[exhibit101subleaseagreem001.jpg]
HPF Form (2018) SUBLEASE AGREEMENT This Sublease Agreement (the “Sublease
Agreement” or “Sublease”) is made this ___3rd day of ______,June 2019 (the
“Sublease Effective Date”), by and between Home Point Financial Corporation, a
New Jersey corporation, as successor-in-interest to Stonegate Mortgage
Corporation, an Ohio corporation (“Sublessor”) and eHealthinsurance Services,
Inc., a Delaware corporation (“Sublessee”). RECITALS WHEREAS, Sublessor
currently leases office space located at 9190 Priority Way W Dr, Indianapolis,
IN 46240 consisting of approximately 77,431 rentable square of the building
commonly known as Building 74 (the “Building”) of the Precedent Office Park (as
more particularly described in the Primary Lease, as such term is subsequently
defined herein, the “Premises”); WHEREAS, Sublessor intends to retain a portion
of the Premises consisting of approximately 21,155 rentable square feet and
referred to as 9190 Priority Way W Dr, Suites 100, 120 and 130 (the “Home Point
Premises”); WHEREAS, Sublessor intends to sublet to Sublessee a portion of the
Premises consisting of approximately 56,276 rentable square feet and referred to
as 9190 Priority Way West Drive, Suites 200 and 300 (the “Sublease Premises”),
as shown on Exhibit “B” attached hereto and made a part hereof; and WHEREAS,
Sublessee desires to sublease the Sublease Premises from Sublessor pursuant to
the terms hereof. NOW THEREFORE, in consideration of good and valuable
consideration, including the promises and agreements hereafter set forth, the
parties agree as follows: 1. Primary Lease. (a) Sublessor (as lessee) and
Precedent Lakeside Acquisitions, LLC (the “Landlord”) (successor in interest to
Precedent Co-Investor, LLC, a Delaware limited liability company, itself
successor in interest to PP Indianapolis IV Project Corporation), are parties to
that certain Lease Agreement dated May 24, 2011 (the “Original Lease”), as
amended by that certain Lease Addendum dated May 21, 2012 (the “First
Addendum”), that certain Lease Addendum II dated July 2, 2012 (the “Second
Addendum”), that certain Lease Addendum III dated March 1, 2013 (the “Third
Addendum”), that certain Lease Addendum IV dated March 1, 2013 (the “Fourth
Addendum”) and that certain Fifth Amendment to Lease dated



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem002.jpg]
September 7, 2016 (the “Fifth Addendum”), and together with the Original Lease,
the First Addendum, the Second Addendum the Third Addendum, the Fourth Addendum
and the Fifth Addendum, the “Primary Lease”), a copy of which is attached hereto
as Exhibit “A” and by reference made a part herein, including any and all
amendments, assignments and modifications thereto. There have been no further
amendments and/or other modifications to the Primary Lease other than as set
forth in Exhibit “A.” Sublessee desires to sublease the Sublease Premises on the
terms and conditions set forth in this Sublease Agreement, subject to the terms
and conditions of the Primary Lease. Notwithstanding anything contained in the
Primary Lease to the contrary and except as stated herein, Sublessee shall have
the same obligations, rights, and remedies under the Primary Lease, as
incorporated herein, as to the Sublease Premises, of Sublessor, as if Sublessee
was a “lessee” or “tenant” under the Primary Lease and Sublessee agrees perform
faithfully and be bound by all of the terms, covenants, conditions, provisions
and agreements of the Primary Lease, as incorporated herein, applicable to the
Sublease Premises, other than the Excluded Obligations (as defined below). (b)
The terms, conditions and respective obligations of Sublessor and Sublessee to
each other under this Sublease shall be the terms and conditions of the Primary
Lease, as incorporated herein, except for (i) the Excluded Obligations (as
defined below)) and (ii) those provisions of the Primary Lease which are
directly contradicted by this Sublease in which event the terms of this Sublease
shall control over the Primary Lease. Therefore, for the purposes of this
Sublease and except as expressly provided herein, wherever in the Primary Lease
the word “Lessor” is used, it shall be deemed to mean the Sublessor herein; and
wherever in the Primary Lease the word “Lessee” is used, it shall be deemed to
mean the Sublessee herein; and wherever the word “Demised Premises” is used, it
shall be deemed to mean the Sublease Premises herein. For purposes of this
Sublease, the “Excluded Obligations” shall mean and include (i) any duties and
obligations of Sublessor arising under the Primary Lease prior to the Sublease
Commencement Date, (ii) any duties and obligations of Sublessor under the
Primary Lease relating to the Sublessor's use and possession of the Home Point
Premises, and (iii) the exclusions set forth in Section 1(c) below. (c)
Sublessee shall have no obligation to Sublessor or the Landlord to (i) cure any
default of Sublessor under the Primary Lease, (ii) repair any damage to the
Sublease Premises caused by the Sublessor, (iii) remove any alterations or
additions installed within the Sublease Premises by Sublessor or otherwise
existing as of the Sublease Commencement Date, (iv) indemnify Sublessor or
Landlord with respect to any negligence or willful misconduct of Sublessor, or
any of its officers, directors, employees, agents, representatives or invitees,
or Sublessor’s breach of this Sublease, or (v) discharge any liens on the
Sublease Premises that arise out of any work performed or claimed to be
performed, by or at the direction of Sublessor. Except as set forth below and
provided in Section 1(b) above, this Sublease, the terms and conditions of this
Sublease shall include all of the terms of the Primary Lease and such terms are
incorporated into this Sublease as if fully set forth herein, except that: (a)
the Page 2 of 14



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem003.jpg]
following provisions shall not be included: Sections 1.3, 1.4, 2.1, 2.2, 2.3,
2.4, 2.5, 2.6, 2.7, 2.8, 2.9, 3.1, 3.2, 3.4, 7.1 (second paragraph only), 19.1;
24.13, 24.16, 24.25, 24.26, 24.27, 24.28, 24.29, 24.30, 24.31 (first sentence
only), Exhibit A, Exhibit B, Exhibit C, Exhibit D, Exhibit E, Exhibit E-1,
Exhibit G, Exhibit H, Exhibit H-1, First Addendum, Second Addendum, Third
Addendum and Fourth Addendum, (b) references in the following provisions to
"Lessor" shall mean "Landlord" rather than Sublessor: Sections 4.2, 6.1, 6.2,
6.3, 8.1, 10.1, 10.2, 11.1 (first sentence only), 21.1, 23.1, 23.2, 23.3, 23.4,
23.5, 23.6, 24.3, 24.4 and Exhibit F; and (c) wherever there is a requirement to
pay the costs and expenses of "Lessor," Sublessee shall only be obligated to pay
Landlord’s costs and expenses and not both Sublessor’s and Landlord’s costs and
expenses. (d) During the term of this Sublease, Sublessee does hereby expressly
assume and agree to perform and comply with, for the benefit of Sublessor and
Landlord, each and every obligation of Sublessor under the Primary Lease, as
incorporated herein, that is not an Excluded Obligation (collectively, the
“Sublessee’s Assumed Obligations”). 2. Sublease Term and Termination. (a) This
Sublease shall commence on the later of (a) June 1, 2019 or (b) the date on
which the Landlord provides consent pursuant to Section 7 hereto and Sublessor
delivers possession of either Suite 300 or the entire Sublease Premises to
Sublessee in the required condition described below (the “Sublease Commencement
Date”) and shall terminate on October 31, 2022 (the “Sublease Termination
Date”). If Sublessor will not be able to deliver Suite 200 on the Sublease
Commencement Date, (i) Sublessor shall provide Sublessee with 15 days prior
written notice of such inability, (ii) Rent shall be prorated accordingly based
on the actual space occupied by Sublessee until Suite 200 is turned over to
Sublessee in the required condition and (iii) the Sublease Commencement Date
shall occur as to Suite 200 on the date Sublessor delivers Suite 200 to
Sublessee in the required condition. Sublessor shall use commercially reasonable
efforts to deliver Suite 300 to Sublessee in the required condition no later
than June 1, 2019 and to deliver Suite 200 to Sublessee in the required
condition not later than July 1, 2019. Notwithstanding anything to the contrary
herein, (i) if Sublessor fails to deliver Suite 300 to Sublessee in the required
condition by June 1, 2019, then the date Sublessee is otherwise obliged to
commence payment of Rent as to Suite 300 shall be delayed by one day for each
day that the Sublease Commencement Date as to Suite 300 is delayed beyond such
date and (ii) if Sublessor fails to deliver Suite 200 to Sublessee in the
required condition by July 1, 2019, then the date Sublessee is otherwise obliged
to commence payment of Rent as to Suite 200 shall be delayed by one day for each
day that the Sublease Commencement Date as to Suite 200 is delayed beyond such
date. Sublessor will deliver possession of the Sublease Premises to Sublessee in
good, vacant (other than FF&E remaining in Page 3 of 14



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem004.jpg]
accordance with Section 4(d), below), clean and otherwise in the condition as of
the date hereof. (b) Sublessee shall be responsible for any costs, expenses,
losses, penalties and damages in amounts equal to those stated in the Primary
Lease, as incorporated herein, and indemnify and hold Sublessor harmless from
the same, should it retain possession of the Sublease Premises or otherwise
holdover beyond the expiration of the Sublease or upon earlier termination as
provided herein or in the Primary Lease, as incorporated herein. If Sublessee
enters into a direct follow on lease with Landlord for the Home Point Premises,
Sublessor shall vacate and deliver the Home Point Premises to Landlord in the
condition required by the Primary Lease on or before October 31, 2022. (c) At
the conclusion of the Sublease term, Sublessee shall not be required to remove
any improvements made to the Sublease Premises (unless such improvements were
installed by Sublessee and not expressly approved by Sublessor or Landlord)
including, but not limited to, cables, wiring or conduits. Without limiting the
foregoing, Sublessee shall have no obligation to remove any alterations or
improvements existing in the Sublease Premises as of the Sublease Commencement
Date. Notwithstanding anything to the contrary herein or in the Primary Lease,
upon the occurrence of the Sublease Termination Date, Sublessee will be fully
released and discharged from any further obligation under this Sublease, except
those obligations intended to survive the expiration or earlier termination of
this Sublease. 3. Sublease Rent and Other Charges. Sublessee agrees during the
term of this Sublease to pay the Rent (defined below) for the Sublease Premises.
(a) Rent. Sublessee shall pay to Sublessor as Rent for the Sublease Premises
equal monthly payments in advance, for the period starting on the Sublease
Commencement Date and then on the first day of each month thereafter until and
including the Sublease Termination Date, as follows: Time Period* Monthly Rent
June 1 - August 31, 2019 $0.00 September 1, 2019- May $71,986.38 31, 2020 June
1, 2020 – May 31, $74,145.97 2021 June 1, 2021 – May 31, $76,370.35 2022 June 1,
2022 – October 31, $78,661.46 2022 Page 4 of 14



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem005.jpg]
* If the Sublease Commencement Date occurs on a date later than June 1, 2019,
the above schedule shall be adjusted to provide for three (3) full calendar
months of abated Rent from and after the Commencement Date and three percent
(3%) Rent adjustments on each anniversary of the Sublease Commencement Date.
Sublessee shall remit Rent payments in the monthly sums stated on or before the
first day of each month. Rent Defined. All monetary obligations of Sublessee to
Sublessor under the terms of this Sublease Agreement are deemed to be rent
(“Rent”). Rent shall be payable in lawful money of the United States to
Sublessor at the address stated herein or to such other persons or at such other
places as Sublessor may designate in writing. (b) Additional Rent. During the
term of this Sublease, the Sublessee shall not be responsible for the payment of
any Additional Rent (as defined in Section 3.2 the Primary Lease). Such
Additional Rent shall remain the obligation of the Sublessor. Notwithstanding
anything to the contrary herein, Sublessor acknowledges and agrees that this
Sublease is intended to be a “full service” sublease and, except as expressly
provided in this Section 3, Sublessee shall in no event have any obligation to
perform or to pay directly, or to reimburse Sublessor for, all or any portion of
any premiums, claims, losses, fees, charges, costs and expenses for taxes,
insurance premiums, operating expenses, common area charges, utilities or any
other expenses for the operation, management, maintenance and repair (other than
costs for repairs related to damages caused by Sublessee) of the Premises or the
Building. (c) Security Deposit. Concurrently with Sublessee’s execution of this
Sublease, Sublessee shall deposit with Sublessor a cash sum in the amount of
$71,986.38 (the “Security Deposit”). Sublessor shall hold the Security Deposit
as security for the performance of Sublessee’s obligations under this Sublease
and under the Primary Lease. If Sublessee defaults beyond applicable notice and
cure periods on any provision of this Sublease or of the Primary Lease,
Sublessor may, without prejudice to any other available remedy, apply all or
part of the Security Deposit to any rental or other sums in default; to any
amount Sublessor may spend or be obligated to spend exercising or protecting its
rights under the Sublease or the Primary Lease; or to any expense, loss or
damage Sublessor may suffer because of Sublessee’s default. In the event
Sublessor is required to apply any portion of the Security Deposit, Sublessee
shall, within five (5) days following written notice thereof from Sublessor,
replenish the Security Deposit by the amount so applied by Sublessor. Sublessor
shall have no obligation to hold the Security Deposit in an interest bearing
account and Sublessee shall have no right to any interest that may be earned on
such funds. The Security Deposit (less any amounts necessary to cure any then
existing defaults or to make any necessary repairs that are Sublessee’s
obligation hereunder) shall be returned to Sublessee within thirty (30) days
after the expiration or other termination of the Sublease. Page 5 of 14



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem006.jpg]
4. Use and Quiet Enjoyment of Sublease Premises. (a) Agreed Use. The Sublease
Premises shall be used and occupied by Sublessee only for General Office use and
such other uses as are permitted in the Landlord Consent (as defined below) and
for no other purpose. Sublessee shall keep and maintain the Sublease Premises in
good order and condition in accordance with the Primary Lease, as incorporated
herein, including but not limited to Section 8.2. Sublessee shall comply with
all applicable rules and regulations specified in the Primary Lease, including
but not limited to Exhibit F thereto. Notwithstanding anything in the Primary
Lease or herein to the contrary, any invoices related to any additional services
and materials for the Sublease Premises requested from the Landlord by Sublessee
but presented to the Sublessor shall be promptly paid by Sublessee when
presented by Sublessor. Under no circumstances shall Sublessee request any
additional services or materials in violation of the Primary Lease. (b) Quiet
Enjoyment. Upon the Sublease Commencement Date, Sublessee may take immediate
possession of the Sublease Premises and retain use and possession thereof until
the Sublease Termination Date or earlier termination of this Sublease. Upon
request by Sublessee and without any cost or expense to Sublessee, Sublessor
will use its best efforts to cause Landlord to perform its obligation under the
Primary Lease for the benefit of Sublessee. Sublessor agrees not to violate any
of the terms and conditions of the Primary Lease or cause the terms and
conditions thereof to be violated. Sublessor shall not cause or permit any
conditions, act, or omission that would, whether or not with notice of with
passage of time, constitute default under the Primary Lease. Sublessor shall
fully perform all of its obligations under the Primary Lease to the extent
Sublessee has not expressly agreed to perform such obligations under this
Sublease. Sublessor shall not terminate or take any actions giving rise to a
termination right under the Primary Lease, amend or waive any provisions under
the Primary Lease with respect to the Sublease Premises or make any elections,
exercise any right or remedy or give any consent or approval under the Primary
Lease with respect to the Sublease Premises without, in each instance,
Sublessee's prior written consent. (c) [Intentionally Deleted] (d) Furniture,
Fixtures, and Equipment. Sublessee shall have the right to utilize all existing
furniture, fixtures, and equipment in the Sublease Premises as of the Sublease
Commencement Date (the “FF&E”) for the duration of the Sublease and as of the
Sublease Termination Date or earlier termination or expiration of this Sublease
, the ownership of all furniture, fixtures, and equipment shall pass to the
Sublessee at no cost. Page 6 of 14



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem007.jpg]
(e) Parking. Sublessee shall have the use of not less than 281 of the general
parking spaces specified in the Primary Lease during the term of the Sublease at
no additional cost to Sublessee. (f) Signage. Sublessor and Sublessee
acknowledge that the exterior building signage described in Section 7.1 of the
Primary Lease is not transferable per the terms of the Primary Lease. However,
if Sublessee is successful in negotiating a direct lease with Landlord for the
Sublease Premises commencing on the expiration or earlier termination of this
Sublease that includes rights to the Highway 465 facing-exterior building
signage (the “Hwy 465 Signage”), then, upon execution of such lease, Sublessee
shall have the right to remove Sublessor’s existing Hwy 465 Signage and replace
such signage with Sublessee’s building signage. All costs associated with
removing any existing Sublessor signs and installing new building signage shall
be at Sublessee’s sole expense. Notwithstanding the foregoing, Sublessee shall
be entitled to “Standard Signage” described in the first paragraph of Section
7.1 of the Primary Lease, at the sole cost of Sublessee. (g) AS-IS Condition.
The Sublease Premises shall be subleased hereunder on an “as is” basis.
Sublessee accepts the Sublease Premises in its current, "as-is" condition. Other
than as described in Section 4(d) above, Sublessor shall have no obligation to
furnish or supply any other work, services, furniture, fixtures, equipment, or
decorations. On or before the Sublease Termination Date or earlier termination
or expiration of this Sublease, Sublessee shall surrender the Sublease Premises
in broom clean condition. The obligations of Sublessee hereunder shall survive
the expiration or earlier termination of this Sublease. Notwithstanding anything
to the contrary herein, if Sublessee enters into a direct lease for the Sublease
Premises for a period commencing concurrently with the expiration date of this
Sublease, then Sublessee shall not be required to surrender the Sublease
Premises as provided in this Sublease and any continued occupancy of the
Sublease Premises by Sublessee after the Sublease Termination Date shall be
pursuant to such direct lease rather than this Sublease. 5. Ind emnity (a)
Sublessor. Sublessor shall indemnify and hold harmless Sublessee and its
officers, employees and affiliates, agents, and representatives (collectively,
“Sublessee’s Representatives”) from and against any and all actions or claims
asserted against Sublessee or Sublessee’s Representatives and shall reimburse
Sublessee for any and all actual costs, losses, liabilities, damages, charges,
liens, deficiencies or expenses of any nature (including, without limitation
reasonable attorney’s fees and court costs) incurred by or assessed against
Sublessee or Sublessee’s Representatives, arising out of or resulting from any
acts, errors, or omissions of Sublessor or any agent, representative, or invitee
of Sublessor, with respect to Page 7 of 14



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem008.jpg]
the Sublease Premises or in connection with the Primary Lease or this Sublease,
including, without limitation, any liability arising from Sublessor’s default
thereof. (b) Sublessee. Sublessee shall indemnify and hold harmless Sublessor
and its officers, employees and affiliates, agents, and representatives
(collectively, “Sublessor’s Representatives”) from and against any and all
actions or claims asserted against Sublessor or Sublessor’s Representatives and
shall reimburse Sublessor from and against any and all actions or claims
asserted against Sublessor and shall reimburse Sublessor for any and all actual
costs, losses liabilities, damages, charges, liens, deficiencies or expenses of
any nature (including, without limitation, reasonable attorney’s fees and court
costs) incurred by or assessed against Sublessor or Sublessor’s Representatives
arising out of or resulting from any acts, errors, or omissions of Sublessee in
connection with this Sublease or Sublessee’s use of the Sublease Premises,
including any failure to comply with or perform Sublessee’s Assumed Obligations
or any breach of this Sublease. 6. Sublessor’s Estoppel Certifications .
Sublessor hereby acknowledges and certifies to Sublessee that as of the Sublease
Effective Date: (a) neither Sublessor nor Landlord is in default under the
Primary Lease and each has fully performed all of its obligations and
responsibilities thereof; (b) other than this Sublease, there is no existing
sublease of the Premises or any part thereof and Sublessor has not assigned to
any third-party the Primary Lease or any rights or interests therein, either
directly or indirectly; (c) the Primary Lease is valid, in effect and has not
been amended (except as disclosed in Exhibit “A”) and the copy of the Primary
Lease attached hereto as Exhibit A is a true, correct and complete copy of the
Primary Lease and (d) to Sublessor’s actual knowledge, the electrical, plumbing,
life safety, heating, ventilating and air conditioning systems serving the
Sublease Premises are in good, working order and repair. 7. Landlord Consent .
This Sublease is expressly conditioned on obtaining the written consent of
Landlord in a form reasonably acceptable to Sublessor and Sublessee (“Landlord
Consent”), which Landlord Consent shall contain, unless waived by Sublessee,
Landlord’s agreement that (i) Sublessee may use the Sublease Premises for
General Office use and (ii) the waiver of subrogation set forth in Section 14.1
of the Primary Lease shall apply as between Landlord and Sublessee. Any fees and
expenses incurred by the Landlord in connection with requesting and obtaining
such Landlord Consent shall be paid by Sublessor. If Sublessor fails to obtain
Landlord’s consent as aforesaid within thirty (30) days after execution of this
Sublease by Sublessee, then Sublessee may terminate this Sublease by giving
Sublessor written notice thereof, and Sublessor shall promptly return the
Security Deposit to Sublessee. 8. Renewal and Extension of Primary Lease.
Sublessor shall have no obligation, and Sublessee shall have no right or power,
to exercise any option to renew or extend the term of the Primary Lease or to
exercise any expansion option, termination option, right of first refusal or
right of first offer under the Primary Lease. Page 8 of 14



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem009.jpg]
9. Miscellaneous. (a) Amendment. This Sublease Agreement may not be amended
except by an instrument in writing signed on behalf of each of the parties
hereto. (b) Counterparts. This Sublease Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one and the same agreement. Execution and delivery of this Sublease
Agreement by facsimile transmission or electronic mail (.pdf file) is binding
the same as if original signed copies had been exchanged by the parties hereto.
(c) Entire Agreement. This Sublease Agreement contains the entire agreement
between the parties and supersedes all prior agreements, arrangements, and
understandings relating to the subject matter hereof. There are no written or
oral agreements, understandings, representations, or warranties between the
parties other than those set forth in this Sublease Agreement. (d) Rights
Cumulative; Waivers. The rights of each of the parties under this Sublease
Agreement are cumulative, may be exercised as often as any party considers
appropriate, and are in addition to each such party’s rights, except as
otherwise modified herein, or by the applicable law. The rights of each of the
parties hereunder shall not be capable of being waived or varied otherwise than
by an express waiver or variation in writing. Any failure to exercise or any
delay in exercising any of such rights shall not operate as a waiver or
variation of that or any other such right. (e) Notices. All notices and other
communications under this Sublease Agreement shall be in writing and shall be
deemed to have been duly given if delivered by hand, by overnight courier, by
registered mail, return receipt requested, postage repaid, or e-mail addressed
to the parties at the following address (or at such other addresses as shall be
specified by like notice): If to Sublessor, to: Home Point Financial Corporation
2211 Old Earhart Road, Suite 250 Ann Arbor, Michigan 48105 Attention: Kyle
McGuire Email: kmcguire@hpfc.com Page 9 of 14



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem010.jpg]
with a copy to: Chief Legal Officer legal@hpfc.com If to Sublessee, to:
eHealthInsurance Services, Inc. 11919 Foundation Place, Suite 100 Gold River, CA
95670 Attention: Kevin Brown Email: kevin.brown@ehealth.com with a copy to:
General Counsel legalreview@ehealth.com (f) Governing Law. This Sublease
Agreement shall be governed by and construed in accordance with the laws of the
State of Indiana without reference to the choice of law principle thereof. (g)
Severability. In the case any provision in this Sublease Agreement shall be
found by a court of competent jurisdiction to be invalid, illegal, or
unenforceable, such provision shall be construed and enforced as if it had been
more narrowly drawn so as not to be invalid, illegal, or unenforceable, and the
validity, legality, and enforceability of the remaining provisions of the
Sublease Agreement shall not in any way be affected or impaired thereby. (h)
Successors and Assigns. This Sublease Agreement shall be binding upon the
parties hereto and their respective permitted successors and assigns. (i) Third
Party Beneficiaries. This Sublease Agreement is intended for the sole benefit of
the parties hereto and their respective successors and permitted assigns, and
there shall be no other third party beneficiaries. (j) Default by Sublessee. If
Sublessee defaults in the payment of Rent or breaches any other covenant or
agreement of this Sublease or applicable covenant or agreement of the Primary
Lease, Sublessor may exercise any remedies available at law or in equity,
terminate this Sublease, and with or without process of law, expel or remove
Sublessee or any other person or persons in occupancy from the Sublease
Premises, together with their goods and chattels, using such force as may be
necessary in the judgment of Sublessor or its agent in so doing, and repossess
the Sublease Premises just as if the Sublessee repudiated this Sublease and
thereupon, in addition to Sublessor’s right to exercise any remedies available
at law or in equity. Page 10 of 14



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem011.jpg]
(k) Attorney Fees, Costs, etc. If any action at law or in equity, including an
action for declaratory relief is brought to enforce or interpret the provisions
of this Sublease Agreement, the prevailing party shall be entitled to recover
reasonable attorney fees and court costs from the other party. Such fees may be
set by the court in the trial of such action or may be enforced in a separate
action brought for that purpose. Such fees shall be in addition to any other
relief that may be awarded. (l) Brokers. Each party hereto represents and
warrants to the other that it has not dealt with any broker other than Scotland
Wright & Associates, LLC and CBRE Group, Inc., representing Sublessor
(“Sublessor’s Brokers”), and Newmark Knight Frank, representing Sublessee
(“Sublessee’s Broker”), in connection with this Sublease. Sublessor is
responsible for paying both Sublessor’s Brokers and Sublessee’s Broker, and
shall pay Sublessee’s Broker the commission specified in the letter of intent
dated April 2, 2019. Each of Sublessor and Sublessee agrees to indemnify and
hold the other harmless from all claims arising as a result of the indemnifying
party’s breach of this Section. The obligations of Sublessor and Sublessee under
this Section shall survive the expiration or earlier termination of this
Sublease. Page 11 of 14



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem012.jpg]
IN WITNESS WHEREOF, the parties have executed this as of the dates set forth
below to be effective as of the Sublease Effective Date. HOME POINT FINANCIAL
CORPORATION EHEALTHINSURANCE SERVICES, INC. (Sublesso: (Sublessee) By: Matthew
Goodman By: Title: Chief Administrative Officer Title: Date: 2019 Date: ,2019
Page 12 of 14



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem013.jpg]
IN WITNESS WHEREOF, the parties have executed this as of the dates set forth
below to be effective as of the Sublease Effective Date. HOME POINT FINANCIAL
CORPORATION EHEALTHINSURANCE SERVICES. INC. (Sublessor) (Subtessei By: Matthew
Goodman By: David K. Francis Title: Chief Administrative Officer Title: COO
Originally executed on Date: , 2019 Date: June 3,2019 Page 12 of 14



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem014.jpg]
Exhibit A Primary Lease Page 13 of 14



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem015.jpg]
LEASE AGREEMENT THIS LEASE AGREEMENT (this "Lease") is made and entered into as
of the day of /VWy , 2011 (the "Effective Date"), by and between PP INDIANAPOLIS
IV PROJECT CORPORATION, a Delaware corporation ("Lessor"), and STONEGATE
MORTGAGE CORPORATION, an Ohio corporation ("Lessee"). WITNESSETH THAT: ARTICLE I
Lease of the Demised Premises Section 1.1. The Demised Premises. Lessor hereby
leases to Lessee and Lessee hereby leases from Lessor, upon and subject to the
terms and provisions of this Lease, the Demised Premises (as hereinafter
defined) within the Building (as hereinafter defined) and any replacement,
reconstruction or restoration thereof, and any alterations, additions and
improvements hereinafter made to the Demised Premises, together with the
nonexclusive right of reasonably adequate ingress and egress to and from the
Demised Premises over the roadways and driveways, as the same shall be located
from time to time, within the office park known as The Precedent Office Park
("Office Park"). In addition, Lessee and its business invitees, employees and
customers shall have the non-exclusive right to use the Common Area of the
Building as provided in Section 4.5 hereof. All of the foregoing shall be
subject to the terms, covenants, conditions and provisions of this Lease, the
Rules of the Building (as hereinafter defined), and the Permitted Exceptions (as
hereinafter defined). Section 1.2. Permitted Exceptions. Lessee's interest in
the Demised Premises is and shall be subject to the following (collectively,
"Permitted Exceptions"): (a) A certain Second Amended and Restated Declaration
of Development Standards, Covenants and Restrictions for The Precedent, dated
January 9, 1998, and recorded January 12, 1998 (Instrument 98-5001), as amended,
in the office of the Recorder of Marion County, Indiana (collectively, such
instrument as now existing and as hereinafter amended or restated from time to
time are referred to herein as the "Declaration"); and (b) Present and future
zoning laws, ordinances, resolutions and regulations of the Consolidated City of
Indianapolis, Indiana, and all present and future ordinances, laws, regulations
and orders of all boards, bureaus, commissions and bodies of any municipal,
county, state or federal government now or hereafter having or acquiring
jurisdiction of the Demised Premises or the use and improvement thereof, as the
same may be supplemented or amended from time to time (collectively, the
"Laws"). This Lease is granted and accepted upon and subject to the foregoing
and the following covenants, conditions, and restrictions, and each of the
parties hereby expressly agrees to keep, 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem016.jpg]
perform and observe all the terms, covenants, conditions, and restrictions
herein contained on its part to be kept, performed and observed. Section 1.3.
Definitions. In addition to the other terms defined herein, the following list
of defined terms shall have the meanings set forth in this Lease as follows:
Building Address: 9190 Priority Way West Drive, Indianapolis, Indiana, 46240
(the "Building"), located in Marion County, Indiana and which is situated on the
tract of land described in Exhibit A attached hereto ("Land"). g Demised
Premises: Suite 300, consisting of the entire third floor of the Building and
containing 28,360 rentable square feet ("RSF") of office space, and depicted and
shown on Exhibit B attached hereto and made a part hereof. C. Term: Eleven (11)
years D. Commencement Date: Upon Substantial Completion of Lessor's Work as
further defined in Article II E. Expiration Date: Eleven years from the
Commencement Date Early Entry Date: Two (2) weeks prior to Substantial
Completion (j Base Annual Rent: Period PSF Base Annual Rent # Month 1 -Month 24:
(a) $17.00 $409,802.00*+ plus (b) $ 1.24 $35,166.40** Month 25 -Month 36 $18.24
$517,286.40** Month 37-Month 72 $19.34 $548,482.40** Month 73-Month 132 $19.99
$566,916.40** #Annualized + See Section 3.1 below *Based on 85% of RSF **Based
on 100% of RSF H Monthly Rental Installment: Period Monthly Rental Installment
Month 1 - Month 24 (a) $34,150.17*+ plus (b) $2,930.53** Month 25 - Month 36
$43,107.20** Month 37 - Month 72 $45,706.87** Month 73 - Month 132 $47,243.03**
+ See Section 3.1 below. 2 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem017.jpg]
* Based on 85% of RSF **Based on 100% of RSF Base Year for Real Estate Taxes:
2011 Base Year for Building Operating Expenses: 2011 K Percentage of Excess
Building Operating Expenses: 36.04% Percentage of Excess Real Estate Taxes:
36.04% M. Permitted Use: General office use incident to Lessee's business of
mortgage loan origination and servicing. N. Security Deposit: See Section 3.4.
O. Broker(s): CB Richard Ellis, Inc./Rick Trimpe ("Lessor's Broker") and CB
Richard Ellis, Inc./John Vandenbark ("Lessee's Broker") p Address for payments
and notices as follows: Notices to Lessor: PP Indianapolis IV Project
Corporation c/o HDG Mansur Investment Services, Inc. 10 West Market Street Suite
1200 Indianapolis, Indiana 46204-2960 Attention: Fund Asset Management With a
copy to: Gail Burlant, Esq. HDG Mansur Investment Services, Inc. 780 Third
Avenue, 27th Floor New York, NY 10017 Rent Payments to: by wire transfer to the
following account: ABA No.: 026009593 Account number: 5801019190 or by check to
the following address: PP Indianapolis IV Project Corporation 2611 Paysphere
Circle Chicago, Illinois 60674 or by ACH transfer to the following: 3
1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem018.jpg]
Bank of America ABA # 071000039 PP Indianapolis IV Project Corporation Account #
5801019190 Notices to Lessee: Prior to Commencement Date: Stonegate Mortgage
Corporation 10412 Allisonville Road, Suite 250 Fishers, IN 46038 Attn: Jim
Cutillo, President On and after Commencement Date: Stonegate Mortgage
Corporation 9190 Priority Way West Drive, Ste 300 Indianapolis, IN 46240 Attn:
Jim Cutillo, President Section 1.4. Exhibits. The following Exhibits are
attached to and made a part of this Lease: Exhibit A Legal Description of the
Land Exhibit B Final Space Plan Exhibit C Plans Exhibit D Letter of
Understanding Exhibit E Letter of Credit Terms and Form Exhibit F Rules of the
Building Exhibit G Termination Fee Schedule Exhibit H Form of Memorandum of
Lease Exhibit H-l Form of Release of Memorandum of Lease ARTICLE II Term and
Possession Section 2.1. Term. Subject to and upon the terms and conditions set
forth herein, and/or in any exhibit or addendum hereto, this Lease shall
continue in force for the Term beginning on the Commencement Date and ending on
the Expiration Date. The Commencement Date shall be effective only from the time
that Lessor's Work, as defined below, in preparation of the Demised Premises for
occupancy by Lessee has been substantially completed in accordance with the
terms and conditions set forth herein. If, as a result of the Commencement Date
being other than the first day of a month, this Lease would expire on a day
other than the last day of a month, the Term shall be extended through the last
day of that month. Section 2.2. Preparation of Demised Premises. Lessor agrees
to perform and complete the work required of Lessor ("Lessor's Work") for
preparation of the Demised Premises for occupancy by Lessee as a "turn-key"
tenant improvement package, said Lessor's Work to be 4 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem019.jpg]
based on the final space plan attached hereto as Exhibit B (hereafter referred
to as the "Space Plan") and construction drawings to be provided by Lessor and
agreed upon by Lessor and Lessee by separate written agreement, which approved
construction drawings shall be attached hereto as Exhibit C (hereafter referred
to as the "Plans"). Except as otherwise provided in the Space Plan or the Plans,
Lessor's Work shall include finish selections chosen from Lessor's building
standard. If Lessee requests any change, addition or alteration ("Additional
Work") of the Space Plan or to the Plans after the same have been finalized by
the parties, including that any finish selections are made by Lessee that are
not included in Lessor's building standard or in the Space Plan, and Lessor
approves of such Additional Work, which approval Lessor agrees shall not be
unreasonably withheld, Lessor shall promptly give Lessee an estimate of (i) the
cost of such changes and (ii) the resulting delay in the delivery of the Demised
Premises to Lessee and a proposed change order for the Additional Work in the
standard form then in use by Lessor. Within five (5) business days after receipt
of such estimate and change order, Lessee shall give Lessor written notice
whether Lessee elects to proceed with such Additional Work, and if so Lessee
shall execute and deliver to Lessor such change order and shall pay to Lessor
the entire cost of the Additional Work, as reflected in Lessor's estimate of
such cost, and Lessor shall thereafter undertake such Additional Work. If Lessee
fails to execute or deliver such change order and pay the entire cost of such
Additional Work within such 5 business day period, then Lessor shall not be
obligated to do any of the Additional Work and may proceed to do only the
Lessor's Work, as specified in the Plans. Except for (i) Lessor's Work and any
Additional Work, (ii) all other work, upgrades or improvements that are the
obligation of Lessor under this Lease, and (iii) any other provision of this
Lease to the contrary, Lessee accepts the Demised Premises in its "AS-IS"
condition. Section 2.3. Early Entry Date. On or after the Early Entry Date,
Lessee shall have the right and privilege of going onto the Demised Premises to
complete interior decoration work and otherwise complete preparation of the
Demised Premises for Lessee's occupancy; provided, however, that Lessee shall be
responsible for the cost of any repairs to the Demised Premises necessitated by
damage caused by its occupancy of the Demised Premises for the performance of
the work described herein. Lessee's schedule for such work shall be communicated
with Lessor in advance, who shall then have the right to reschedule such work to
avoid interference with Lessor's Work. Occupancy by Lessee prior to the
Commencement Date shall be subject to all the terms and provisions of this Lease
other than payment of Rent. Section 2.4. Lessee's Acceptance of the Demised
Premises. Upon substantial completion of Lessor's Work as herein provided,
Lessee shall execute a letter of understanding, substantially in the form
attached hereto as Exhibit D. acknowledging (a) the Commencement Date and
Expiration Date of this Lease, and (b) that Lessee has accepted the Demised
Premises for occupancy and that the condition of the Demised Premises, including
the Lessor's Work and Additional Work, if applicable, constructed thereon, was
at the time satisfactory and in conformity with the provisions of this Lease and
the Plans in all respects, except for any defects or omissions as may be listed
in any final inspection "punch-list". The "punch-list" shall be created during a
final inspection at which Lessee or its designated representative is present.
Lessor shall thereafter correct all such defects or omissions within thirty (30)
days after execution of the letter of 5 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem020.jpg]
understanding; provided, however, that if any item on the "punch-list" is not
capable of being cured or repaired within such thirty (30) day period, Lessor
shall have such additional time as is necessary to complete the fix or repair
provided Lessor is proceeding with reasonable diligence. Such letter of
understanding shall become a part of this Lease. For purposes of this Lease, the
terms "substantial completion," "substantially complete" and any logical
derivations thereof with respect to Lessor's Work shall mean completion of
Lessor's Work in substantial compliance with the Plans, to the extent necessary
in order for Lessee to comfortably occupy and conduct normal business operations
in the Demised Premises (except for minor finish-out and "punch-list" items). If
Lessee disagrees with Lessor's notice that indicates that Lessor's Work has been
substantially completed (except for minor finish-out and "punch-list" items),
Lessee shall notify Lessor in writing of such disagreement within seven (7) days
of receipt of such notice. If Lessee fails to dispute substantial completion and
fails to execute the letter of understanding within seven (7) days of being
notified by Lessor of substantial completion of Lessor's Work, Lessee shall be
deemed to have accepted the Demised Premises in the manner described in this
Section, even though the letter of understanding provided for herein may not
have been executed by Lessee. If Lessee timely notifies Lessor of its
disagreement with substantial completion, Lessor and Lessee, or their designated
representatives, shall meet within seven (7) days in an attempt to resolve the
disagreement. If Lessor and Lessee cannot agree upon a resolution, they shall
select a mutually agreeable, licensed architect to determine whether or not
substantial completion of Lessor's Work has occurred, which determination shall
be final. If the parties cannot agree upon an architect, they shall each select
one, and the two selected architects will then select a third architect who
shall make the determination. The fees of any mutually agreed upon architect, or
if applicable, the third architect, shall be shared equally by Lessor and
Lessee. The fees of each party's respective architect, if applicable, shall be
borne by that party. Section 2.5. Option to Extend. Lessee shall have one (1)
option to extend the Term of this Lease for a period of five (5) consecutive
years (referred to herein as the "Extension Option") upon and subject to the
following terms and conditions: (a) If Lessee wishes to exercise the Extension
Option, Lessee must notify Lessor, in writing, at least nine (9) months prior to
the expiration of the initial eleven (11) year term (the "Initial Term") (such
notice from Lessee being referred to herein as the "Extension Notice"), of
Lessee's election to exercise the Extension Option. If Lessee timely and
properly exercises the Extension Option, the five (5) year extension period (the
"Extended Term"; and, together with the Initial Term, the "Term") shall commence
on the day immediately following the expiration of the Initial Term and shall
expire on the day before the fifth anniversary of the commencement of the
Extended Term. (b) Lessee's lease of the Demised Premises during the Extended
Term shall be upon and subject to the terms and conditions of this Lease as in
effect at such time, except that the Base Annual Rent for the Demised Premises
during the Extended Term shall be at the Market Rental Rate (as defined in
subsection (g) below). (c) Lessee's Extension Notice shall specify whether
Lessee is exercising the Extension Option for (i) the entirety of the Demised
Premises being leased by Lessee at the time of the Extension Notice or (ii) less
than all of the Demised Premises being leased 6 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem021.jpg]
by Lessee at the time of the Extension Notice (but not less than 75% of the
total rentable square footage being leased by Lessee at the time of such
Extension Notice) (the "Reduced Demised Premises"); provided that the portion of
the Demised Premises that would not be leased during the Extension Term (the
"Terminated Space") must be acceptable to Lessor in terms of Lessor's ability to
demise the Terminated Space to a new lessee. If Lessee exercises the Extension
Option for a Reduced Demised Premises according to the terms and conditions of
this Section, Lessee shall surrender full and complete possession of the
Terminated Space to Lessor on or before the expiration of the Initial Term,
broom-clean, in good order, condition and repair (reasonable wear and tear
excepted), and otherwise in accordance with the requirements of this Lease. If
Lessee timely and properly exercises the Extension Option for a Reduced Demised
Premises, Lessor and Lessee acknowledge and agree that Lessor's demising of the
Terminated Space shall be completed while Lessee is in possession of the Demised
Premises. Lessee agrees to cooperate with Lessor to avoid any unnecessary
interference with Lessor's demising of the Terminated Space, and Lessor agrees
to use commercially reasonable efforts to avoid any unnecessary interference
with the conduct of Lessee's business in the remainder of the Demised Premises.
(d) Upon Lessor's or Lessee's request. Lessee and Lessor shall execute a written
addendum to this Lease confirming Lessee's exercise of the Extension Option, the
commencement and expiration dates of the Extended Term, the Base Annual Rent
(which shall be equal to the Market Rental Rate) and Monthly Rental Installments
for the Extended Term, the size and floor plan of the Demised Premises during
the Extension Term (if Lessee exercise the Extension Option pursuant to
subsection (c)(ii) above), and such other matters as Lessor or Lessee shall
reasonably request. (e) Notwithstanding the foregoing, the Extension Option
shall be void and ineffective if: (i) either at the time that Lessee provides
the Extension Notice or at the time the Extended Term is to commence, (A) Lessee
is not in possession of the entire Demised Premises being leased by Lessee at
such time or (B) any default by Lessee exists with respect to this Lease; (ii)
this Lease has been terminated either prior to the time that Lessee provides its
Extension Notice or prior to the time the Extended Term is to commence; or (iii)
Lessee does not timely exercise the Extension Option as provided above. (f) The
Extension Option granted to Lessee under this Section 2.5 is personal to
Stonegate Mortgage Corporation and may not be assigned or transferred by
Stonegate Mortgage Corporation to any person or entity without the prior written
consent of Lessor, which consent may be withheld or granted in Lessor's sole and
absolute discretion. Any attempted assignment or transfer by Stonegate Mortgage
Corporation of its Extension Option to any person or entity shall be void and
ineffective. (g) As used in this Lease, the term "Market Rental Rate" means, as
to any space subject to this Lease for which it is being determined (the
"Subject Premises"), the annual amount of base rent that a willing tenant would
pay and a willing landlord would accept in an arm's length, bona fide
negotiation for lease of the Subject Premises to be 7 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem022.jpg]
executed at the time of determination and to commence on the commencement of the
Extended Term, based upon other lease transactions made for other comparable
office buildings in the North Suburban Indianapolis office market, taking into
consideration all relevant terms and conditions of any comparable leasing
transactions, including, without limitation: (i) location, quality and age of
the Building (taking into consideration renovations); (ii) use and size of the
space in question; (iii) location and/or floor level within the building; (iv)
extent of leasehold improvement allowances; (v) the amount of any abatement of
rental or other charges; (vi) parking charges or inclusion of same in rental;
(vii) refurbishment and repainting allowances; (viii) any and all other
concessions or inducements; (ix) extent of services to be provided; (x)
distinction between "gross" and "net" lease; (xi) base year or dollar amount for
escalation purposes (both operating costs and ad valorem/real estate taxes);
(xii) any other adjustments (including by way of indexes) to base rental; (xiii)
credit standing and financial stature of the tenant; and (xiv) length of term.
In the event that Lessor and Lessee are unable to agree on the Market Rental
Rate, as defined hereinabove, by the date which is eight (8) months prior to the
commencement of the Extended Term (the "Trigger Date"), then the Market Rental
Rate shall be determined in accordance with the terms of subsection (h) below.
(h) If Lessor and Lessee are unable to reach agreement on the Market Rental Rate
by the Trigger Date, then within five (5) days thereafter, Lessor and Lessee
shall each simultaneously submit to the other in a sealed envelope its good
faith estimate of the Market Rental Rate for the Extended Term (each a "Market
Rental Rate Proposal"). If either Lessor or Lessee fails to propose a Market
Rental Rate at such time, then the Market Rental Rate for the Extended Term
proposed by the other party shall prevail. If the higher of such proposals is
not more than one hundred five percent (105%) of the lower, then the Market
Rental Rate shall be the average of the two. Otherwise, the dispute shall be
resolved in accordance with the remainder of this subsection (h). Within ten
(10) days after the expiration of the foregoing five (5) day period, Lessor and
Lessee shall each appoint one (1) Appraiser (as hereinafter defined). If either
party fails to timely select an Appraiser, then the other party may appoint a
second Appraiser within five (5) days after expiration of the initial ten (10)
day selection period. The two Appraisers shall then have fifteen (15) days after
the appointment of the second Appraiser in which to determine whether the
Lessor's or the Lessee's Market Rental Rate Proposal should be utilized. In the
event that the two Appraisers are unable to agree on either the Lessor's or the
Lessee's Market Rental Rate Proposal with such fifteen (15) day period, then the
two Appraisers shall pick a third Appraiser within five (5) days after the
expiration of such fifteen (15) day period. If the three (3) Appraisers, with
fifteen (15) days thereafter, cannot unanimously agree upon either the Lessor's
or the Lessee's proposed Market Rental Rate, then each of the three Appraisers
shall immediately select one of the two proposals, and the selection of either
the Lessor's or the Lessee's Market Rental Rate Proposal by any two (2) of the
three (3) Appraisers shall be final and conclusive for all purposes in
determining Market Rental Rate. The parties understand, stipulate and agree that
there will be no compromise, modification or averaging of the Lessor's and
Lessee's Market Rental Rate Proposals, and the Appraisers must select one or the
other, and that the proposed Market Rental Rate selected by the foregoing
arbitration procedure shall be 8 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem023.jpg]
final, binding, conclusive and effective on Lessor and Lessee for purposes under
this Lease, and same shall not be subject to judicial review, mediation or any
other legal proceeding. Notwithstanding anything to the contrary in this
subsection, within five (5) days after determination of the Market Rental Rate
by the Appraiser or Appraisers, as and if applicable, but in any event no later
than the date which is six (6) months prior to the commencement of the Extended
Term, either Lessor or Lessee shall have the right to reject the selected Market
Rental Rate (if the Appraiser-selected Market Rental Rate is not such party's
Market Rental Rate Proposal) by written notice to the other party, in which case
Lessee's Extension Notice shall be deemed revoked and Lessee's Extension Option
shall automatically terminate and be of no further force or effect. As used
herein, the term "Appraiser" shall mean an Indiana licensed real estate broker
or appraiser with at least ten (10) years experience in office leasing
transactions in North Suburban Indianapolis office market. The fees of the third
Appraiser, if applicable, shall be shared equally by Lessor and Lessee. The fees
of each party's respective Appraiser, if applicable, shall be borne by that
party. ARTICLE III Rent Section 3.1. Base Annual Rent. Lessee hereby covenants
and agrees to pay the Base Annual Rent by paying Lessor during the Term of this
Lease the Monthly Rental Installments and further covenants and agrees to pay
the Additional Rent herein reserved (collectively, the "Rent"), all of which
shall be payable in lawful money of the United States, without any setoff or
deduction whatsoever, except as may be expressly provided in this Lease, and
without relief from valuation and appraisement laws and with costs of collection
and reasonable attorneys' fees. The Monthly Rental Installments shall be payable
to Lessor, in advance, in consecutive monthly payments on the first day of each
calendar month during the Term of this Lease. Payments are to be made to Lessor
at the address specified in Section 1.3 P. hereof, or to such other person or
entity or to such other address as Lessor may designate in writing from time to
time. If the Commencement Date shall occur upon a day other than the first day
of the calendar month, then Lessee shall pay, upon the Commencement Date the sum
of (x) that portion of the Monthly Rental Installment prorated on a per diem
basis (calculated based on the number of days of the month) with respect to the
fractional calendar month preceding the first full calendar month and (y) the
Monthly Rental Installment for the first full calendar month. Lessee's
obligation to pay all Rent due under this Lease shall survive the expiration or
earlier termination of this Lease. Notwithstanding the provisions of Section
1.3(G) and Section 1.3(H) of this Lease to the contrary, so long as Lessee is
not in default under this Lease, Lessee shall be entitled to a partial abatement
of Monthly Rental Installments, in the amount of Thirty-Four Thousand One
Hundred Fifty and 17/100 Dollars ($34,150.17) per month for twelve (12)
consecutive full calendar months of the Term, beginning with the first full
calendar month of the Term (the "Base Rent Abatement Period"). The total amount
of Monthly Rental Installments abated during the Base Rent Abatement Period
shall equal Four Hundred Nine Thousand Eight Hundred Two and 04/100 Dollars
($409,802.04) (the "Abated Base Rent"). If Lessee defaults at any time during
the Term and fails to cure such default within any applicable cure period under
this Lease, all Abated Base 9 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem024.jpg]
Rent shall immediately become due and payable. The payment by Lessee of the
Abated Base Rent in the event of a default shall not limit or affect any of
Lessor's other rights or remedies pursuant to this Lease or at law or in equity.
During the Base Rent Abatement Period, only that portion of Monthly Rental
Installments as indicated above shall be abated, and all other portions of the
Monthly Rental Installments, and all Additional Rent and other costs and charges
specified in this Lease shall remain as due and payable pursuant to the
provisions of this Lease. Section 3.2. Additional Rent. All sums hereinafter
designated Additional Rent, and all other sums provided in this Lease to be paid
by Lessee, including, but not limited to, those specifically indicated in
Sections 2.2, 3.3, 6.2 and 8.2 hereof, if any, and all damages, costs and
expenses, including reasonable attorneys' fees, which Lessor may incur by reason
of any default by Lessee or failure on Lessee's part to comply with the terms of
this Lease, including, without limitation, amounts due Lessor pursuant to
Section 15.3 hereof, shall be deemed to be "Additional Rent". In the event of
nonpayment thereof by Lessee, Lessor shall have all of the rights and remedies
with respect thereto as Lessor has for nonpayment of the Rent as hereinafter
provided. In addition to the Base Annual Rent payable by Lessee under the
provisions of Section 3.1 hereof, Lessee shall pay to Lessor, as Additional
Rent, Lessee's Proportionate Share of Excess Building Operating Expenses and
Proportionate Share of Excess Real Estate Taxes as hereinafter provided for in
this Section. For purposes of this Section, the parties hereto agree upon the
following definitions: A. The term "lease year" shall mean each of those
calendar years commencing with and including the year during which the Term of
this Lease commences, and ending with the calendar year during which the Term of
this Lease (including any extensions or renewals) expires or terminates. B The
term "Office Park Common Area" shall mean all of the common area encumbered by
the Declaration and used in common by the various occupants of buildings located
within the Office Park, such as streets, parking areas, the lake, common areas,
maintenance office, etc. The term "Real Estate Taxes" shall mean and include all
personal property taxes relating to Lessor's personal property located in the
Building and used or useful in connection with the operation and maintenance
thereof, real estate taxes, installments of special assessments, including
interest thereon, relating to the Land and the Building and all other
governmental charges, general and special, ordinary and extraordinary, foreseen
as well as unforeseen, of every kind and nature whatsoever, or other tax,
however described, which is levied or assessed by the United States of America
or the State of Indiana or any political subdivision thereof, relating to the
Building and/or the Land and payable during the respective lease year. Real
Estate Taxes shall not include any income tax, estate tax, or inheritance tax
and shall not include any transfer taxes associated with the sale or transfer of
the ownership of the Building. D. The term "Excess Real Estate Taxes" for an
applicable lease year shall mean the amount of Real Estate Taxes payable during
such applicable lease year for the Building (and the 10 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem025.jpg]
Land of which it is a part) in excess of the amount of Real Estate Taxes for the
Building and Land payable for the Base Year for Real Estate Taxes. E. The term
"Office Park Common Area Expenses" shall mean and include all actual expenses
incurred with respect to maintaining the Office Park Common Area, as determined
by an owners' association that has been established, in part, to oversee the
maintenance of the Office Park. Such Office Park Common Area Expenses may
include, but shall not be limited to, insurance premiums, maintenance and repair
costs, steam, electricity, water, gas, sewer and other utility charges, fuel,
lighting, trash and rubbish removal, wages paid to employees of the owners'
association or management company, whose duties are connected with the operation
and maintenance of the Office Park Common Area; amounts paid to contractors or
subcontractors for work or services performed in connection with the operation
and maintenance of the Office Park Common Area; all payroll taxes, unemployment
insurance costs, vacation allowance and the cost of providing disability
insurance or benefits, pensions, profit sharing benefits, hospitalization,
retirement or other so-called fringe benefits, and any other expense imposed on
an owners' association, its contractors or subcontractors pursuant to law or
pursuant to any collective bargaining agreement covering such employees, all
service supplies, repairs, replacement or other expenses for maintaining and
operating the Office Park Common Area, reasonable attorneys' fees and all other
costs in connection with the appeal or contest of real estate or other taxes or
levies, snow removal, real estate taxes for the Office Park Common Area,
including without limitation, installments of special assessments including
interest thereon, relating to the Office Park Common Area and all other
governmental charges general and special, ordinary and extraordinary, foreseen
as well as unforeseen of any kind and nature whatsoever or other tax however
described which is levied or assessed by the United States of America or the
State of Indiana, or any political subdivision thereof against an owners'
association as a result of its ownership of the Office Park Common Area and
payable during the respective lease year, and such other expenses as may be
ordinarily incurred in the operation and maintenance of the Office Park Common
Area and not specifically set out herein, including reasonable management fees.
The term "Office Park Common Area Expenses" shall not include expenses incurred
in enlarging the Office Park Common Area, interest or principal payments on any
mortgage or other indebtedness, depreciation allowance or expenses, any income
taxes or inheritance taxes, expenses that are reimbursed through other sources
such as insurance proceeds, or construction of capital improvements within the
Office Park Common Area, unless such capital improvements are deemed necessary
and appropriate by the Office Park owner's association for the preservation or
maintenance of the Office Park Common Area, in which case the amortized costs
for such capital improvements shall be included in Office Park Common Area
Expenses. The term "Building Operating Expenses" shall mean and include all
expenses incurred with respect to the maintenance and operation of the Building
and the Land as determined by Lessor's accountants in accordance with generally
accepted accounting principles consistently followed, including, but not limited
to insurance premiums, maintenance and repair costs, steam, electricity, water,
sewer, gas and other utility charges, fuel, lighting, window washing, janitorial
service, trash and rubbish removal, security system repair and monitoring, wages
payable to employees of Lessor or the property management company, whose duties
are connected with the operation and maintenance of the Building and Land;
amounts paid to 11 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem026.jpg]
contractors or subcontractors for work or services performed in connection with
the operation and maintenance of the Building and the Land; all payroll taxes,
unemployment insurance costs, vacation allowances and the cost of providing
disability insurance or benefits, pensions, profit sharing benefits,
hospitalization, retirement or other so-called fringe benefits, and any other
expenses imposed on Lessor, its contractors or subcontractors pursuant to law or
pursuant to any collective bargaining agreement covering such employees, all
services, supplies, repairs, replacements, or other expenses for maintaining and
operating the Building and the Land, reasonable attorneys' fees and costs in
connection with the appeal or contest of real estate or other taxes or levies
and such other expenses as may be ordinarily incurred in the operation and
maintenance of the Building and the Land and not specifically set out herein,
including reasonable management fees not to exceed the average cost of
management fees that are then being charged, from time to time, for the
management by third party (non owner) management companies of comparable office
buildings in the North Suburban Indianapolis office market, priced on an
individual building basis rather than on a portfolio basis. Building Operating
Expenses shall also include the Building weighted pro rata share of the Office
Park Common Area Expenses as determined by Lessor pursuant to E. above. An
affiliate of Lessor may provide services, the cost of which would be includable
as Building Operating Expenses, only to the extent that not less than two
additional bids for such services have been obtained from independent vendors,
contractors or suppliers, and the cost payable to the affiliate for the work
does not exceed the lesser of (i) one hundred five percent (105%) of the lowest
bid, or (ii) the average of the two independent bids. The term "Building
Operating Expenses" shall not include expenses incurred at the specific request
of a specific lessee which benefits only that lessee for services or operations
of a nature not generally available to or provided for other lessees in the
Building; any capital improvements to the Building other than replacements
required for normal maintenance and repair, nor shall it include repairs,
restoration or other work occasioned by fire, windstorm or other insured
casualty, expenses incurred in leasing or procuring lessees, leasing
commissions, advertising expenses, expenses for renovating space for new
lessees, legal expenses incident to enforcement by Lessor of the terms of any
lease, interest or principal payments on any mortgage or other indebtedness,
depreciation allowance or expense. Notwithstanding the foregoing, in the event
Lessor installs equipment in or makes improvements or alterations to the
Building, which reduce energy costs, maintenance costs or other operating
expenses or which are required under any governmental law, regulation or
ordinance, which were not required at the Commencement Date of this Lease,
Lessor may include in Building Operating Expenses reasonable charges for
interest on such investment and reasonable charges for depreciation on the same
so as to amortize such investment over the reasonable life of such equipment,
improvement or alteration on a straight line basis; provided, however, in no
event shall the annual amount of all sums for improvements installed for the
purpose of reducing energy costs, maintenance costs or other operating expenses
exceed Lessor's reasonable estimate of the annual savings in operating expenses
arising out of the installation of such equipment, improvement or alteration.
The term "Excess Building Operating Expenses" shall mean the amount of Building
Operating Expenses in excess of the actual Building Operating Expenses for the
Base Year for Building Operating Expenses, which includes the Building Operating
Expenses adjusted to one hundred percent (100%) occupancy for the Base Year. 12
1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem027.jpg]
Notwithstanding anything to the contrary herein, so long as there has been no
Event of Default under this Lease during the Term and so long as no default by
Lessee then exists under this Lease, Building Operating Expenses shall not
increase by more than five percent (5%) per lease year on a cumulative basis,
during the Term hereof, with respect to Controllable Building Operating
Expenses. "Controllable Building Operating Expenses" mean those Building
Operating Expenses consisting of janitorial costs, landscaping (other than snow
and ice removal) and management fees; provided, however, that Lessor and Lessee
agree that in the event that the company that provides the janitorial services
to the Demised Premises becomes unionized, janitorial costs will be deemed
removed from the definition of Controllable Building Operating Expenses. No
other Building Operating Expenses shall be subject to the annual cap on
increases. H Anything herein to the contrary notwithstanding, it is agreed that
in the event the Puilding is not fully occupied during any lease year, a
reasonable and equitable adjustment shall be made by Lessor in computing the
Building Operating Expenses for such year so that the Building Operating
Expenses shall be adjusted to the amount that would have been incurred had the
Building been fully occupied during such year. The term "Lessee's Proportionate
Share of Excess Real Estate Taxes" shall mean the amount equal to the product of
Lessee's Percentage of Excess Real Estate Taxes times the Excess Real Estate
Taxes. The term "Lessee's Proportionate Share of Excess Building Operating
Expenses" shall mean an amount equal to the product of Lessee's Percentage of
Excess Building Operating Expenses times the Excess Building Operating Expenses.
K As to the lease year during which the Term of this Lease commences, Lessor's
estimated amount of the Lessee's Proportionate Share of Excess Real Estate Taxes
and Lessor's estimated amount of Lessee's Proportionate Share of Excess Building
Operating Expenses prorated based upon the estimated number of months of the
Term within such initial lease year shall be the following sums: Lessee's
Proportionate Share of Excess Real Estate Taxes: [-0-] Lessee's Proportionate
Share of Excess Building Operating Expenses: [-0-] Commencing on January 1 of
the lease year following the lease year for the Commencement Date, and
continuing on the first day of every January thereafter during the Term of this
Lease, Lessor shall estimate for each such year (i) the total amount of Excess
Real Estate Taxes, (ii) the total amount of Excess Building Operating Expenses,
(iii) Lessee's Proportionate Share of Excess Real Estate Taxes, (iv) Lessee's
Proportionate Share of Excess Building Operating Expenses, and (v) the
computation of the annual and monthly Additional Rent payable during such lease
year as a result of increases or decreases in Lessee's Proportionate Share of
Excess Real Estate Taxes and Lessee's Proportionate Share of Excess Building
Operating Expenses. Said estimates shall be in writing and shall be delivered or
mailed to Lessee at the Demised Premises. 13 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem028.jpg]
Lessee shall pay as Additional Rent, the amount of Lessee's Proportionate Share
of Excess Real Estate Taxes for each lease year and Lessee's Proportionate Share
of Excess Building Operating Expenses for each lease year so estimated in equal
monthly installments in advance on the first day of each month during each
applicable lease year. In the event that said estimate is delivered to Lessee
after the first day of January of the applicable lease year, said amounts so
estimated shall be payable as Additional Rent in equal monthly installments in
advance on the first day of each month over the balance of such lease year with
the number of installments being equal to the number of full calendar months
remaining in such lease year. From time to time during any applicable lease
year, Lessor may re-estimate the amount of Excess Real Estate Taxes and Excess
Building Operating Expenses and Lessee's Proportionate Share thereof and in such
event, Lessor shall notify Lessee in writing of such re-estimate in the manner
set forth above and fixed monthly installments for the then remaining balance of
such lease year in an amount sufficient to pay the re-estimated amount over the
balance of such lease year after giving credit for payment made by Lessee on the
previous estimate. Lessor may not re- estimate after the initial estimate for a
lease year, unless under the re-estimate Lessee's Proportionate Share of Excess
Building Operating Expenses or Lessee's Proportionate Share of Real Estate
Taxes, respectively, is at least five percent (5%) higher than under the initial
estimate. Upon completion of each lease year, Lessor shall cause its accountants
to determine the actual amount of Excess Real Estate Taxes and Excess Building
Operating Expenses for such lease year and Lessee's Proportionate Share thereof
and deliver a written certification of the amount thereof to Lessee after the
end of each lease year. If Lessee has paid less than Lessee's Proportionate
Share of Excess Real Estate Taxes or Lessee's Proportionate Share of Excess
Building Operating Expenses for any lease year, Lessee shall pay the balance of
its pro rata share of the same within thirty (30) days after receipt of such
statement. If Lessee has paid more than Lessee's Proportionate Share of Excess
Real Estate Taxes or Lessee's Proportionate Share of Excess Building Operating
Expenses for any lease year, Lessor shall at Lessor's option either (i) refund
such excesses or (ii) credit such excesses against the most current monthly
installment or installments due Lessor for its estimate of Lessee's
Proportionate Share of Excess Real Estate Taxes and Lessee's Proportionate Share
of Excess Building Operating Expenses for the next following year. A
proportionate adjustment shall be made for a fractional lease year occurring
during the Term of this Lease or any renewal or extension thereof, based upon
the number of days of the Term of this Lease during said lease year as compared
to three hundred sixty-five (365) days and all additional sums payable by Lessee
or credits due Lessee as a result of the provisions of this section shall be
adjusted accordingly. Further, Lessee shall pay, also as Additional Rent, any
tax or excise on Rents, gross receipts tax or other tax, however described,
which is levied or assessed by the United States of America or the State of
Indiana or any political subdivision thereof against Lessor in respect to the
Rent or other charges reserved under this Lease or as a result of Lessor's
receipt of such Rent or other charges accruing under this Lease; provided
however, Lessee shall have no obligation to pay net income taxes of Lessor. L.
Upon not less than fifteen (15) days' prior written notice to Lessor by Lessee
(the "Audit Notice"), and subject to the following terms and conditions, Lessee
shall have the right to 14 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem029.jpg]
audit (the "Audit") Lessor's books, accounts and records relating to Building
Operating Expenses and Real Estate Taxes for a particular calendar year for the
sole purpose of verifying Lessor's calculation of the amount of Excess Real
Estate Taxes and Excess Building Operating Expenses for that calendar year. If
Lessee wishes to Audit the Lessor's books, accounts and records relating to
Building Operating Expenses and Real Estate Taxes for a particular calendar
year, then Lessee must, within one hundred fifty (150) days after Lessee's
receipt of Lessor's annual statement of Excess Real Estate Taxes and Excess
Building Operating Expenses for that calendar year as contemplated in Section
3.2(K) of this Lease (the "Statement"), do the following: (i) deliver Lessee's
Audit Notice to Lessor, (ii) complete Lessee's Audit, and (iii) send any written
exceptions to the Statement to Lessor. The Audit must be performed by a
qualified consultant selected by Lessee, which consultant shall be a member of
an independent certified public accounting firm that is recognized to be
reputable on a local, regional or national basis and shall be hired by Lessee on
an hourly or fixed fee basis but not on a contingency fee basis. The Audit shall
be performed at reasonable times and in a reasonable manner at a location in
Indianapolis, Indiana, either where Lessor's books and records are kept in the
normal course of business or at such other location in Indianapolis, Indiana, as
Lessor may reasonably elect. If Lessee fails to complete the Audit by the
deadline set forth above or fails to follow any of the procedures set forth
herein, Lessee shall be deemed to have approved Lessor's Statement and shall be
deemed to have waived any right to raise a claim or objection to said Statement.
The Audit shall be at Lessee's sole cost and expense, except as hereinafter
provided. In the event the Audit reveals an overpayment by Lessee of Lessee's
Proportionate Share of Excess Building Operating Expenses or Lessee's
Proportionate Share of Excess Real Estate Taxes for that calendar year, as
subsequently verified by Lessor or Lessor's independent certified public
accountant, Lessor may, in Lessor's discretion, either directly reimburse Lessee
for such overpayment or credit such overpayment to the next installment of Rent
becoming due under the Lease (provided, if the Lease has expired or terminated,
Lessor shall refund to Lessee the amount of the overpayment by direct
reimbursement). Pending the conclusion of the Audit and verification of the
results thereof by Lessor or Lessor's accountant. Lessee shall timely pay to
Lessor, within the timeframes set forth in Section 3.2(K), any and all amounts
that are set forth on Lessor's annual statement as being payable by Lessee. In
the event the Audit, as verified by Lessor or Lessor's independent certified
public accountant, reveals an overpayment by Lessee in excess of five percent
(5%), Lessor shall reimburse to Lessee the reasonable and necessary
out-of-pocket costs incurred by Lessee associated with such Audit. Lessee shall,
and shall cause its consultants, employees, agents and representatives to,
maintain the confidentiality of any infonnation set forth in the books and
records reviewed in connection with any audit. Section 3.3. Overdue Amounts.
Rent Independent. Any installment of Rent or other charges to be paid by Lessee
accruing under the provisions of this Lease that are not paid when due will
result in a late payment charge to Lessee in an amount equal to five percent
(5%) of the installment of Rent or other charges that are not paid when due.
Lessee hereby agrees that the late payment charge provided for herein is a
reasonable estimate of the additional administrative costs that will be incurred
by Lessor as a result of the failure by Lessee to pay Rent or other charges in a
timely manner and shall not be deemed a waiver by Lessor of any other remedies
provided in this Lease. In the event of nonpayment of the late payment charge
resulting from overdue Rent or other late or overdue charges as prescribed in
this Section 3.3, Lessor shall have, in addition to all 15 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem030.jpg]
other rights and remedies, the rights and remedies provided in this Lease,
and/or those rights and remedies provided at law and/or in equity, for
nonpayment of rent. Lessee's covenant to pay the Rent and any late or overdue
charges are independent of any other covenant, condition, provision or agreement
herein contained. Section 3.4. Security Deposit: (a) Prior to execution of this
Lease, Lessee shall provide to Lessor a certification, accompanied by (i) the
Financial Statements (as hereinafter defined) as of the end of Lessee's most
recent fiscal year and as of the end of Lessee's most recent fiscal quarter, and
(ii) a detailed explanation of the minimum net worth requirements of the United
States Department of Housing and Urban Development ("HUD") as the same may be in
effect at such time and as applicable to Lessee (the "Minimum Net Worth
Requirement"), which certification must establish that Lessee's net worth as of
such dates meets the Minimum Net Worth Requirement. Thereafter during the Term
of this Lease, Lessee shall provide Financial Statements to Lessor within one
hundred twenty (120) days after the end of each fiscal year of Lessee (or if
required to be submitted to HUD on a more frequent basis, then on the same
schedule that HUD requires from time to time) and, upon request of Lessor,
within sixty (60) days after the end of any fiscal quarter. As used herein,
"Financial Statements" shall mean and include (i) a balance sheet as of the end
of the applicable fiscal period, (ii) a statement of results of operations for
the fiscal year or through the applicable fiscal quarter, as the case may be,
each of which shall be prepared in accordance with generally accepted accounting
principles on a consistent basis to fairly present the financial condition and
operations of Lessee and which, in the case of annual financial statements shall
be certified by an independent certified public accountant and, in the case of
quarterly financial statements shall be certified by Lessee's chief financial
officer. (b) So long as Lessee shall be in compliance with the Minimum Net Worth
Requirement, as established by the Financial Statements provided to Lessor as
required in subsection (a), Lessee shall not be required to provide a security
deposit or letter of credit for faithful performance and observance by Lessee of
all terms, covenants, conditions and provisions of this Lease; provided,
however, that (i) if at any time Lessee's net worth shall fall below the Minimum
Net Worth Requirement, or (ii) upon the occurrence of an Event of Default by
Lessee, then in either event (each a "Security Deposit Event") Lessee shall,
within thirty (30) days after written request from Lessor, provide either (y) a
cash security deposit, or (z) a letter of credit from a financial institution
acceptable to Lessor pursuant to the requirements and in the form set forth in
Exhibit E and Exhibit E-l attached hereto and made a part hereof, respectively,
such cash security deposit or letter of credit to be in an amount as follows
(each, the "Security Deposit"): Security Deposit Event Occurs Amount of Security
Deposit Months 1-24 $750,000.00 Months 25 - 72 $500,000.00 Months 73-132
$250,000.00 16 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem031.jpg]
and the provisions of subsection (c) below shall apply to such Security Deposit.
(c) The Security Deposit, if applicable, shall be deemed to have been deposited
by Lessee as security for the faithful performance and observance by Lessee of
all of the terms, provisions and conditions of this Lease. At no time is such
Security Deposit to be deemed an advance payment of Rent. In the event Lessee
defaults in respect of any of the terms, provisions or conditions of this Lease,
including, but not limited to, the payment of Rent or any other charge payable
by Lessee, Lessor may use, apply or retain the whole or any part of the Security
Deposit to the extent required for the payment of any Rent or other charge or
sum as to which Lessee is in default or for any sum which Lessor may expend or
may be required to expend by reason of Lessee's default in respect of any of the
terms, covenants and conditions of this Lease. In the event that any portion of
such Security Deposit is so expended or applied by Lessor, Lessee shall promptly
pay to Lessor upon demand from Lessor an amount sufficient to restore such
Security Deposit to the original amount thereof. In the event that Lessee shall
fully and faithfully comply with the terms, covenants and conditions of this
Lease, the Security Deposit, or so much thereof as to which Lessee may be
entitled, shall be returned to Lessee within thirty (30) days after the date
fixed as the end of the Lease and after delivery of exclusive possession of the
Demised Premises to Lessor in the condition as required herein. In the event of
a sale or leasing of the Building, Lessor shall have the right to transfer the
Security Deposit to the purchaser or lessee and, upon written notification to
Lessee of such transfer, Lessor shall thereupon be released by Lessee from all
responsibility or liability for return of such Security Deposit and Lessee
agrees to look to the new party standing in the position of Lessor for the
return of said Security Deposit. Lessee covenants that it will not assign or
encumber the right to the return of the monies deposited herein as security, and
that neither Lessor nor any successor or assignee of Lessor shall be bound by
any such purported assignment or encumbrance. ARTICLE IV Use of Demised Premises
Section 4.1. Use of Demised Premises. Lessee shall use the Demised Premises
solely for the Permitted Use and for no other purpose without the prior written
consent of Lessor. No waste or damage shall be committed upon or to the Demised
Premises, and the floors of the Demised Premises shall not be overloaded. The
Demised Premises shall not be used for any unlawful purpose, and no violations
of law shall be committed thereon. Lessee shall at its own cost and expense
promptly observe and keep all Laws, relating to the use of the Demised Premises
or to the condition thereof. Lessee, its employees or agents, shall not mark,
paint, drill, or in any way alter or deface any walls, ceilings, partitions,
floors, wood, stone, ironwork or other improvements in or about the Demised
Premises without the written consent of Lessor. Lessee shall not do or permit
anything to be done upon, or bring or keep or permit anything to be brought or
kept into or on, the Demised Premises which shall increase the rate of insurance
on the Building or the Land. Lessee shall conduct its business and control its
agents, employees, invitees and visitors in such manner as not to create any
nuisance, or interfere with, annoy or disturb any other lessee or Lessor in its
operation of the Building or the Office Park. Lessee shall permit 17 1/2597618.8
FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem032.jpg]
refuse to be removed from the Demised Premises only during hours and by
containers approved by Lessor. Section 4.2. Rules of the Building. Lessee shall
comply with and follow reasonable directions of Lessor, including but not
limited to the rules of the Building attached hereto as Exhibit F ("Rules of the
Building") as may be modified from time to time by Lessor on reasonable notice
to Lessee. Any modifications of the Rules of the Building shall be equally
applicable to all lessees in the Building and shall not impose any additional
affirmative obligations on Lessee or materially restrict Lessee's use of the
Demised Premises unless Lessee's prior written approval thereof is obtained.
Lessor shall not be responsible to Lessee for the nonperformance (a) of any
other tenant or occupant of the Building with respect to the Rules of the
Building, or (b) of any other tenant or occupant of the Office Park with respect
to the Declaration. If any of the Rules of the Building is inconsistent with any
express provision of this Lease, the express provision of this Lease shall
prevail and the Rules of the Building shall not be applicable to Lessee to the
extent of the inconsistency. Section 4.3. Storage of Combustibles. Lessee shall
not store, use, release or dispose of any Hazardous Materials on, at or from the
Demised Premises or the Land, except those materials customarily used in
connection with office use, such as copying supplies, cleaning supplies and like
items, and only in compliance with all applicable Laws. In addition, Lessee
shall comply with all applicable federal, state and local environmental laws,
regulations and court and administrative orders, including, but not limited to
the Comprehensive Environmental Response Compensation and Liability Act, as
amended ("CERCLA"), the Resource Conservation Recovery Act, as amended ("RCRA"),
the Toxic Substance Control Act ("TSCA"), and any state or federal statute or
municipal ordinance creating liability for the treatment, storage, use, release,
disposal, or the arranging therefor or the existence on property of, Hazardous
Materials. If Lessee breaches the obligations stated in the preceding sentences,
or if the presence of Hazardous Materials in or on the Demised Premises, the
Building or the Land, or the release of Hazardous Materials from the Demised
Premises, the Building or the Land, even if with the knowledge or consent of
Lessor, results in contamination of the Demised Premises, the Building, the Land
or adjoining property, or if contamination of the Demised Premises, the
Building, the Land or adjoining property by Hazardous Materials at one time
present on the Demised Premises, the Building or the Land or otherwise occurs,
then Lessee shall indemnify, defend and hold harmless Lessor and any mortgagee
of the Demised Premises, the Building, and/or the Land from and against any and
all claims, judgments, damages, penalties, fines, costs, expenses, liabilities
or losses (including, without limitation, diminution in value of the Demised
Premises, the Building and/or the Land and sums paid in settlement of claims,
attorneys' fees, consultant fees and expert fees), and including costs for
remediation and monitoring, which arise during or after the Term as a result of
such breach or contamination. This indemnification of Lessor and any mortgagee
of the Demised Premises, the Building and/or the Land by Lessee includes,
without limitation, costs incurred by Lessor and any mortgagee of the Demised
Premises, the Building and/or the Land in connection with the investigation of
site conditions or any clean-up, remedial, removal, restoration or monitoring
work performed by any individual or entity, regardless of whether such
investigation or work is required by any federal, state or local governmental
agency or political subdivision because of the Hazardous Materials present in
the soil or groundwater or otherwise present on, at or under the Demised
Premises, the Building or the Land, and shall survive the cancellation, 18
1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem033.jpg]
termination or expiration of the Term of this Lease, Without limiting the
foregoing, if the presence of any hazardous or toxic substance on or at the
Demised Premises, the Building or the Land caused or permitted by Lessee or any
of Lessee's employees, agents or invitees results in any contamination of the
Demised Premises, the Building or the Land, Lessee shall promptly take all
actions at its sole expense as are necessary to return the Demised Premises, the
Building and the Land to the condition existing prior to the introduction of any
such Hazardous Materials to the Demised Premises, the Building or the Land;
provided that Lessor's approval of such action shall first be obtained, which
approval shall not be unreasonably withheld so long as such actions would not
potentially have any material adverse long or short term effect on the Demised
Premises, the Building or the Land. The term "Hazardous Materials" includes,
without limitation, any material or substance that is petroleum, asbestos,
polychlorinated biphenyl, radioactive material or waste, or is regulated as to
use or designated as a hazardous substance, hazardous waste, toxic substance,
contaminant or any similar substance or material under CERCLA, RCRA, TSCA or any
other federal, state or local statute or ordinance or by any rule or regulation
promulgated or adopted pursuant thereto, whether now existing or hereinafter
enacted. The obligations of Lessee under this Section shall survive the
expiration or sooner termination of this Lease. Section 4.4. Declaration. Lessee
hereby acknowledges and agrees that the Demised Premises are subject to the
Declaration described in Section 1.2(a), and that the terms, covenants,
conditions and restrictions set forth therein are binding upon and shall be
observed by Lessee as if fully set forth in this Lease. The provisions of the
Declaration shall continue to be a part of this Lease and enforceable against
Lessee, whether or not the same may be enforceable against the Land. It is
further expressly provided and agreed that the interest of any sublessee or
mortgagee of the Demised Premises, or any portion thereof, or any interest
therein shall be subject to said Declaration, and all instruments creating any
interest in all or any portion of the Demised Premises shall contain a clause
expressly stating that said interest is subject to the Declaration; provided,
however, that the absence of any such provision in any such instrument shall not
avoid or impair the binding effect of the Declaration. Section 4.5. Use of
Common Area. The "Common Area" shall include any public space within the
Building including, without limitation, the lobby, hallways, stairways, and
elevators within the Building, if any, and the walkways surrounding the Building
and the parking lot servicing the Building and situated on the Land as now
configured or as hereinafter reconfigured. Lessor hereby grants to Lessee, its
employees, agents, customers and invitees, the non-exclusive right to use the
Common Area as from time to time constituted, such use to be in common with
Lessor and all lessees of the Building or the Office Park from time to time, its
and their employees, agents, customers and invitees. No portion of the Common
Area shall be used by Lessee for any purpose whatsoever other than, or that
would interfere with, pedestrian or vehicular traffic. Section 4.6. Exclusive
Use. Lessor shall not enter into a lease of space in the Building with any other
tenant that would permit the tenant thereunder to engage in the Restricted Use
(as hereinafter defined), during the Restricted Period (as hereinafter defined),
in any or all of the Restricted Area (as hereinafter defined). "Restricted Use"
shall mean the operation of a retail mortgage business (meaning service of
customers at the Building, including on a walk-in basis) which is a direct
competitor of Lessee in the mortgage bankers, brokers and servicers market. 19
1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem034.jpg]
"Restricted Period" shall mean the period commencing on the Effective Date and
ending on the earliest of: (i) the end of a period of ninety (90) days in which
Lessee has continuously failed to operate in the Demised Premises for any reason
other than a casualty event, condemnation, reconstruction, alterations,
modifications, maintenance, or repair; (ii) the end of the Term, without regard
to any holdover period, or the earlier termination of the Lease; (iii) the
occurrence of an Event of Default; or (iv) a change in Lessee's Permitted Use.
"Restricted Area" shall mean any space in the Building. Lessor shall have the
right, but not the obligation, to enforce the foregoing exclusive use
restriction. Lessor shall have no liability for any violation of the Exclusive
Use restriction, except, however, where Lessor has caused and/or knowingly
participated in such violation. Lessor represents to Lessee that the form of
lease used by Lessor in the Building contains the same language that is
contained in Section 4.1 of this Lease. Lessor shall have the right to assign
its right to enforce the Exclusive Use restriction to Lessee at any time.
Notwithstanding anything in this Section to the contrary, Lessee acknowledges
and agrees that Lessee's right under this Section is subject to Lessor's
obligation under other leases in the Building to not unreasonably withhold
approval for subleases. ARTICLE V Access Section 5.1. Access within the Office
Park. Lessee is hereby granted the nonexclusive right to use all roads in the
Office Park for vehicular ingress and egress to and from the Demised Premises
subject to the Declaration. Lessee agrees on behalf of itself and its employees,
agents or invitees to obey all rules imposed by Lessor of which Lessee has
timely notice regarding the use of the roads, Office Park Common Area and
parking generally. Lessor agrees to enforce such rules in a nondiscriminatory
manner. ARTICLE VI Utilities and Other Building Services Section 6.1. Building
Services. Lessor agrees to furnish to the Demised Premises during the Term the
following services: (a) Water at those points of supply provided for general use
of lessees in the Building and at such other points to which Lessee may have
extended the water service lines; (b) Elevator service on a continuous basis, if
applicable; (c) Janitorial services on a five-day week basis to provide standard
evening cleaning only, such services to be commensurate with those furnished in
other similar office buildings in Indianapolis; (d) Central heat and air
conditioning from 7:00 a.m. to 6:00 p.m. Monday through Friday and from 8:00
a.m. to 2:00 p.m. on Saturday, excluding all generally 20 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem035.jpg]
recognized holidays, sufficient to have the entirety of the Demised Premises
maintain a consistent temperature during such hours between 68 and 73 degrees
Fahrenheit, based on the doors and windows being closed, with blinds down and
either open or closed, depending on the position of the sun; (e) Electrical
power sufficient for the operation of Building standard lighting, personal
computers, office copying machines and other machines of similar low electrical
consumption, including electricity required for electronic data processing
equipment, special lighting or any other item of electrical equipment which
(collectively) do not consume more than the Building's standard electrical
capacity. If the installation of any of Lessee's equipment, or any special
electrical equipment installed by Lessor to service Lessee's equipment, requires
additional electrical service, air conditioning or ventilating capacity above
that provided by the Building's standard systems, then the additional
electrical, air conditioning and/or ventilating equipment shall be provided by
Lessee and the installation and operating costs of such additional equipment
will be the obligation of Lessee; (f) Lamps, bulbs, starters and ballasts for
Building standard lighting fixtures used on the Demised Premises; and (g)
Cleaning and maintenance of the Common Area including landscaping, grounds
maintenance and removal of rubbish and snow. Lessor may employ an independent
power consumption survey expert to render an opinion as to the quantity of
electricity consumed by Lessee. If such survey indicates Lessee's consumption is
in excess of Building standard electrical capacity based on a per hour per month
per square foot of rentable area in the Demised Premises, Lessee shall pay the
cost of such survey together with the cost to Lessor of such excess electrical
consumption. Lessor and Lessee agree that the amount of electricity Lessee may
use for standard building lighting and office use shall not exceed five (5)
kilowatts per rentable square foot. Section 6.2. Additional Services. Heating
and air conditioning service will be available to Lessee at an additional charge
at times other than the hours during which such service is to be provided
pursuant to Section 6.1(d). Lessee shall give Lessor eight (8) hours advance
notice of the need for additional service. In the event that Lessee requires
after-hours heating, ventilation and air conditioning service ("After-Hours
Service"), the current charge for After-Hours Service is $30.00 per hour, which
amount is subject to increase at any time and from time to time after the first
twelve (12) months of the Term as reasonably determined by Lessor upon prior
written notice to Lessee of such increase. Lessor agrees to provide upon written
request a list of such charges from time to time. Should any of the equipment or
machinery utilized in supplying the services listed herein cease to function
properly, Lessor shall use reasonable diligence to repair same promptly, but
Lessee shall have no right to terminate this Lease, and shall have no claim for
rebate of Rent or damages on account of any interruptions in service occasioned
thereby or resulting therefrom. Notwithstanding any other provisions hereof, in
the event that any law, ordinance or other governmental regulation now or
hereafter in effect shall impose a limit or allocation to the Building or any
utility or other service, whether or not the same is to be supplied 21
1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem036.jpg]
to the Building or the Demised Premises by Lessor pursuant to this Section 6.2,
then Lessee shall not use or cause to be consumed on the Demised Premises, nor
shall Lessor be required to provide to the Demised Premises hereunder, such
utility or other service in an amount or in a manner which would result in the
violation by Lessor or Lessee of such law, ordinance or regulation. Section 6.3.
Suspension of Services. Lessor reserves the right to suspend service of the
heating, elevators, plumbing, electrical, air conditioning or other mechanical
systems within the Building when necessary by reason of governmental
regulations, civil commotion, or riot, accident or emergency, or for repairs,
alterations of improvements which are in the reasonable judgment of Lessor
desirable or necessary, or for any other reason beyond the reasonable power of
control of Lessor (including, without limitation, the unavailability of fuel or
energy or compliance by Lessor with any applicable Laws relating thereto),
without liability in damages therefor. The exercise of such right by Lessor
shall not constitute an actual or constructive eviction in whole or in part or
entitle Lessee to any abatement or diminution of Rent or relieve Lessee from any
of Lessee's obligations under this Lease or impose any liability upon Lessor or
its agents by reason of inconvenience or annoyance to Lessee or injury to or
interruption of Lessee's business or otherwise. Lessor shall not in any way be
liable or responsible to Lessee for any loss, damage or expense which Lessee may
sustain or incur if, during the Term and for reasons beyond the control of
Lessor, either the quality or character of electric current is changed or is no
longer available or suitable for Lessee's requirements. Section 6.4. Telephone
Service. Lessee shall be responsible, at its sole cost and expense, for the
installation, repair, maintenance and use of its own telephone and
telecommunications systems ("T&T Systems"). Lessee's installation, repair and
maintenance of its T&T Systems shall not interfere with or disrupt the
activities of any other lessee in the Building. Lessee shall remove all T & T
Systems, including, without limitation, all wiring and cabling, at the
expiration or earlier termination of the Lease and shall repair all damage
caused by the installation or removal of the T & T Systems, all at Lessee's sole
cost and expense; provided, however, that at Lessor's option, Lessor may require
Lessee to leave all or portions of the wiring and cabling installed in
connection with such T&T Systems, which wiring and cabling shall become property
of Lessor at the expiration or earlier termination of the Lease. All of Lessee's
T&T Systems requirements, and the installation, repair and maintenance
requirements therefor, shall be submitted in writing to Lessor and are subject
to Lessor's prior approval. ARTICLE VII Signs Section 7.1. Signs and
Advertising. Lessor may maintain a Building directory in the Common Area of the
first floor lobby of the Building. Lessee shall be entitled to identification in
the Building directory, suite entrance identification and signage on the
monument signage for the Building (collectively, the "Standard Signage"), each
to include the name of Lessee, and each to be provided at Lessor's cost. The
size, content, format and appearance of all such Standard Signage shall be as
reasonably determined by Lessor, but shall be consistent with similar standard
Building signage that is provided by Lessor in common to other tenants at the
Building. Lessee 22 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem037.jpg]
shall be entitled to install, at its expense, interior signage within the
Demised Premises subject, however, to the approval of Lessor, which shall not be
unreasonably withheld or delayed. Except as permitted by this Section, no sign,,
advertisement or notice shall be inscribed, painted or affixed on any part of
the inside or outside of the Building unless such color, size and style and in
such place upon or in the Building, as shall be first designated by Lessor, but
there shall be no obligation or duty on Lessor to allow any sign, advertisement
or notice to be inscribed, painted or affixed on any part of the inside or
outside of the Building. Lessor shall have the right to remove all non-permitted
signs without notice to Lessee, and at the expense of Lessee. Lessor reserves
the right to allow certain lessees to affix identification signs on the exterior
of the Building. Any such approval shall not result in Lessee acquiring any such
right from Lessor to install any form of sign. Notwithstanding the foregoing
paragraph, from and after the Commencement Date, Lessee shall have the right to
install, at Lessee's cost and expense, two (2) exterior signs showing the name
of Lessee's business (and consisting solely of individual lighted letters),
subject to the following terms and conditions: (a) one sign shall be placed on
the side of the Building facing Interstate 465 and one sign shall be placed on
the side of the Building facing Priority Way West Drive, (b) the size, location,
appearance and content of such exterior signage shall be subject to the prior
written approval of Lessor, which shall not be unreasonably withheld or delayed,
and of any property owner's association of which Lessor or the owner of the
Building is a member (a "Property Owner's Association"), (c) Lessee shall be
responsible, at its sole cost and expense, for ensuring that the signage and the
installation thereof complies with any and all applicable Laws, (d) Lessee shall
be responsible, at its sole cost and expense, before erecting any such Lessor-
opproved exterior signage, for obtaining any and all necessary or appropriate
approvals, permits, consents and licenses from any applicable governmental
authorities or other third parties (including without limitation any Property
Owner's Association) with respect to such signage and shall thereafter, at
Lessee's cost and expense, maintain all such approvals, permits, consents and
licenses in full force and effect, and (e) Lessee shall, at Lessee's cost and
expense, maintain the signage in good condition and repair in accordance with
the standards set forth in Section 8.2 of this Lease. In addition to the right
to maintain this exterior signage so long as Lessee leases at least the lesser
of (i) 28,360 RSF in the Building, or (ii) the entire third floor of the
Building, Lessor shall not permit any other tenant or occupant of the Building
to install exterior signage on the Building. Lessor's approval of such signage
shall not, and shall not be deemed to, constitute a representation or
acknowledgement by Lessor that Lessee's proposed signage and the installation
thereof complies with any Laws, nor shall such approval by Lessor relieve Lessee
of any of Lessee's obligations under subsections (c) or (d) above. Promptly upon
the expiration or sooner termination of this Lease, Lessee shall, at its cost
and expense, remove all such exterior signage and repair and restore the
Building to correct any damage caused by the installation or removal of such
exterior signage. ARTICLE VIII Repairs and Alterations Section 8.1. Lessor's
Repairs. Subject to the other terms of this Lease, Lessor shall keep the
foundations, exterior Building walls (including door frames, window frames,
doors, and 23 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem038.jpg]
windows), exteriors of Building interior demising walls (including door frames
and window frames, but excluding doors, windows and other glass), the roof,
drains, and gutter; and all structural parts of the Building and the Common
Area, including the Building's HVAC and mechanical, electrical, elevator and
plumbing systems, in good order, condition and repair, and in a clean, sanitary
and safe condition in accordance with all applicable Laws of any governmental
authority having jurisdiction, and, if necessary or required by proper
governmental authority, make modifications or replacements thereof, except that
Lessor shall not be required to pay for any such repairs or replacements which
(a) become necessary by reason of the sole negligence or the default of Lessee,
its agents, employees, invitees or visitors, or (b) involve any maintenance to
or replacement of any HVAC systems now existing or hereinafter installed
(whether by Lessor or Lessee) serving a computer room or other designated
portion of the Demised Premises in order to provide heating or cooling services
for such designated portion of the Demised Premises. Section 8.2. Lessee's
Repairs. All repairs, replacements or maintenance to the Demised Premises which
are not the express obligation of Lessor shall be made by Lessee and the same
shall at all times be kept in good order, condition and repair, by Lessee, and
in a clean, sanitary and safe condition in accordance with all applicable Laws
of any governmental authority having jurisdiction. In addition, Lessee shall pay
the cost to repair or replace any damage or injury done to the Building, or any
part thereof, outside of the Demised Premises caused by Lessee or its agents,
employees, invitees or visitors. All repairs or replacements shall be undertaken
by Lessee or by contractors approved by Lessor. If Lessee fails to make such
repairs or replacements promptly after notice, Lessor may, at its option, make
such repairs or replacements and Lessee shall repay the costs thereof, together
with five percent (5%) additional overhead charge, to Lessor upon demand. Lessee
shall also be responsible for all carpet and drapery cleaning and other
janitorial services not included within the standard cleaning as set forth in
Section 6.1(c), but Lessee shall obtain prior written approval by Lessor of
contractors engaged to perform such services. Section 8.3. Additions.
Alterations and Improvements. Lessee shall not permit the Demised Premises to be
used for any other purpose than the Permitted Use stated in Section 4.1 hereof,
or make or allow to be made any improvements, alterations or physical additions
("Alterations") in or to the Demised Premises without first obtaining the
express written consent of Lessor. To the extent permitted by law, all contracts
for Alterations permitted to be made by Lessee hereunder shall provide for
specific lien waivers from all persons otherwise entitled to a lien in exchange
for each progress payment. All contractors, mechanics or laborers used by Lessee
in performance of any Alterations shall be properly licensed, bonded and insured
and subject to Lessor's prior approval (provided that Lessor may designate
specific contractors with respect to Building systems). Prior to starting work,
Lessee shall furnish Lessor with (i) plans and specifications reasonably
acceptable to Lessor, (ii) copies of contracts, necessary permits and approvals,
(iii) evidence of contractor's and subcontractor's insurance in amounts
reasonably required by Lessor, and (iv) any security for performance that is
reasonably required by Lessor. With respect to worker's compensation insurance,
Lessee shall provide Lessor with certificate(s) from the Indiana Workers
Compensation Board stating that Lessee's contractor and any subcontractors, if
applicable, have worker's compensation insurance for their respective employees
as required by statute. Changes to the plans and specifications must also be
submitted to Lessor for approval. Alterations shall be constructed in a good and
workmanlike manner using 24 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem039.jpg]
materials of a quality that is at least equal to the quality approved by Lessor.
Lessee shall assure that the Alterations comply with all insurance requirements
and all Laws. Lessor's approval of Alterations shall not be a representation by
Lessor that the Alterations comply with applicable Laws or will be adequate for
Lessee's use. Any and all such Alterations when made to the Demised Premises by
Lessee shall at once become the property of Lessor and shall be surrendered to
Lessor upon the termination of this Lease by lapse of time or otherwise unless
Lessor, by notice to Lessee no later than twenty (20) days prior to the date
fixed as the expiration of this Lease, elects to have them removed immediately
at Lessee's expense. Lessee shall repair any damage to the Building caused by
installation or removal of any such Alterations or any movable equipment or
furniture of Lessee. Section 8.4. Liens. Lessee shall keep the Demised Premises
free from any liens including, but not limited to, mechanic's liens. In the
event any lien attaches to the Demised Premises, Lessor may, after thirty (30)
days written notice to Lessee, pay the amount of such lien to cause its release
and the payment shall be deemed Additional Rent under Section 3.2. ARTICLE IX
Waste Section 9.1. Waste. Lessee covenants to commit no waste in or about the
Demised Premises and to return the same to Lessor in as good a condition as they
were in at the beginning of this Lease or may be placed during the Term of this
Lease, ordinary wear and tear, damage by fire or other casualty excepted.
ARTICLE X Damages, Destruction or Taking of Demised Premises Section 10.1 Damage
by Fire or Other Casualty, In the event of any damage or destruction to the
Demised Premises by fire, the elements or other casualty, then, subject to the
termination rights below, this Lease shall not be terminated nor shall Lessee's
liability to pay Rent cease. If this Lease is not terminated as provided below,
in such event, Lessor shall, to the extent of available insurance proceeds not
applied to any financing obtained by Lessor with respect to the Building, repair
and restore the Demised Premises to substantially the same condition existing
immediately preceding to the happening of such damage or destruction, and shall
promptly commence such work, repair or restoration, and shall prosecute the same
with all reasonable diligence and dispatch, to the end that such work may be
completed as speedily as possible. If, during the period of such repair or
restoration, Lessee shall be deprived of the use or occupancy of all or any part
of the Demised Premises, or if the Demised Premises shall not be in a tenantable
condition, a proportionate abatement of Rent, based upon the time of the
deprivation of the use of the Demised Premises rendered unsatisfactory for use,
shall be allowed to Lessee; provided, however, that nothing in this sentence
shall be deemed to release, waive, reduce or limit Lessee's obligations to pay
any Rent that has theretofore accrued. In the event of a casualty such that
Lessor reasonably estimates that it will take in excess of nine (9) months to
build or restore the Demised Premises, either Lessor or Lessee may terminate
this Lease. In the event of a casualty 25 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem040.jpg]
that results in damage or destruction of the Building to the extent of more than
fifty percent (50%) of its value (as reasonably determined by Lessor) or at a
time when there remains fewer than two (2) years on the existing Term and Lessee
has not exercised an option to renew or extend (if one is available), then
Lessor, at Lessor's option, may terminate this Lease. Upon termination, Lessor
or Lessee, as the case may be, shall send written notice of such termination to
the other party and, thereupon, both parties shall be discharged of their
obligations thereafter accruing under this Lease and all Rent shall be adjusted
to the date of such casualty, including the refunding to Lessee of any and all
advance Rent payments made by Lessee. Section 10.2. Condemnation. If the Demised
Premises, or any essential part thereof, shall be taken by condemnation or
eminent domain, whether through legal proceedings or by agreement of the parties
involved in such condemnation, then this Lease may be terminated by Lessor or
Lessee by written notice thereof to the other of such termination and
cancellation. Lessee shall pay all Rent due and perform and observe all other
covenants hereof up to the time Lessee vacates the Demised Premises. Lessor
shall return to Lessee any advanced Rent payments; thereafter both parties
hereto shall be relieved and released of any further obligation occurring
hereunder. All sums awarded or agreed upon between Lessor and the condemning
authority for the taking of the Demised Premises or any interest of Lessor or
Lessee therein, whether as damages or as compensation, will be the property of
Lessor, free of any claim of Lessee. Notwithstanding the foregoing, Lessee shall
have the right to recover from the condemning authority, but not from Lessor,
such compensation as may be awarded to Lessee on account of moving and
relocation expenses, and depreciation to and removal of Lessee's Property
(defined below), provided such amount does not reduce Lessor's award. ARTICLE XI
Insurance - Rate and Hazard Section 11.1. Insurance - Rates. Lessor shall at all
times during the Term carry, at its own expense (subject to reimbursement as a
"Building Operating Expense"), a policy of insurance which insures the Building,
including the Demised Premises, against loss or damage by fire or other
casualty. However, Lessor shall not be responsible for, and shall not be
obligated to insure against, any loss of or damage to any personal property of
Lessee or which Lessee may have in the Building or the Demised Premises or any
trade fixtures installed by or paid for by Lessee on the Demised Premises or any
additional improvements which Lessee may construct on the Demised Premises
(collectively, "Lessee's Property") and Lessor shall not be responsible for any
loss or damage to such property, regardless of cost, including the negligence of
Lessor and its employees, agents, customers, invitees and any other lessees of
the Building. In the event Lessee, or Lessee's use and occupancy of the Demised
Premises, causes, for any reason whatsoever, any additional charge or increase
in the rate of insurance on the Building of which the Demised Premises are a
part, or in the event the rate of insurance on the Building can be decreased by
any act of Lessee, or by Lessee's compliance with the recommendation of Lessor
or its agent, or any duly constituted and authorized body, then and in either of
such events Lessee shall from time to time, immediately upon receipt of notice,
do whatever is reasonably deemed necessary, and follow whatever recommendations
may be made, by Lessor, or its agents, or any other duly constituted and
authorized body, in order that such excess charge or increase in rate of
insurance on the 26 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem041.jpg]
Building so caused by such tenancy, use or occupancy of the Demised Premises, by
Lessee may be removed, or the lowered rate obtained; or, in the event conditions
are such that nothing can be done, by way of improvements or otherwise, to
remove such extra and additional charge or increased rate of insurance on the
Building, or the expense involved is excessive, then Lessee shall pay Lessor as
Additional Rent the increased or additional costs of such insurance on the
Building. ARTICLE XII Legal Compliance Section 12.1. Compliance with Laws.
Lessee agrees, at its sole cost and expense, to promptly obey and comply with
all Laws of all duly constituted authorities or agencies of the City, County,
State or Federal governments and of all public utilities, now in force or which
may hereafter be in force, including, without limitation, those which shall
impose upon Lessor or Lessee any duty with respect to or triggered by a change
in the use or occupation of, or any improvement or alteration to, the Demised
Premises. By way of example, without otherwise limiting any other Laws not
mentioned, Laws shall include without limitation all provisions of the Americans
with Disabilities Act, the requirements of any board of fire underwriters or
other similar body now or later constituted, any zoning or land use laws,
regulations or ordinances, and any direction or occupancy certificate issued by
public officers, insofar as they relate to the condition, use, or occupancy of
the Demised Premises. However, Lessee's compliance is not required for:
Installation and construction of Lessor's Work, which shall conform to all Laws.
2. Structural changes or changes to the electrical, mechanical, or plumbing
systems of the Building, to the extent those changes are not necessitated by
Lessee's acts or by finish improvements made for Lessee, other than the Lessee
improvements to be made pursuant to this Lease by Lessor, if any. Alterations or
improvements to the Building as a whole and the Common Area of the Building that
are not by law Lessee's responsibility with which to comply. ARTICLE XIII
Liability Section 13.1. Liability of Lessee. All risks of accident or injury to
persons or property is assumed by Lessee, whether such injury be done to the
person or the property of Lessee, or to any other person or the property of any
other person, which may occur on or about the Demised Premises during the Term
hereof, except for injury or damage caused by Lessor's willful misconduct, and
Lessee shall indemnify and hold harmless Lessor from any liability, costs or
expenses, including reasonable attorneys' fees, for the matters assumed
hereunder and to protect such liability with a commercial general liability
insurance policy which provides a minimum of Two Million Dollars ($2,000,000.00)
for each occurrence and not less than Three Million Dollars ($3,000,000.00) in
the aggregate, and with deductibles reasonably approved by Lessor, insuring 27
1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem042.jpg]
liability of Lessee, its employees and agents for personal or bodily injury and
property damage through a company reasonably acceptable to Lessor and shall, at
Lessor's election, furnish to Lessor either a certificate (ACORD Form 25) or a
copy of the policy issued by the insurance carrier showing such insurance to be
in force and shall name as an additional insured each of the following: Lessor,
PP Indianapolis IV Funding Company, Inc., Cassidy Turley Midwest, Inc., PB
Capital Corporation, and their respective successors. The policies and
certificates shall contain a provision that the insurer will not cancel,
non-renew or change in any material way the nature or extent of the coverage
provided by the policy without at least thirty (30) days' prior written notice
to Lessor and any other additional insureds or loss payees. Lessee's insurance
required under this Lease shall be considered primary and not as excess or
contributing to any other insurance that may be available to Lessor. For the
purpose of this Section, insurance companies rated A or better and Class X or
higher in A.M. Best's insurance guide shall be deemed acceptable to Lessor.
Should Lessee fail to carry such insurance and furnish Lessor with the required
evidence of insurance within ten (10) days after a request to do so, Lessor
shall have the right to obtain such insurance and collect the cost thereof from
Lessee as Additional Rent. ARTICLE XIV Waiver of Subrogation Section 14.1.
Waiver of Subrogation. Lessor and Lessee agree to waive any subrogation that
might arise by virtue of a fire or other casualty in or about the Demised
Premises and both parties agree that the insurance carried by either of them
against loss or damage by fire or other casualty shall contain a clause whereby
the insured waives its right of subrogation against the other party. ARTICLE XV
Events of Default and Lessor's Remedies Section 15.1. Events of Default. The
happening of any one or more of the following events shall be deemed to be an
"Event of Default": (a) The failure of Lessee to pay any installment of Rent
within five (5) days after its due date; (b) The failure of Lessee to perform
any other of its covenants or obligations under this Lease within thirty (30)
days after written notice or demand therefor is served upon Lessee by Lessor,
unless such failure is not susceptible of cure within such thirty (30) day
period and within such thirty (30) day period Lessee shall have commenced action
reasonably designed to eliminate such failure of performance and diligently,
expeditiously and continuously pursues such action to a successful conclusion;
provided in all events that such curative action is successfully concluded
within ninety (90) days after the initial written notice or demand from Lessor;
28 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem043.jpg]
(c) The abandonment by Lessee of the Demised Premises; provided, however, that
Lessee's vacation of the Demised Premises shall not constitute abandonment so
long as Lessee continues to pay Rent and perform its other obligations under
this Lease in a timely manner, gives Lessor at least thirty (30) days' prior
written notice of Lessee's intent to vacate, and is not otherwise in default
with respect to any other terms, covenants or obligations under this Lease; (d)
The making by Lessee of an assignment for the benefit of its creditors; (e) The
levying of a writ of execution or attachment on or against the Demised Premises
or Lessee's interest therein as the property of Lessee and the same not being
released or discharged within sixty (60) days thereafter; (f) Institution of
proceedings in a court of competent jurisdiction for the reorganization,
liquidation or involuntary dissolution of Lessee, or for its adjudication as a
bankrupt or insolvent, or for the appointment of a receiver of the property of
Lessee, and said proceedings are not dismissed, and any receiver, trustee or
liquidator appointed therein discharged, within sixty (60) days after the
institution of said proceedings; (g) The voluntary filing of any proceeding for
liquidation, dissolution or adjudication of Lessee as a bankrupt; (h) A
mechanic's lien upon the Demised Premises or the Building is asserted of record
and the same is not released or otherwise provided for by indemnification
reasonably satisfactory to Lessor, or any advance made by Lessor to satisfy or
discharge the lien is not paid upon demand, with applicable overhead charge
within forty-five (45) days after written notice thereof is given to Lessee by
Lessor; or (i) The making of any assignment of this Lease or any subletting of
the Demised Premises or some portion thereof in contravention of Section 17.1
hereof or without the consent of Lessor. Section 15.2. Remedies. Upon the
occurrence of an Event of Default on the part of Lessee, Lessor may: (i).
terminate this Lease and all rights of Lessee hereunder, including the right to
possession, without terminating Lessee's obligations hereunder; (ii). reenter
the Demised Premises with process of law, using such means as may be necessary
to remove all persons and property therefrom; (iii). remove all personal
property from the Demised Premises and dispose of the same immediately, applying
the proceeds to the amounts owed to Lessor; and/or 29 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem044.jpg]
(iv). exercise any other right or remedy available to Lessor at law or in equity
in addition to or as an alternative to any of the other rights and remedies of
Lessor herein specified upon the occasion of any such Event of Default. In the
event of Lessor's reentry upon the Demised Premises as a result of the
occurrence of any such Event of Default, Lessor shall use reasonable efforts to
re-let the Demised Premises and to otherwise mitigate its damages resulting from
the occurrence of the Event of Default in conjunction with its efforts to lease
other rentable office space within the Building, provided that Lessor shall have
no obligation to let the Demised Premises prior to other vacant space, if any,
in the Building and prior to the re-letting of other vacant space within the
Office Park owned by one or more affiliates of Lessor. In the event that Lessor
should re-let the Demised Premises or some portion thereof during the balance of
the Term of this Lease, the proceeds of such re-letting, after deduction of all
reasonable costs in connection with repossession and re-letting of the Demised
Premises (including, without limitation, all attorneys' fees, leasing
commissions, remodeling costs and related expenses) shall be applied to the
satisfaction of Lessee's obligations hereunder. Lessor shall have the right at
any time to file suit to recover any sums which have fallen due under this Lease
from time to time on one or more occasions without being obligated to wait until
the expiration of the Term of this Lease, including, but not limited to,
past-due Rent, interest, late payment charges, amounts due Lessor pursuant to
Section 15.3 below, and attorneys' fees. Lessor shall also be entitled to
recover immediately as damages from Lessee a sum of money equal to the total of
the cost of recovering possession of the Demised Premises, the unpaid Rent and
other sums owed at the time of such termination or repossession, the balance of
the Rent and other charges reasonably estimated to be due for the remainder of
the originally stated Term, less the fair market value rental of the Demised
Premises for such period, and any other sum of money or damages owed by Lessee
to Lessor. The failure or delay of Lessor to take possession of the Demised
Premises or to pursue any remedy granted by the terms of this Lease or to
exercise any such right hereunder at the time of any Event of Default shall not
operate as a waiver of any of the rights of Lessor herein granted and shall not
extend any additional rights to Lessee as Lessee, but Lessor does expressly
reserve the right to take any such action for the same or any subsequent Event
of Default at any time thereafter, and Lessee does hereby agree to pay any
reasonable attorneys' fees incurred by Lessor in enforcing any of the terms and
conditions of this Lease. Section 15.3. Cure by Lessor. In the event of any
breach of the obligations of Lessee hereunder, Lessor shall also have the right
to cure such breach for the account and at the expense of Lessee. Any money
spent or costs or expenses incurred in curing such a breach or default for the
account of Lessee, together with fifteen percent (15%) additional overhead
charge, shall be reimbursed to Lessor within thirty (30) days of rendition of a
bill or statement to Lessee for such costs and expenses, and Lessor shall have
the same remedies for the nonpayment thereof as for the nonpayment of Rent.
Section 15.4. Fees and Costs. In the event Lessee defaults in the performance of
any of the terms, covenants, agreements or conditions contained in this Lease,
or any part thereof, or Lessor initiates legal action for the collection of any
Rent due or to become due hereunder or recovery of possession of the Demised
Premises, Lessee agrees to pay Lessor all reasonable attorneys' fees, other
professional and paraprofessional fees, and other costs incurred by Lessor in
connection therewith, including without limitation title searches and
environmental audits. Lessee 30 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem045.jpg]
agrees that any judgment rendered in favor of Lessor against Lessee in any legal
action, whether commenced by Lessor or by Lessee, shall include additionally a
judgment for such fees and costs, which judgment Lessee hereby agrees to pay. In
the event that Lessor is made a party to any action brought by a third party
(including any governmental entity) arising out of Lessee's use or occupancy of
the Demised Premises, Lessee shall indemnify and hold harmless Lessor from any
costs or fees in defending such action and from any judgment rendered against
Lessor in such action, including, without limitation, all reasonable attorneys'
fees and other professional and paraprofessional fees. Lessee's obligations
pursuant to this Section shall survive expiration or early termination of the
Lease. Section 15.5. Bankruptcy or Insolvency. To secure Lessor against loss of
the Rent and other payments herein provided to be made by Lessee, it is agreed
as a further condition of this Lease that the filing of any petition in
bankruptcy or insolvency by or against Lessee, or the adjudication in bankruptcy
of Lessee or the appointment of a receiver for Lessee by any Court shall be
deemed to constitute a breach of this Lease, and thereupon without entry or
other action by Lessor, this Lease shall become and be terminated; and,
notwithstanding any other provisions of this Lease, Lessor shall forthwith upon
such termination be entitled to recover the Rent observed in this Lease for the
residue of the Term hereof less the fair rental value of the Demised Premises
for the residue of said Term. Section 15.6. Lessor's Lien and Security Interest.
Intentionally Omitted. Section 15.7. Additional Remedies. In addition to the
remedies set forth in this Article XV, Lessor shall have all other remedies
available pursuant to this Lease, at law or in equity. ARTICLE XVI Surrender and
Holdover Section 16.1. Surrender. Upon the expiration or sooner termination of
this Lease, Lessee shall surrender to Lessor the Demised Premises, together with
all of the property affixed to the Demised Premises, broom clean, well
maintained and in as good an order and condition as on the Commencement Date,
except for the effects of ordinary wear, acts of God, casualty or eminent
domain, which Lessee is not required to repair under the terms of this Lease. If
Lessee fails to surrender the Demised Premises in such condition, Lessor may
cause such work to be performed at Lessee's expense and Lessee hereby agrees to
pay all actual costs and expenses thereby incurred, either by deduction from
Lessee's Security Deposit, if applicable, or by payment of an invoice therefor
from Lessor. Lessee's obligation to observe or perform this covenant shall
survive the expiration or earlier termination of this Lease. Unless an Event of
Default has occurred and remains uncured, Lessee shall remove all of Lessee's
Property, including equipment, machinery, furniture and business supplies, from
the Demised Premises prior to the expiration or earlier termination of this
Lease and failing to do so, Lessor may cause all of said property to be removed
at the expense of Lessee and Lessee hereby agrees to pay all costs and expenses
thereby incurred. Lessee's obligation to observe or perform this covenant shall
survive the expiration or earlier termination of this Lease. Any damage to the
Demised Premises caused by such removal shall be repaired by Lessee. At Lessor's
option, if Lessee fails to remove Lessee's Property on or 31 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem046.jpg]
before the expiration or earlier termination of this Lease then any and all of
the same may be deemed the property of Lessor. Section 16.2. Holdover. If Lessee
holds over after the expiration or earlier termination of this Lease, Lessee
shall pay to Lessor, as liquidated damages, Additional Rent plus (i) one hundred
twenty five percent (125%) of the amount of the Base Rent herein specified for
the first two (2) months of any such holdover and (ii) one hundred fifty percent
(150%) of the amount of the Base Rent herein specified for any additional
holdover period (each prorated on a per diem basis ) for the time Lessee holds
over. Acceptance by Lessor of such liquidated damages after expiration or
earlier termination shall not result in a renewal of this Lease. Notwithstanding
the foregoing provision, no holding over by Lessee shall operate to extend this
Lease, and Lessee shall vacate and surrender the Demised Premises to Lessor on
the date designated in prior written notice from Lessor to Lessee to vacate. The
foregoing provisions of this Section are in addition to and do not affect
Lessor's right of reentry or any other rights of Lessor hereunder or as
otherwise provided by law. ARTICLE XVII Assignment Section 17.1. Assignment and
Subletting. Except as specifically provided for in this Section 17.1, this Lease
shall not be assigned in whole or in part by Lessee, nor shall the Demised
Premises or any portion thereof be sublet by Lessee, or occupied by others,
without the prior written consent of Lessor. If Lessee desires to effect an
assignment of all or any portion of this Lease or a sublease of all or any part
of the Demised Premises or otherwise to permit any other individual or entity to
occupy the Demised Premises, Lessee shall: (x) notify Lessor in writing, in
advance, of: (i) the name of the proposed assignee, subtenant or occupant; (ii)
the names of the officers and controlling shareholders, partners or members of
the proposed assignee, subtenant or occupant; and (iii) and the nature of the
business of the proposed assignee, subtenant or occupant; (y) provide Lessor
with a copy of the proposed assignment of lease, sublease agreement, or use
agreement evidencing such assignment, sublease or grant of use, which assignment
of lease, sublease agreement or use agreement must be in a form reasonably
acceptable to Lessor (with an executed copy to be furnished to Lessor upon
Lessor's request); and (z) provide to Lessor upon request: (i) current certified
financial records of the proposed assignee, subtenant or occupant; and (ii) any
other information that Lessor reasonably may request. If such consent is granted
by Lessor, Lessee shall, nevertheless, remain liable for the performance of the
terms and conditions of this Lease the same as though such assignment,
subletting or occupancy had not been made. Any sums or other economic
consideration received by Lessee as a result of any such assignment, subletting
or occupancy, whether denominated rentals under the sublease or otherwise, which
exceed in the aggregate the total sums that Lessee is obligated to pay Lessor
under this Lease (prorated to reflect obligations allocable to that portion of
the Demised Premises subject to such sublease, assignment or occupancy) shall be
payable to Lessor as Additional Rent under this Lease without affecting or
reducing any other obligation of Lessee under this Lease. Section 17.2. Consent
Not Required. Notwithstanding anything herein to the contrary, Lessee shall have
the right, without Lessor's consent, to assign this Lease or to sublet the
Demised 32 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem047.jpg]
Premises to a Permitted Successor (as defined below), provided that (i) Lessor
receives written notice of such assignment or subletting, (ii) the Permitted
Successor complies with the Minimum Net Worth Requirement as in effect at such
time and as applicable to the Permitted Successor, as evidenced by Financial
Statements provided to Lessor, (iii) Permitted Successor (or in the case of a
newly formed entity, its management) has proven experience in the operation of a
first-class business of a type consistent with the use of the Building as a
first-class building, (iv) Permitted Successor assumes in writing (the form of
which shall be subject to Lessor's reasonable approval) all of Lessee's
obligations under this Lease, as amended from time to time, and Lessee is not
released from any of the obligations or liabilities under this Lease, as amended
from time to time, (v) Lessor receives a fully executed copy of the assignment
or sublease agreement between Lessee and the Permitted Successor, (vi) the
primary purpose of such assignment or sublet is for legitimate business reasons
unrelated to this Lease, and the assignment or sublet is not a subterfuge by
Lessee to avoid its obligations under this Lease or the restrictions on
assignment and subletting contained herein, and (vii) such assignee or subtenant
will conduct the same type of business in the Demised Premises as the original
Lessee hereunder, or a business that is not incompatible with that conducted by
the other tenants of the Building, and that would not be inconsistent with the
investment criteria of Lessor. Lessee notice to Lessor shall include information
and documentation showing that each of the above conditions has been satisfied.
For purposes of this Section, a "Permitted Successor" is any partnership,
corporation or other entity resulting from a merger or consolidation with
Lessee, or any Person which acquires substantially all of the assets or stock of
Lessee as a going concern; and "Person" means any corporation, partnership,
limited liability company or other entity. Any attempted assignment or
subletting in violation of this Section shall be voidable at Lessor's option.
ARTICLE XVIII Possession Section 18.1. Covenant of Quiet Possession. Lessor
hereby covenants that Lessee, upon the payment of the Rent and all other amounts
Lessee may owe as herein provided, and performance by Lessee of the covenants
herein contained and required of it, shall not have its peaceful and quiet
possession of the Demised Premises during the Term of this Lease disturbed,
except as otherwise expressly provided herein and in any Mortgage(s) encumbering
the Building. ARTICLE XIX Notice Section 19.1. Notices. Any notice, demand,
request or other instrument (any "Notice") which may be or is required to be
given under this Lease shall be in writing and shall be deemed given and
received on the next day following deposit of any such Notice with a national
overnight delivery carrier (with receipt evidencing such delivery) such as, but
not limited to, Federal Express or UPS. Any Notice shall be addressed to the
party at the address set forth in Section 1.3(P) hereof, or at such other
address as such party may designate by written notice to the other party. 33
1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem048.jpg]
ARTICLE XX Entire Agreement Section 20.1. Written Instrument. This Lease and the
exhibits and attachments constitute the entire agreement between the parties and
supersede all prior agreements and understandings related to the Demised
Premises, including all lease proposals, letters of intent and other documents.
Neither Lessor nor Lessor's agents have made any representations or promises
with respect to the Demised Premises, the Building, the Land, the Rent, the
expenses of operation of the Building or any other matter or thing affecting or
related to the execution of this Lease, except as herein expressly set forth,
and no rights, easements, or licenses are acquired by Lessee by implication or
otherwise except as expressly set forth in the provisions of this Lease. It is
agreed by and between Lessor and Lessee that all understandings and agreements
pertaining to the Demised Premises by and between the parties are embodied in
this Lease, and no statement, promise, or agreement, verbal or otherwise, that
is in conflict with the terms of this Lease, or that in any way attempts to
modify, vary, alter, enlarge or invalidate any of the provisions of this Lease
shall be binding upon either Lessor or Lessee, unless such exception,
understanding or agreement is endorsed by both parties on the document which
will be called an Addendum and will be attached hereto and numbered numerically.
ARTICLE XXI Lease Subordinated Section 21.1. Subordination. (a) This Lease shall
be subject and subordinate at all times to the lien of any mortgage, deed of
trust, ground lease, installment sale agreement and/or other instrument of
encumbrance heretofore or hereafter placed upon the Demised Premises or the
Office Park in connection with any financing obtained by Lessor, and all
renewals, modifications, consolidations, replacements and extensions thereof
(all of which are hereinafter referred to collectively as a "Mortgage" and the
holder of such Mortgage shall be referred to as a "Mortgagee"), all
automatically and without the necessity of any further action on the part of
Lessee to effectuate such subordination. In case Lessor's interest under the
Mortgage shall terminate either by expiration, forfeiture or otherwise, then
such Mortgagee, its heirs, administrators, executors, and assigns shall have all
the rights of Lessor under this Lease, following such termination. Lessee, at
the request of Mortgagee, or at the request of the purchaser at any foreclosure
sale or any sale under a power of sale contained in any Mortgage, shall attorn
to such Mortgagee or purchaser, and recognize such Mortgagee or purchaser, its
heirs, administrators, executors, successors or assigns as Lessor for the
balance of the Term of this Lease. Lessee shall execute, enseal, acknowledge and
deliver, upon demand by Lessor or such Mortgagee, such further instrument or
instructions evidencing such subordination of Lessee's right, title and interest
under this Lease to the lien of any such Mortgage, and such further instrument
or instruments or attornments, in a form satisfactory to such Mortgagee, as
shall be desired by such Mortgagee, provided Lessor shall use commercially
reasonable efforts to have any such subordination 34 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem049.jpg]
instrument contain non-disturbance language in a form reasonably acceptable to
both Mortgagee and Lessee. (b) Anything contained in the foregoing provisions of
this Section to the contrary notwithstanding, any such Mortgagee may at any time
subordinate its Mortgage to the operation and effect of this Lease, without the
necessity of obtaining Lessee's consent thereto, by giving notice of the same in
writing to Lessee, and thereupon this Lease shall be deemed to be prior to such
Mortgage without regard to their respective dates of execution, delivery and/or
recordation, and in that event such Mortgagee shall have the same rights with
respect to this Lease as though this Lease shall have been executed, delivered
and recorded prior to the execution, delivery, and recordation of such Mortgage.
(c) Lessor shall use commercially reasonable efforts to deliver to Lessee a
subordination, nondisturbance and attornment agreement from the holder of any
Mortgage now constituting a lien on the Demised Premises or the Building.
ARTICLE XXII Estoppel Certificate Section 22.1. Estoppel Certificate. Lessee
shall from time to time, within ten (10) days after Lessor shall have requested
the same of Lessee, execute, acknowledge and deliver to Lessor, and/or to any
other parties that Lessor requires, a written instrument in recordable form (i)
certifying that (A) this Lease is in full force and effect and has not been
modified, supplemented or amended in any way (or, if there have been
modifications, supplements or amendments thereto, that it is in full force and
effect as modified, supplemented or amended and stating such modifications,
supplements and amendments) and that this Lease (as modified, supplemented or
amended, as aforesaid) represents the entire agreement between Lessor and Lessee
as to the Demised Premises and the leasehold; (B) the dates to which the Rent
and other charges arising under this Lease have been paid, if any; (C) the
amount of any prepaid Rents or credits due Lessee, if any; and (D) Lessee has
accepted the possession of the Demised Premises, has entered into occupancy of
the Demised Premises, the Commencement Date of this Lease and the corresponding
expiration date; (ii) stating whether or not to the best knowledge of the signer
of such certificate all conditions under the Lease to be performed by Lessor
prior thereto have been satisfied and whether or not Lessor is then in default
in the performance of any covenant, agreement or condition contained in this
Lease and specifying, if any, each such unsatisfied condition and each such
default of which the signer may have knowledge; and (iii) stating any other fact
or certifying any other condition reasonably requested by Lessor or requested by
any Mortgagee or prospective Mortgagee or purchaser of the Demised Premises or
the Office Park of which the Demised Premises are a part or of any interest
therein. It is intended that any statement delivered pursuant to the provision
of this Section be relied upon by any such purchaser or Mortgagee. 35
1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem050.jpg]
ARTICLE XXIII Lessor's Reserved Rights Section 23.1. Right of Inspection. Lessor
shall have the right at any reasonable time and from time to time to enter the
Demised Premises by its agents and employees for the purpose of examining the
condition thereof and at any time in the event of an emergency by means of a
master or pass key or otherwise. Lessor and its agents and employees shall take
all commercially reasonable steps necessary to prevent the disclosure of any
private information that may be present at the Demised Premises upon any such
entry. Section 23.2. Repairs. Lessor reserves the right to enter the Demised
Premises as may be necessary from time to time for the purpose of making repairs
or alterations thereto or to the Building as may be required for the safety,
protection and preservation of the Demised Premises and the Building. The
reservation of such right of entry shall not enlarge in any way the obligations
of Lessor for maintenance and repair of the Building or the Demised Premises as
otherwise provided in Article VI or in Article VIII hereof. Section 23.3. Rights
with Respect to the Building and the Office Park. Lessor hereby reserves the
right to perform any work in or about the Building, the Office Park or any
adjacent or nearby land, street or other facility not included within the
Demised Premises. Lessor reserves the right to change the size, height, location
or arrangement of the Common Area of the Building, from time to time, as Lessor
may deem proper. Lessor reserves the right to use the areas above the finished
drop ceilings of the Demised Premises and within the demising walls, and to
erect scaffolding, ladders and other materials in, on or about the Building.
Lessor reserves the right to change the name of the Office Park including,
without limitation, the name and number of the Building and the number, size,
height, location or arrangement of the Common Area and the common area within
the Office Park, from time to time, as Lessor may deem proper; provided however
that if Lessor elects to change the name and number of the Building, (i) Lessee
shall be entitled to a reimbursement of the reasonable and actual costs
associated with replacing a reasonable amount of stationery and business cards
(not to exceed one month's supply of each) and (ii) Lessor shall provide Lessee
with at least ninety (90) days' prior notice of such change unless such change
is being required by a governmental entity or governmental action of any kind,
in which case there shall be no such minimum notice requirement. Lessor reserves
the right to use, maintain, replace and erect new pipes, conduit, wires and
ductwork in and through the Demised Premises as may be required for service to
other portions of the Building and to enter upon the Demised Premises as may be
required for the exercise of such rights; provided, however, such pipes,
conduit, wires and ductwork shall not materially reduce the size or usefulness
of the Demised Premises. Lessor reserves the right to close the Building during
times of emergency and to require that all persons entering or leaving the
Building during such hours as Lessor may from time to time reasonably specify,
identify themselves to persons designated by Lessor by registration or otherwise
and establish their right to enter or leave the Building. Lessor reserves the
right to exclude or expel any peddler, solicitor or unruly person or any person
causing any disturbance at any time from the Demised Premises, the Building or
the Office Park. 36 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem051.jpg]
Section 23.4. Exhibition of Demised Premises. Lessor reserves the right to enter
the Demised Premises during Lessee's normal business hours and with advance
notice to Lessee for the purpose of exhibiting the Demised Premises to
prospective purchasers or existing or prospective mortgagees and, during the
last nine (9) months of the Term of this Lease if no extension or new lease has
been agreed upon by Lessor and Lessee, for the purpose of exhibiting the same to
prospective lessees. Section 23.5. Right to Amend Declaration. Lessor reserves
the right to join in the amendment or restatement of the Declaration from time
to time without the consent of Lessee; provided such amendment or restatement
does not materially increase any cost or obligation of Lessee. If requested by
Lessor, Lessee shall sign from time to time any instrument or instructions
evidencing Lessee's consent to any such amended or restated Declaration. Section
23.6. Effect of Exercise of Reserved Rights. The reasonable exercise of any
right reserved to Lessor under the terms of this Lease shall never be deemed to
constitute a constructive eviction of Lessee, a violation of the covenant of
quiet enjoyment, or a trespass by Lessor or any of its contractors, agents or
employees, and Lessee shall not be entitled to any abatement or reduction in
Rent by reason thereof. ARTICLE XXIV Miscellaneous Agreements Section 24.1
Waiver. The failure of Lessor or Lessee to seek redress for violation of, or to
insist upon strict and timely performance of, any covenant or condition of this
Lease or any of the Rules of the Building set forth herein or hereafter adopted
by Lessor, shall not constitute a waiver of any such violation or prevent a
subsequent act which would have originally constituted a violation from having
all the force and effect of an original violation. The receipt by Lessor of Rent
with knowledge of the breach of any covenant of this Lease shall not be deemed a
waiver of such breach and no provision of this Lease shall be deemed to have
been waived by Lessor unless such waiver be in writing signed by Lessor. No
payment by Lessee or receipt by Lessor of a lesser amount than the full Rent due
shall be deemed to be other than on account of the earliest stipulated payments
due, nor shall any endorsement or statement on any check or in any letter
accompanying any check or other payment be deemed an accord and satisfaction,
and Lessor may accept such check or payment without prejudice to Lessor's right
to recover the balance of such Rent or to pursue any other remedy as is provided
in this Lease. Section 24.2. Intentionally Omitted. Section 24.3. Sale and
Conveyance of the Building and the Land. Lessor shall have the right to sell and
convey the Building and the Land at any time during the Term of this Lease,
subject only to the rights of Lessee hereunder; and such sale and conveyance
shall operate to release Lessor from liability arising hereunder after the date
of conveyance. Section 24.4. Status of Lessor. The term Lessor as used in this
Lease so far as covenants or obligations on the part of Lessor are concerned
shall be limited to mean and include only the 37 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem052.jpg]
owner or owners at the time in question of Lessor's interest in the Building and
the Land. Lessee shall look solely to the Building and the Land on which it is
located for the collection of any judgment (or enforcement of any other judicial
process) requiring the payment of money by Lessor in the event of any default or
breach by Lessor with respect to any of the terms, covenants and conditions of
this Lease to be observed or performed by Lessor and no other property or assets
of Lessor shall be subject to levy, execution or other enforcement procedures
for the satisfaction of any obligation due Lessee. Section 24.5. Partial
Invalidity. If any term, covenant or condition of this Lease or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Lease or the application of such term,
covenant or condition to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby and each term,
covenant or condition of this Lease shall be valid and in force to the fullest
extent permitted by law. Section 24.6. Consents. Wherever consent or approval is
required, such consent or approval shall only be valid when given expressly in
writing and identified in such writing as being intended as a consent or
approval required by the terms hereof. Consent or approval shall never be
implied by any act or statement made by the consenting or approving party or its
agents or employees. Whenever Lessor's consent or approval is required under
this Lease, such consent or approval may be withheld or granted in Lessor's sole
and absolute discretion, except as otherwise expressly provided in this Lease.
Section 24.7. Successors and Assigns. Except as herein limited, this Lease shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Section 24.8. Name of Building. Lessee shall
not, without the written consent of Lessor, use the name of the Building or the
Office Park for any purpose other than as the address of the business to be
conducted by Lessee in the Demised Premises, and in no event shall Lessee
acquire any rights in or to such names. Section 24.9. Choice of Law. This Lease
shall be governed by and construed pursuant to the laws of the State of Indiana.
Section 24.10. Time is of the Essence. Time is of the essence of this Lease and
each and all of its provisions. Section 24.11. Examination of Lease. Submission
of this instrument for examination or signature to Lessee does not constitute a
reservation of or option for lease, and is not effective as a lease or otherwise
until execution by and delivery to both Lessor and Lessee. S ection 24.12. Force
Mai eure. Whenever this Lease requires any act (other than the payment of Rent
or a liquidated sum of money) to be performed by a certain time or within a
certain period of time, the time for the performance of such act shall be
extended by the period of any delays in such performance caused by the following
"Events of Force Majeure": adverse 38 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem053.jpg]
weather conditions, war, invasion, terrorism, hostilities, work stoppages,
boycotts, slowdowns, strikes, lockouts, civil commotion, vandalism, riots,
unavailability or unpreventable shortages of materials, equipment, labor or
energy, casualties, acts of God, actions or inactions of governmental units or
entities, or other conditions or events beyond the control of the party required
to perform such act. Section 24.13. Authority. If Lessee or Lessor is a
corporation, the undersigned person or persons executing and delivering this
Lease on behalf of Lessee each represents and certifies that he or she is a duly
elected officer of such corporation and has been fully empowered by the Board of
Directors of said corporation to grant, execute and deliver this Lease; that
said corporation has full corporate capacity to grant, execute and deliver this
Lease; and that all necessary corporate action for the granting of this Lease
has been taken and done by such corporation. Section 24.14. Interpretation. The
captions or headings to the various Articles and Sections hereof are inserted
only as a matter of convenience and for reference, and in no way define, limit,
construe or describe the scope hereof or the intent of any provisions hereof.
When applicable, use of the singular form of any word shall also mean or apply
to the plural, and the neuter form shall mean and apply to the masculine or
feminine. Section 24.15. Attorneys' Fees. In the event either party hereto
commences litigation or arbitration against the other to enforce its rights
hereunder, the prevailing party in such litigation shall be entitled to recover
from the other party its reasonable attorneys' fees and expenses incurred in
connection with and incidental to such litigation and arbitration, including the
reasonable cost of in-house counsel and any appeals. The "prevailing party"
shall include, but is not limited to, a party whose claim is substantially
sustained in an action, a party who is granted equitable relief or a party who
dismisses an action or settles a claim in exchange for a payment of
substantially the sum allegedly due. Section 24.16. Payment of and
Indemnification for Leasing Commissions, Lessor represents to Lessee that it has
dealt with no broker, finder or other person with respect to this Lease or the
transactions contemplated hereby, except the Lessor's Broker designated in
Section 1.3 hereof. Lessee represents to Lessor that it has dealt with no
broker, finder or other person with respect to this Lease or the transactions
contemplated hereby, except the Lessee's Broker designated in Section 1.3
hereof. Lessor shall be responsible for payment of fees to Lessor's Broker. Any
commissions that are due and payable to Lessee's Broker shall be paid as and to
the extent due pursuant to that certain written agreement dated as of February
3, 2011, by and among Lessor, Lessor's Broker, and Lessee's Broker, and Lessee
shall have no obligation to pay those commissions to Lessee's Broker. The
parties hereby acknowledge, represent and warrant to each other that no broker
or person, except for the Brokers, is entitled to any leasing commission or
compensation as a result of the negotiation or execution of this Lease. The
parties shall indemnify and hold the other harmless from any and all liability
for the breach of any such representation and warranty on its part and shall pay
any compensation to any other broker or person who may be deemed or held to be
entitled thereto because of any act, omission or statement of the indemnifying
party or its employees or agents. Such indemnifying obligations shall be deemed
to include the payment of reasonable attorneys' fees and court costs incurred in
defending such a 39 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem054.jpg]
claim. The foregoing indemnification provisions shall survive the cancellation,
termination or expiration of the Term of this Lease. Section 24.17. Definition
of Relationship Between the Parties. Lessor shall not, by virtue of the
execution of this Lease or the leasing of the Demised Premises to Lessee, become
or be deemed a partner of or joint venturer with Lessee in the conduct of
Lessee's business on the Demised Premises or otherwise. Section 24.18. Air and
Light. This Lease does not grant or guarantee Lessee continuance of or any right
of a view or an easement for light or air over any property adjoining the
Demised Premises or the Building. Section 24.19. Waiver of Trial by Jury. Lessor
and Lessee each agree to and they hereby do waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other on any matters whatsoever arising out of or in any way connected with this
Lease, the relationship of Lessor and Lessee, Lessee's use or occupancy of the
Demised Premises and/or any claim of injury or damage, and any statutory remedy.
Section 24.20. Intentionally Omitted. Section 24.21. No Access to Roof. Lessee
shall have no right of access to the roof of the Demised Premises or the
Building and shall not install, repair or replace any aerial, fan, air
conditioner or other device on the roof of the Demised Premises or the Building
without the prior written consent of Lessor. Notwithstanding the foregoing,
Lessor acknowledges that Lessee may wish to install one (1) communications
sending/receiving device (the "Equipment") on the roof of the Building, solely
for use in conducting Lessee's business, provided that use is in compliance with
Section 1.3(M) of this Lease. If Lessee wishes to install any such Equipment,
Lessee must satisfy and comply with the provisions of this Section. Lessee must
provide Lessor with prior written notice of the following, all of which must be
reasonably acceptable to Lessor: (a) the name of Lessee's proposed
telecommunications provider (if any) (the "Provider"), (b) a written engineering
form (in such format as Lessor requires) describing the quantity and type of
Equipment that Lessee or its Provider proposes to install on the roof of or in
the Building, (c) a description (in form and detail acceptable to Lessor)
regarding the proposed mounting method, location, point of entry to the
Building, and cable route, if any, for the proposed Equipment, and (d) any other
information requested by Lessor. In no event shall the Equipment or the
installation thereof create any penetration of the roof; Lessee and its Provider
shall be required to use existing points of entry to the Building as approved by
Lessor. The installation and operation of the Equipment must be in accordance
with the engineering form. Lessee or the Provider shall, at Lessee's or its
Provider's cost and expense, obtain all necessary or appropriate approvals,
consents, authorizations, permits and licenses from all governmental authorities
or other third parties, prior to commencement of installation of the Equipment,
and promptly provide Lessor with copies thereof, and maintain those approvals,
consents, authorizations, permits and licenses in full force and effect at all
times. To the extent Lessee or its Provider requires access to the roof of the
Building to install or to maintain, repair or replace any Equipment, Lessee must
provide Lessor with at least three (3) 40 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem055.jpg]
business' days prior written notice thereof, Lessee or its Provider shall, at
Lessee's cost and expense, at all times maintain such insurance as Lessor or any
other parties as required in connection with any Mortgage, deems necessary or
appropriate with respect to the Equipment including without limitation (i)
Lessee shall provide Lessor with evidence reasonably satisfactory to Lessor that
Lessee or its Provider has procured and has caused others to procure workers'
compensation and commercial general liability insurance in amounts reasonably
satisfactory to Lessor and naming as an additional insured on such liability
insurance each of the parties listed in Section 13.1; and (ii) with respect to
worker's compensation insurance, Lessee shall provide Lessor with certificate(s)
from the Indiana Workers Compensation Board stating that Lessee's Provider and
any subcontractors, if applicable, have worker's compensation insurance for
their respective employees as required by statute. Lessee or its Provider shall,
at Lessee's cost and expense, maintain, repair and replace the Equipment as
necessary or appropriate so that the Equipment remains at all times in good
condition and repair. At the end of the Term, Lessee shall (unless Lessor
otherwise agrees in writing) remove, or cause its Provider to remove, the
Equipment. Lessee shall, at its sole cost and expense, repair any damage to the
roof or Building or any portion thereof caused by the installation, presence,
operation, use, and/or removal of the Equipment. The Equipment must not
interfere with the transmission or reception equipment presently or hereafter
located at or in the Building. If the Equipment causes any interference with
respect to any such transmission or reception equipment, Lessee shall eliminate
such interference within twenty-four (24) hours after written notice from Lessor
of the existence of such interference. Lessor shall have no liability or
obligation to Lessee or the Provider with respect to the Equipment or any loss,
liability, damage, cost or expense relating thereto. Lessee shall, within five
(5) days after written notice from Lessor, remove the Equipment in the event any
governmental entity or applicable Law requires removal thereof or Lessee fails
to materially comply with the terms stated herein. Such removal or relocation
shall be in accordance with all of the terms and conditions set forth herein.
Any language in this Lease notwithstanding, Lessor shall not be liable for and
Lessee shall indemnify, defend and hold harmless Lessor from and against any and
all liability, damages (including but not limited to personal injury, death or
property damages), costs, expenses and reasonable attorneys' fees incurred by
Lessor arising from any Equipment related cause whatsoever, including those
arising from the installation, use, maintenance and removal thereof. Lessee's
rights granted in this Section are personal to Stonegate Mortgage Corporation
and shall not be assigned or sublet by Stonegate Mortgage Corporation, and no
equipment of any other person or entity may be co-located in the Demised
Premises or on the roof with Lessee's Equipment. Section 24.22. Memorandum of
Lease. Upon the request of either Lessor or Lessee, both parties shall execute
and record a memorandum of this Lease in the Office of the Recorder of Marion
County, Indiana, in a form reasonably satisfactory to both and substantially in
the form attached hereto as Exhibit H and hereby made a part hereof, indicating
the Term, Extension Option, the Restricted Use for the Restricted Period in the
Restricted Area, and such other items as either party may reasonably request.
The cost of recording shall be paid by the party requesting the memorandum.
Lessee agrees that Lessee shall cooperate with Lessor as necessary to have the
memorandum of lease released of record upon the expiration or earlier
termination of this Lease, and shall, upon execution of a memorandum of lease,
place in escrow with Lessor an executed release of such memorandum of lease, in
recordable form substantially in the form 41 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem056.jpg]
attached hereto as Exhibit H-l and hereby made a part hereof, for Lessor's use
in having the memorandum released of record upon the expiration or earlier
termination of this Lease. Section 24.23. Intentionally Omitted. Section 24.24.
Counterparts. This Lease may be executed in duplicate counterparts, each of
which shall be deemed an original hereof or thereof. Section 24.25. Mortgagee's
Approval. This Lease is subject to Mortgagee's approval. Lessor shall use
reasonable efforts to obtain Mortgagee's approval hereof as soon as possible,
and in any event within ten (10) days, after the date hereof. In the event
notice of disapproval by Mortgagee of this Lease is received within thirty (30)
days after the date hereof, this Lease shall be null, void, and of no further
force or effect. Section 24.26. Discretionary Allowance. Lessor shall provide
Lessee with a one-time allowance in the amount of Two Hundred Fifty Thousand and
00/100 Dollars ($250,000.00) (the "Discretionary Allowance"), which may be used
by Lessee for such purposes as Lessee deems appropriate in its sole discretion;
provided, however, Lessee shall not use the Discretionary Allowance for any
unlawful purpose or for any use or purpose that violates the Lease. Lessor shall
pay the Discretionary Allowance to Lessee within thirty (30) days after Lessee's
written request therefor, but no sooner than the Commencement Date (and provided
that, as of such date, Lessee is in possession of the Demised Premises and there
is then no Event of Default by Lessee under this Lease). Simultaneously with and
as a condition to the payment of the Discretionary Allowance by Lessor to
Lessee, the parties shall amend this Lease by letter of understanding as set
forth on Exhibit D. to reflect such payment of the Discretionary Allowance. If
Lessee timely requests the Discretionary Allowance and Lessor fails to pay the
Discretionary Allowance to Lessee within thirty (30) days following Lessee's
request pursuant to this Section (for purposes of this Section, a "Missed
Payment"), then Lessee shall be permitted to offset the amount of such Missed
Payment against Base Annual Rent as set forth below; provided, however, that
Lessee must first give Lessor (and any party previously requested by Lessor to
receive copies of notices sent to Lessor) a Notice of Offset and thirty (30)
days after Lessor's receipt of the Notice of Offset to make the Missed Payment
that is the subject of the Notice of Offset. The Notice of Offset must state:
(a) Lessor's failure to make payment of such Missed Payment as required under
the Lease (including a copy of Lessee's written request for such Discretionary
Allowance); and (b) Lessee's intent to offset pursuant to this Section. If the
Missed Payment has not been paid to Lessee within such thirty (30) day period
after Lessor's receipt of the Notice of Offset, Lessee may thereafter offset
such Missed Payment against the Monthly Rental Installment due each month
hereunder until the total Missed Payment is satisfied, but limited as follows:
(i) there must not be an Event of Default by Lessee then existing under any of
the terms of this Lease and (ii) the portion of the Missed Payment offset
against the Monthly Rental Installment each month may be no more than the amount
necessary to fully offset the Missed Payment during the first 24 months of the
Term (for example, if the Missed Payment were to include the full amounts of
both the Discretionary Allowance and the Relocation Allowance (as defined
below), the offset would be calculated as follows: (y) one hundred percent
(100%) of the Monthly Rental Installment actually due under this Lease for such
month during the first twelve (12) months of the Term (taking into account any
Abated Base Rent for such month) and (z) sixty-one percent (61%) of the Monthly
42 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem057.jpg]
Rental Installment due under this Lease for such month during months 13 through
24 of the Term). Section 24.27. Relocation Allowance. Lessor shall pay Lessee a
one-time allowance in the amount of Two and 00/100 Dollars ($2.00) per rentable
square foot of the Demised Premises (the "Relocation Allowance"), to be used by
Lessee toward its costs and expenses of relocating to the Demised Premises;
provided, however, that Lessee shall not use the Relocation Allowance for any
unlawful purpose or for any use or purpose that violates this Lease. Lessor
shall pay the Relocation Allowance to Lessee within thirty (30) days after the
later of (i) the actual Commencement Date and (ii) presentation of paid invoices
by Lessee in support of such moving expenses (and provided that, as of that
date, Lessee has taken possession of the Demised Premises and there is then no
Event of Default by Lessee under this Lease). Simultaneously with and as a
condition to the payment of the Relocation Allowance by Lessor to Lessee, the
parties shall amend this Lease by letter of understanding as set forth on
Exhibit D to reflect such payment of the Relocation Allowance. If Lessee timely
requests the Relocation Allowance and Lessor fails to pay the Relocation
Allowance to Lessee within thirty (30) days following Lessee's request pursuant
to this Section (for purposes of this Section, a "Missed Payment"), then Lessee
shall be permitted to offset the amount of such Missed Payment against Base
Annual Rent as set forth below; provided, however, that Lessee must first give
Lessor (and any party previously requested by Lessor to receive copies of
notices sent to Lessor) a Notice of Offset and thirty (30) days after Lessor's
receipt of the Notice of Offset to make the Missed Payment that is the subject
of the Notice of Offset. The Notice of Offset must state: (a) Lessor's failure
to make payment of such Missed Payment as required under the Lease (including a
copy of Lessee's written request for such Relocation Allowance including copies
of required supporting documentation submitted by Lessee to Lessor with respect
to such Missed Payment); and (b) Lessee's intent to offset pursuant to this
Section. If the Missed Payment has not been paid to Lessee within such thirty
(30) day period after Lessor's receipt of the Notice of Offset, Lessee may
thereafter offset such Missed Payment against the Monthly Rental Installment due
each month hereunder until the total Missed Payment is satisfied, but limited as
follows: (i) there must not be an Event of Default by Lessee then existing under
any of the terms of this Lease and (ii) the portion of the Missed Payment offset
against the Monthly Rental Installment each month may be no more than the amount
necessary to fully offset the Missed Payment during the first 24 months of the
Term (for example, if the Missed Payment were to include the full amounts of
both the Discretionary Allowance and the Relocation Allowance, the offset would
be calculated as follows: (y) one hundred percent (100%) of the Monthly Rental
Installment actually due under this Lease for such month during the first twelve
(12) months of the Term (taking into account any Abated Base Rent for such
month) and (z) sixty-one percent (61%) of the Monthly Rental Installment due
under this Lease for such month during months 13 through 24 of the Term).
Section 24.28. Right of First Offer. Subject to any rights of first offer,
options, rights of first refusal or other rights of any other tenants at the
Building or their successors or assigns (or any of their respective subtenants)
(as those rights exist as of the Effective Date (the "Superior Rights"), Lessee
shall have a right of first offer as to all rentable space in the Building that
"becomes available", as defined below, during the first ninety-six (96) months
of the Initial Term (the "Offer Space"), upon and subject to the terms and
conditions set forth in this Section (the "Right of First Offer"). 43
1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem058.jpg]
(a) Lessee may exercise its Right of First Offer as to the Offer Space that
becomes available during the first ninety-six (96) months of the Initial Term,
subject in all respects to the Superior Rights, as to all but not less than all
of the Offer Space that is then available as indicated in the Lessor Offer
Notice (as defined below), upon written notice to Lessor in the manner provided
below. However, Lessee shall not have the right to exercise its Right of First
Offer if, at that time, there is a default by Lessee under this Lease. Lessor
shall notify Lessee, in writing, when the Offer Space becomes available, to the
extent such Offer Space is not subject to Superior Rights (the "Lessor Offer
Notice"). Upon receipt of the Lessor Offer Notice, Lessee shall have ten (10)
business days in which to notify Lessor, in writing, if Lessee wishes to
exercise its Right of First Offer as to the Offer Space identified in the Lessor
Offer Notice; provided, that Lessee may not exercise its Right of First Offer as
to less than all of the Offer Space identified in the Lessor Offer Notice. If
Lessee does not exercise the Right of First Offer as to the Offer Space
identified in the Lessor Offer Notice within the ten (10) business day period,
or if Lessee notifies Lessor that Lessee does not wish to exercise its Right of
First Offer as to the Offer Space at such time, Lessor shall be free, for a
period of twelve (12) months following the date of the Lessor Offer Notice, to
lease the Offer Space described in the Lessor Offer Notice to a third-party
tenant without regard to the restrictions in this Section and on whatever terms
and conditions Lessor may decide in its sole discretion, free from Lessee's
rights under this Section, and Lessee's Right of First Offer as to that Offer
Space shall cease and terminate until the expiration of such twelve (12) month
period if the Offer Space is not leased to a third party, or if the Offer Space
is lease to a third party, until the Offer Space next becomes available. (b) If
Lessee timely exercises its Right of First Offer, in accordance with this
Section, with respect to the Offer Space identified in the Lessor Offer Notice,
prior to the end of the first thirty-six (36) months of the Initial Term, all
terms, covenants, conditions and provisions of this Lease applicable to the
Demised Premises, including without limitation the rate of Base Annual Rent per
rentable square foot, shall apply with like force and effect to the Offer Space,
except as follows. (i). The lease for that Offer Space by Lessee shall commence
on the date on which Lessor delivers that Offer Space to Lessee, and the
"Expiration Date" for that Offer Space shall be the same Expiration Date as for
the remainder of the Demised Premises. (ii). Lessee's Percentage of Excess
Building Operating Expenses and Lessee's Percentage of Excess Real Estate Taxes
shall be adjusted upward to reflect the rentable square feet in the Offer Space
as to which Lessee has exercised its Right of First Offer. (iii). Lessor shall
construct improvements and alterations to the Offer Space, as a "turn-key"
tenant improvement package, pursuant to plans and specifications for those
improvements and alterations that are mutually acceptable to Lessor and Lessee
("Lessor's Expansion Work"); provided, however, that the cost and expense to
Lessor, on a per rentable square foot basis, in constructing 44 1/2597618.8
FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem059.jpg]
those improvements and alterations to the Offer Space as to which Lessee is then
exercising its Right of First Offer, shall not exceed the cost per rentable
square foot incurred by Lessor for construction of the Lessor's Work, multiplied
by (z) a fraction, the numerator of which is the number of days between the date
on which Lessee exercises its Right of First Offer and the last day of the
Initial Term, and the denominator of which is four thousand and fifteen (4015)
days. Lessee shall be responsible for all costs and expenses of the improvements
and alterations to the Offer Space that exceed the amount described in the
preceding sentence, and Lessee shall promptly pay such excess cost and expense
to Lessor not later than ten (10) days after receipt of written invoice(s)
therefor from Lessor. The cost per rentable square foot incurred by Lessor for
construction of the Lessor's Work, for purposes of the calculation in this
subsection (b)(iii) shall be included in the letter of understanding as set
forth on Exhibit D when the same is executed as required in Section 2.4. (iv).
If Lessor performs alterations or improvements to any Offer Space, Lessor's cost
for such improvements, as well as any leasing commission with respect to such
Offer Space, shall be added to the costs used to calculate the Termination Fee
as defined in Section 24.30 and Exhibit G attached to this Lease shall be
amended to reflect such additional costs. (c) If Lessee exercises its Right of
First Offer after the end of the thirty-sixth (36th) month of the Initial Term
but prior to the end of the ninety-sixth (96th) month of the Initial Term, all
terms, covenants, conditions and provisions of this Lease applicable to the
Demised Premises shall apply with like force and effect to the Offer Space,
except as follows. (i). The Base Annual Rent for the Offer Space shall be at the
market rate then currently being charged by Lessor for comparable space in the
Building but factoring in the Expiration Date of this Lease. Lessee acknowledges
and agrees that the Base Annual Rent for the Offer Space shall be determined
solely by Lessor and shall be included in the Lessor Offer Notice provided to
Lessee. (ii). The lease for that Offer Space by Lessee shall commence on the
date on which Lessor delivers that Offer Space to Lessee, and the "Expiration
Date" for that Offer Space shall be the same Expiration Date as for the
remainder of the Demised Premises. (iii). Lessee's Percentage of Excess Building
Operating Expenses and Lessee's Percentage of Excess Real Estate Taxes shall be
adjusted upward to reflect the rentable square feet in the Offer Space as to
which Lessee has exercised its Right of First Offer. (iv). Lessor shall perform
alterations or improvements to the Offer Space based on the then market rate for
comparable space in the Building leased for a comparable term, as it pertains to
tenant improvements. Lessee acknowledges 45 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem060.jpg]
and agrees that the foregoing shall be determined solely by Lessor and shall be
included in the Lessor Offer Notice provided to Lessee. (v). If Lessor performs
alterations or improvements to any Offer Space, Lessor's cost for such
improvements, as well as any leasing commission with respect to such Offer
Space, shall be added to the costs used to calculate the Termination Fee as
defined in Section 24.30 and Exhibit G attached to this Lease shall be amended
to reflect such additional costs. (d) Lessee's Right of First Offer as to
available Offer Space shall only apply once the Offer Space has "become
available" (hereinafter defined). (i). For any Offer Space that is currently
occupied by a third party other than Lessee, such Offer Space shall be deemed to
"become available" when the lease for the current third party tenant of all or a
portion of the Offer Space expires or is otherwise terminated. (ii). For those
portions of the Offer Space that are currently vacant (those being Suites 104
and 120 on the first floor of the Building and Suite 209 on the second floor of
the Building), such Offer Space shall be deemed to "become available" when (i)
Lessor receives any bona fide offer to lease all or any portion of the Offer
Space, which offer is acceptable to Lessor, at which point Lessor shall notify
Lessee, which Lessor Offer Notice shall be deemed the "First Notice" hereunder,
or (ii) if Lessee does not exercise its Right of First Offer for any reason in
connection with the First Notice and Lessor subsequently leases all or a portion
of such Offer Space to a third-party tenant, then the Offer Space that was the
subject of the First Notice shall be deemed to "become available" again when the
lease for such third-party tenant, of all or a portion of such Offer Space
expires or is otherwise terminated. (iii). Offer Space shall not be deemed to
"become available" if the space is: (x) assigned or subleased by the third-party
tenant of the space; or (y) re-let by the third-party tenant of the space by
renewal, extension, or renegotiation. (e) If Lessee timely and properly
exercises its Right of First Offer as to any Offer Space, Lessee shall, promptly
upon Lessor's request, and within ten (10) days after the date on which Lessee
provides its written notice to Lessor that Lessee desires to exercise its Right
of First Offer as to that Offer Space, enter into an addendum or amendment to
this Lease (or, at Lessor's option, enter into a new lease) with respect to the
Offer Space as to which Lessee has exercised its Right of First Offer, which
addendum, amendment or new lease shall be in a form reasonably acceptable to
both Lessor and Lessee and shall confirm the commencement date for Lessee's
lease of the Offer Space, the Base Annual Rent and Monthly Rental Installments
for the Offer Space, and the increase in Lessee's Percentage of Excess Building
Operating Expenses and Lessee's Percentage of Excess Real Estate Taxes to
account for the Offer Space, and which contains such other terms and conditions
consistent with the foregoing that Lessor reasonably deems to be 46 1/2597618.8
FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem061.jpg]
necessary or appropriate. Any alterations or improvements to be made by Lessee
shall be subject to the terms and provisions of the Lease, including prior
Lessor approval. (f) The Right of First Offer granted to Stonegate Mortgage
Corporation under this Section is personal to Stonegate Mortgage Corporation and
may not be assigned or transferred by Stonegate Mortgage Corporation to any
person or entity without the prior written consent of Lessor, which consent may
be withheld or granted in Lessor's sole and absolute discretion. Any attempted
assignment or transfer by Stonegate Mortgage Corporation of its Right of First
Offer to any person or entity shall be void and ineffective. Section 24.29.
Right of First Refusal. Subject to the Superior Rights, during the last thirty-
six (36) months of the Initial Term Lessee shall have a right of first refusal
with respect to any portion of the Building (the "ROFR Space"), upon and subject
to the terms and conditions set forth in this Section (the "Right of First
Refusal"): (a) Subject in all respects to any Superior Rights, if, during the
last thirty-six (36) months of the Initial Term of this Lease, Lessor receives
any bona fide offer to lease all or any portion of the ROFR Space, which offer
is acceptable to Lessor (the "Third Party Offer"), Lessor shall notify Lessee in
writing (the "Lessor ROFR Notice") that Lessor has received an acceptable Third
Party Offer and of the key economic terms of that Third Party Offer. However,
Lessee shall not have the right to exercise its Right of First Refusal if, at
the time Lessor receives the Third Party Offer, there is a default by Lessee
under this Lease. Lessee shall have ten (10) business days after receipt of the
Lessor ROFR Notice in which to notify Lessor, in writing, if Lessee wishes to
exercise its Right of First Refusal, as to that ROFR Space that is identified in
the Lessor ROFR Notice, upon the terms and conditions of the Third Party Offer;
provided, however, that Lessee may not exercise its Right of First Refusal as to
less than all of the ROFR Space identified in that Lessor ROFR Notice. If Lessee
does not exercise the Right of First Refusal as to that ROFR Space identified in
the Lessor ROFR Notice within the ten (10) business day period, or if Lessee
notifies Lessor that Lessee does not wish to exercise its Right of First Refusal
as to that ROFR Space, Lessor shall be free to lease the ROFR Space that is the
subject of the Third Party Offer to any other person or entity on substantially
the terms set forth in the Lessor ROFR Notice, and Lessee's Right of First
Refusal as to that portion of the ROFR Space shall cease and terminate
completely. (b) If Lessee timely and properly exercises its Right of First
Refusal during the last thirty-six (36) months of the Initial Term, Lessee shall
lease the ROFR Space that is the subject of the Third Party Offer upon the terms
and conditions of the Third Party Offer. Lessee's Percentage of Excess Building
Operating Expenses and Lessee's Percentage of Excess Real Estate Taxes shall be
adjusted upward to reflect the rentable square feet in the ROFR Space as to
which Lessee has exercised its Right of First Refusal. (c) If Lessee timely and
properly exercises its Right of First Refusal as to any ROFR Space during the
last thirty-six (36) months of the Initial Term, Lessee acknowledges and agrees
that any Termination Option pursuant to Section 24.30 shall thereby become void
and of no further force or effect. 47 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem062.jpg]
(d) If Lessee timely and properly exercises its Right of First Refusal as to any
ROFR Space during the last thirty-six (36) months of the Initial Term, Lessee
shall, promptly upon Lessor's request, and within ten (10) days after the date
on which Lessee provides its written notice to Lessor that Lessee desires to
exercise its Right of First Refusal as to that ROFR Space, enter into an
addendum or amendment to this Lease (and/or, at Lessor's option, enter into a
new lease) with respect to the ROFR Space as to which Lessee has exercised its
Right of First Refusal, which addendum, amendment and/or new lease shall be in a
form reasonably acceptable to both Lessor and Lessee and shall confirm the terms
and conditions of Lessee's lease of the ROFR Space consistent with the Third
Party Offer (including without limitation confirming the commencement date and
expiration date for Lessee's lease of that ROFR Space as well as the Base Annual
Rent and Monthly Rental Installments for that ROFR Space), shall confirm the
increase in Lessee's Percentage of Excess Building Operating Expenses and
Lessee's Percentage of Excess Real Estate Taxes to account for that ROFR Space,
shall confirm that Lessee's Termination Option is void and of no further force
or effect, and shall contain such other terms and conditions as Lessor and
Lessee reasonably deem to be necessary or appropriate. (e) The Right of First
Refusal granted to Stonegate Mortgage Corporation under this Section is personal
to Stonegate Mortgage Corporation and may not be assigned or transferred by
Stonegate Mortgage Corporation to any person or entity without the prior written
consent of Lessor, which consent may be withheld or granted in Lessor's sole and
absolute discretion. Any attempted assignment or transfer by Stonegate Mortgage
Corporation of its Right of First Refusal to any person or entity shall be void
and ineffective. Section 24.30. Options to Terminate. Lessee shall have the
right to terminate the Lease (each a "Termination Option") effective (I) either
the last day of the seventy-second (72nd) month of the Term or the last day of
the ninety-sixth (96th) month of the term, for any reason at Lessee's
discretion, or (II) on any date during the Initial Term from and after the end
of the seventy-second (72nd) month of the Term, if all or substantially all of
Lessee's assets are purchased in a single transaction by a third party (the
"Purchaser") as further provided in subsection (a) below (any such possible
termination date referred to herein individually as the "Termination Date"),
both such types of Termination Options referred to in (I) and (II) above being
upon and subject to the following terms and conditions: (a) Lessee may elect to
exercise the Termination Option in (II) above provided that (i) the primary
purpose of any such transaction is for legitimate business reasons unrelated to
this Lease, and the transaction is not a subterfuge by Lessee to avoid its
obligations under this Lease, (ii) the Purchaser is not an Affiliate (as defined
below) of Lessee, and (iii) the Purchaser elects to leave the Indianapolis
market within ninety (90) days of the later of (A) the closing of the purchase
or (B) the end of the seventy-second (72nd) month of the Term (provided that in
no event shall the Termination Option in (II) above be effective earlier than
the end of the 72nd month of the Term). An "Affiliate" means any Person that
directly or indirectly controls, or is controlled by, or is under common control
with, Lessee; "control" means the possession, directly or indirectly, of the 48
1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem063.jpg]
power to cause the direction of the management and policies of a Person, whether
by the ownership of voting securities, by contract, or otherwise; and "Person"
means any individual, corporation, partnership, limited liability company or
other entity. (b) Irrevocable written notice must be given by Lessee to Lessor
that Lessee elects to exercise the Termination Option, such written notice to be
given no later than nine (9) months prior to the Termination Date, and if the
Termination Option is being exercised pursuant to (II) above, such notice shall
include written evidence, which must be reasonably satisfactory to Lessor, of
the Purchaser's election to leave the Indianapolis market on or before the
Termination Date set forth in the notice and that the other terms and conditions
of subsection (a) above have been met; (c) The termination must be effective on
the Termination Date, and no earlier or later date; (d) There must not be an
Event of Default by Lessee at the time of exercise of the Termination Option or
on the Termination Date (e) Prior to the Termination Date, Lessee must pay
Lessor, in cash, all unpaid Rent and any other unpaid costs and charges under
this Lease for the period up to and including the Termination Date, plus a
termination fee ("Termination Fee") in an amount equal to the sum of (i) those
out-of-pocket costs and expenses incurred by Lessor for Lessor's Work and any
out-of-pocket costs and expenses incurred by Lessor for any other improvements
and alterations to the Premises (for example pursuant to Section 24.28 or
Section 24.29, if applicable) that remain unamortized as of the Termination
Date, calculated as provided on Exhibit G attached hereto, (ii) any leasing
commissions paid by Lessor with respect to this Lease that remain unamortized as
of the Termination Date, calculated as provided on Exhibit G attached hereto,
(iii) an amount equal to any Abated Base Rent provided by Lessor to Lessee with
respect to the Demised Premises with respect to this Lease that remains
unamortized as of the Termination Date, calculated as provided on Exhibit G
attached hereto, and (iv) any Relocation Allowance or Discretionary Allowance
that remain unamortized as of the Termination Date, calculated as provided on
Exhibit G attached hereto (which Termination Fee is to compensate Lessor for the
fees, costs and expenses that will be incurred by Lessor if Lessee exercises the
Termination Option and Lessee hereby agrees that the Termination Fee is a
reasonable estimate of the costs that will be incurred by Lessor if Lessee
exercises the Termination Option); Exhibit G is attached to this Lease for
example purposes only and is subject to change to accurately reflect the final
amounts of the components listed above, and in such event a revised Exhibit G
shall be attached to the Letter of Understanding and/or to any amendment to this
Lease as Lessor shall reasonably require; (f) Without limiting the foregoing,
any obligations and liabilities of Lessee accruing under this Lease prior to the
Termination Date shall survive the Termination Date and any such exercise of the
Termination Option; 49 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem064.jpg]
(g) The Termination Option shall automatically terminate and become null and
void upon the earliest to occur of (i) the assignment of this Lease by Lessee,
in whole or in part (other than to the Purchaser defined above), (ii) the
sublease by Lessee of more than thirty percent (30%) of the Demised Premises,
(iii) the failure by Lessee to timely and properly exercise the Termination
Option, or (iv) the failure by Lessee to pay to Lessor, in full, the Termination
Fee and any other amounts described in subsection (e) above prior to the
Termination Date; (h) If Lessee timely and properly exercises the Termination
Option, Lessee shall surrender full and complete possession of the Demised
Premises to Lessor on or before the applicable Termination Date, broom-clean, in
good order, condition and repair, and otherwise in accordance with the
requirements of this Lease; (i) Lessee hereby acknowledges and agrees that the
Termination Option shall not apply, and shall not be exercisable by Lessee,
during the Extended Term (if applicable); (j) Lessee hereby acknowledges and
agrees that if Lessee exercises its Right of First Refusal pursuant to Section
24.29, then any Termination Option pursuant to this Section 24.30 shall be void
and of no further force or effect. (k) The Termination Option granted to
Stonegate Mortgage Corporation under this Section is personal to Stonegate
Mortgage Corporation and may not be assigned or trainsferred by Stonegate
Mortgage Corporation to any person or entity (other than to the Purchaser with
respect to the Termination Option in (II) above) without the prior written
consent of Lessor, which consent may be withheld or granted in Lessor's sole and
absolute discretion. Any attempted assignment or transfer by Stonegate Mortgage
Corporation of its Termination Option to any person or entity shall be void and
ineffective. Section 24.31. Parking. Lessor shall designate (by marking
"Reserved for Stonegate Guests" on the pavement), at Lessor's sole cost and
expense, five (5) parking spaces (to be located in a mutually agreeable
location) for the use of Lessee and its agents, contractors, visitors, and
invitees. Lessor shall not be responsible for the monitoring, policing or
enforcing of the use of designated parking spaces at the Building [Signatures
start on following page.] 50 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem065.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed in
triplicate as of the Effective Date set forth above by their respective
officers, partners, members, managers or representatives acting under proper
authority. Lessor: PP INDIANAPOLIS IV PROJECT CORPORATION, a Delaware
corporation By: Signature Its: Printed Name and Title Lessee: STONEGATE MORTGAGE
CORPORATION, an Ohio corporation By: ignakire Its: ZfanC-S sr. CijntU). (Printed
Name and Title) 51 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem066.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed in
triplicate as of the Effective Date set forth above by their respective
officers, partners, members, managers or representatives acting under proper
authority. Lessor: PP INDIANAPOLIS IV PROJECT CORPORATION, a Delaware
corporation By: j|.g. Jeffrey D. Haroldson, Vice President Printed Name and
Title Lessee: STONEGATE MORTGAGE CORPORATION, an Ohio corporation By: Signature
Its: (Printed Name and Title) 51 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem067.jpg]
EXHIBIT A LEGAL DESCRIPTION OF LAND BUILDING NO. 74 Part of the Northwest
Quarter of Section 17, Township 17 North, Range 4 East in Marion County,
Indiana, described as follows: Commencing at the northwest comer of the
Northwest Quarter of Section 17, Township 17 North, Range 4 East; thence South
00 degrees 24 minutes 33 seconds East (assumed bearing) on the West line thereof
1695.00 feet to the True Point of Beginning of the real estate herein described;
continuing thence South 00 degrees 24 minutes 33 seconds East on said west line
579.90 feet to the north right-of-way line of 1-465 as located by I.S.H.C. plans
for Project 1-465- 4(129) 127; thence South 67 degrees 10 minutes 54 seconds
East on said right-of-way line 568.54 feet; thence North 20 degrees 31 minutes
40 seconds East 293.24 feet to a point on the centerline of a 70 foot wide
ingress and egress easement for Priority Way as described in Instrument No. 84­
75838 in the Office of the Recorder of Marion County, Indiana; thence North 69
degrees 28 minutes 20 seconds West on the centerline of said Priority Way 253.67
feet to the point of curvature of a curve having a radius length of 125.00 feet,
the radius point of which bears North 20 degrees 31 minutes 40 seconds East;
thence northwesterly on said curve 150.67 feet to the point of tangency thereof;
thence North 00 degrees 24 minutes 33 seconds West 322.85 feet on the centerline
of said Priority Way to a point that bears North 89 degrees 35 minutes 27
seconds East of the true beginning point; thence South 89 degrees 35 minutes 27
seconds West 309.99 feet to the beginning point. A-l 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem068.jpg]
EXHIBIT B SPACE PLAN Stonegate Mortgage Building 74 919QP rlorlty Way W Drive
Indiana 4-13-11 m $ BB • P V1 15=C a; fir^ H4 c ft «r Lo ta « 'o I ft ,0$ W m
CARSON DESIGN ASSOCIATES CnrmeMN I Austin TX | San TX B-l 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem069.jpg]
EXHIBIT C PLANS (to be attached upon approval) C-l 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem070.jpg]
EXHIBIT D FORM OF LETTER OF UNDERSTANDING This Letter of Understanding (this
"Letter of Understanding") is made and entered into as of the day of , 2011 (the
"Effective Date") by and between PP INDIANAPOLIS IV PROJECT CORPORATION, a
Delaware corporation ("Lessor") and STONEGATE MORTGAGE CORPORATION, an Ohio
corporation ("Lessee"). RECITALS: Lessor and Lessee are parties to a certain
Lease Agreement dated as of , 2011, (the "Lease"). g Lessor and Lessee wish to
confirm certain matters pertaining to the Demised Premises (as defined in the
Lease) as set forth in this Letter of Understanding. NOW, THEREFORE, Lessor and
Lessee do hereby confirm and agree as follows: Lessor and Lessee do hereby
declare and acknowledge that the Commencement Date for the Lease was , 20 and
that the Expiration Date of the Lease is , 20 . 2. [As applicable: Lessor and
Lessee do hereby further declare and acknowledge that Lessee requested the
Discretionary Allowance (as defined in the Lease) on , 2011 and Lessor paid the
same to Lessee on , 2011 and Lessee hereby acknowledges receipt thereof.] [As
applicable: Lessor and Lessee do hereby further declare and acknowledge that
Lessee requested the Relocation Allowance (as defined in the Lease) on ,2011 and
Lessor paid the same to Lessee on , 2011 and Lessee hereby acknowledges receipt
thereof] 4 Lessee hereby acknowledges that, effective as of , 20 , Lessee
accepted the Demised Premises for occupancy, Lessee hereby further acknowledges
that the condition of the Demised Premises, including the Lessor's Work (as
defined in the Lease) and Additional Work (as defined in the Lease), if
applicable, constructed thereon, is satisfactory and in conformity with the
provisions of the Lease and the Plans (as defined in the Lease) in all respects,
that Lessor has heretofore corrected any defects or omissions listed in any
final inspection "punch- list" with respect to the Lessor's Work, and that, as
of the date hereof, Lessor has fulfilled all of its obligations under the Lease.
5. Lessor and Lessee do hereby further declare and acknowledge that the cost per
rentable square foot incurred by Lessor for construction of the Lessor's Work,
for purposes of the D-l 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem071.jpg]
calculation to be used, if applicable, for Section 24.28(b)(iii), is $ per
rentable square foot. 6. [As applicable (for Lessor's Work and/or total leasing
commission paid: Lessor and Lessee do hereby amend the Lease to attach the
Termination Fee Schedule attached hereto as Exhibit G as the new Exhibit G to
the Lease to reflect the corrected calculation of the Termination Fee as of the
Effective Date hereof] 7. The parties hereby acknowledge that the Lease, as
supplemented by this Letter of Understanding, is in full force and effect and
that this Letter of Understanding is hereby made a part of the Lease. IN WITNESS
WHEREOF, the parties have caused this Letter of Understanding to be executed by
their duly authorized representatives as of the Effective Date. LESSOR: PP
INDIANAPOLIS IV PROJECT CORPORATION a Delaware corporation By: Date: , 2011 Name
Typed: Title: LESSEE: STONEGATE MORTGAGE CORPORATION, an Ohio corporation By:
Date: , 2011 Name Typed Title: D-2 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem072.jpg]
EXHIBIT E LETTER OF CREDIT TERMS AND FORM a. Letter of Credit as Security
Deposit. If required by the terms of Section 3.4 of the Lease to post a Security
Deposit and Lessee chooses not to post the Security Deposit in cash, Lessee
shall satisfy the Security Deposit requirement by delivering to Lessor (as
beneficiary), with a copy to Lessor's attorney, a standby letter of credit
("Letter of Credit") in form and content satisfactory to Lessor. Lessor agrees
that the form of Letter of Credit attached as Exhibit E-l hereto is acceptable
to Lessor. b. Requirements of Letter of Credit. The Letter of Credit shall be,
among other things: (i) subject to the International Standby Practices 1998,
International Chamber of Commerce Publication No. 590; (ii) negotiable,
irrevocable and unconditional; (iii) in an amount as follows: Date of Security
Deposit Event Pursuant to Section 3.4fb) of the Lease Amount of Security Deposit
Months 1-24 $750,000.00 Months 25-72 $500,000.00 Months 73-132 $250,000.00; (iv)
conditioned for payment solely upon presentation of the Letter of Credit and a
sight draft; (v) available for partial draws with a reducing balance; and (vi)
transferable one or more times by Lessor without the consent of Lessee. c.
Transfer Fee. Lessee acknowledges and agrees that it shall pay upon Lessor's
demand, as Additional Rent, any and all costs or fees charged in connection with
the Letter of Credit that arise due to: (i) Lessor's sale or transfer of all or
a portion of the Building; or (ii) the addition, deletion, or modification of
any beneficiaries under the Letter of Credit. d. Issuing Bank. The Letter of
Credit shall be issued by a member of the New York Clearing House Association or
a commercial bank or trust company satisfactory to Lessor, having banking
offices at which the Letter of Credit may be drawn upon in IndianapoUs, Indiana
and a tangible net worth of not less than $1 billion. Expiration of Letter of
Credit. The Letter of Credit shall expire not earlier than twelve (12) months
after the date of delivery thereof to Lessor and shall provide that same shall
be automatically renewed for successive twelve (12) month periods through a date
which is not earlier than sixty (60) days after the expiration date of this
Lease, or any renewal or extension thereof, unless written notice of nonrenewal
has been given by the issuing bank to Lessor and Lessor's attorney by registered
or certified mail, return receipt requested, not less than sixty (60) days prior
to the expiration of the current period. If the issuing bank does not renew the
Letter of E-l 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem073.jpg]
Credit, and if Lessee does not deliver a substitute Letter of Credit at least
thirty (30) days prior to the expiration of the current period, then, in
addition to its rights granted under this Section, Lessor shall have the right
to draw on the existing Letter of Credit. If Lessor fails to timely draw on a
Letter of Credit and the Letter of Credit expires, Lessee shall, within five (5)
days after notice from Lessor, replace the Letter of Credit in the form required
in this Section, or deposit with Lessor cash in the amount of such Letter of
Credit; Lessor shall have the right to hold the cash proceeds as the Security
Deposit or use the cash proceeds to obtain a substitute Letter of Credit in the
form provided for in this Section, and the substitute Letter of Credit shall
constitute the Security Deposit, provided that any issuance and maintenance fees
shall be the obligation of Lessee and immediately payable by Lessee upon notice
from Lessor. f. Draws. (i) Lessor may use, apply, or retain the proceeds of the
Letter of Credit to the same extent that Lessor may use, apply, or retain a cash
security deposit, as set forth in Section 3.4; (ii) In addition to the right to
draw for expiry of the Letter of Credit, Lessor may draw on the Letter of
Credit, in whole or in part, from time to time, at Lessor's election by issuance
of a sight draft, upon any default under this Lease, including but not limited
to a default resulting from the bankruptcy of Lessee; and (iii) If Lessor
partially draws down the Letter of Credit, Lessee shall, within ten (10) days
after Lessor gives Lessee notice thereof, restore all amounts drawn by Lessor,
or substitute cash security instead. §' Cooperation by Lessee. Lessee hereby
agrees to cooperate, at its expense, with Lessor to promptly execute and deliver
to Lessor any and all modifications, amendments, and replacements of the Letter
of Credit, as Lessor may reasonably request to carry out the terms and
conditions of this Section. Notwithstanding the foregoing, Lessee shall not
cause or permit the terms and conditions of the Letter of Credit to be altered,
amended or rescinded without the prior written consent of Lessor, which consent
may be withheld or granted in Lessor's sole and absolute discretion. h.
Notwithstanding anything in this Lease to the contrary, and subject to the
remaining terms of this Section, Lessor shall consent to an amendment of the
Letter of Credit to reflect a decreasing Security Deposit, in the amounts and on
the dates set forth below, provided that Lessor shall have no obligation to
consent to any such decrease if, on such date or on the date such consent is
requested, (i) Lessee is not in possession or occupancy of the Demised Premises
under this Lease, or (ii) a default or an Event of Default by Lessee exists with
respect to this Lease, or (iii) any payment of Rent due under this Lease during
the twelve (12) month period immediately preceding the effective date of any
reduction of the Security Deposit shall have been paid more than ten (10) days
after its due date. Subject to the foregoing, the amount of the Security Deposit
(and correspondingly, the Letter of Credit amount) if required by Section 3.4 of
the Lease, shall be reduced over the Initial Term to the amounts and at the
times as set forth below: E-2 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem074.jpg]
Reduction Date Amount of Security Deposit and Letter of Credit Months 25 - 72
$500,000.00 Months 73-132 $250,000.00 Notwithstanding anything to the contrary
contained herein, if any of items (i), (ii) or (iii) above are applicable as of
the effective date of any reduction of the Security Deposit, then Lessee shall
have no right to reduce the amount of the Security Deposit (and correspondingly,
the Letter of Credit amount) as described herein, until the next reduction date.
Any reduction in the Letter of Credit shall be accomplished by Lessee providing
Lessor with either a substitute Letter of Credit in the reduced amount or an
amendment to the Letter of Credit in the reduced amount. E-3 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem075.jpg]
EXHIBIT E-l FORM OF LETTER OF CREDIT IRREVOCABLE STANDBY LETTER OF CREDIT LETTER
OF CREDIT NO.: APPLICANT: DATE: ISSUING BANK: EXPIRATION DATE: , AT OUR COUNTERS
AMOUNT: U.S. DOLLARS ($ ) BENEFICIARY: c/o HDG Mansur Investment Services, Inc.
10 West Market Street, Suite 1200 Indianapolis, Indiana 46204-2960 Attention:
Fund Asset Management FACSIMILE NO.: We hereby establish in beneficiary's favor
our irrevocable Letter of Credit no. in the amount of and /100 U.S. Dollars ($ )
for the account of our client, , effective immediately and expiring on or any
automatically extended expiry date. This letter of credit shall be payable to
you, the beneficiary, in immediately available funds in U.S. dollars, upon your
presentation to us of one or more draw statements purportedly signed by
beneficiary's authorized officer or representative or, if this Letter of Credit
is transferred, by an authorized officer or representative of any transferee
beneficiary. Each draw statement should be addressed to us, refer to this Letter
of Credit and any amendments thereto by number, specify the amount of the draw
request, set forth wire transfer instructions and state in substance (with the
amount of the draw request and wire transfer instructions completed) the
following: "the beneficiary is entitled to make a draw on Letter of Credit No.
in the amount of $ under the provisions of the lease pursuant to which or its
affiliates, successors, assigns, or subtenants ("Lessee") occupies space in the
building located at i , , , (the "Lease") and (1) there is an Event of Default
under the Lease, or (2) Lessee failed to renew the Letter of Credit, pursuant to
the Lease, at least 30 days prior to its expiration date for another one year
period or replace it with a substitute acceptable to beneficiary. Funds in
respect of the draw request should be wire transferred to Bank, Routing no. ,
Account No. for credit to the account of This Letter of Credit shall expire on ,
but such expiration date shall be automatically extended without notice or
amendment for periods of one year on each E-l-1 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem076.jpg]
successive expiration date, unless at least 60 days before any expiration date,
we notify the beneficiary or any transferee beneficiary by registered mail or
overnight courier service at the address above (or any other address of which
the beneficiary or transferee beneficiary shall advise us in writing at our
address or facsimile number stated above), that this Letter of Credit is not
extended beyond the current expiration date. The final expiration date hereof
shall be We shall, immediately after each presentation of the Letter of Credit
for a partial drawing, return this Letter of Credit to you, marking this Letter
of Credit to show the amount paid by us and the date of such payment. Draw
requests need not be presented as originals and may be submitted in person, by
courier, by mail or by facsimile to our address or facsimile number stated
above. This Letter of Credit is transferable pursuant to the terms of the Lease
and may be transferred one or more times without cost to you upon presentation
to us of a duly completed transfer instruction in the form attached as Exhibit A
and the original Letter of Credit and any amendment thereto. We shall look
solely to applicant for payment of the transfer fee. We hereby agree to honor
each draft drawn under and in compliance with this Letter of Credit, if duly
presented at our offices at or at any of our offices in This Letter of Credit is
governed by the International Standby Practices 1998 (ICC Publication No. 590).
We hereby waive and disclaim rights of subrogation in respect to any draw made
by you, whether arising under the uniform commercial code or otherwise. [Name of
Bank] By: Signature Its: Printed Name and Title AUTHORIZED OFFICER Exhibit A -
Form of Transfer Request - (to be attached) E-l-2 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem077.jpg]
EXHIBIT F RULES OF THE BUILDING The sidewalks, entrances, driveways, passages,
courts, elevators, vestibules, stairways, corridors or halls shall not be
obstructed or encumbered by any Lessee or used for any purpose other than for
ingress or egress from the Demised Premises and for delivery of merchandise and
equipment in a prompt and efficient manner using only elevators and passageways
designated for such delivery by Lessor. There shall not be used in any space, or
in the public halls of the Building, either by any Lessee or by jobbers or
others in the delivery or receipt of merchandise, any hand trucks other than
those equipped with rubber tires and sideguards. No packages or boxes are to be
left in the lobby or hallways. 2. The wash basins, water closets and other
plumbing fixtures shall not be used for any purposes other than those for which
they were designed or constructed and no sweeping, rubbish, rags, acids or other
substances shall be deposited therein, and the expense of any breakage,
stoppage, or damage resulting from the violation of this rule shall be borne by
the Lessee who, or whose agents, employees or visitors, shall have caused it. 3.
No Lessee shall sweep or throw or permit to be swept or thrown from the Demised
Premises any dirt or other substances into any of the corridors, halls,
elevators or stairways of the Building, and Lessees shall not use, keep or
permit to be used or kept any foul or noxious gas or substance in the Demised
Premises or permit or suffer the Demised Premises to be occupied or used in
manner offensive or objectionable to Lessor or other occupants of the Building
by reason of noise, odors and/or vibrations, or interfere in any way with other
Lessees or those having business therein, nor shall any animals or birds be kept
in or about the Building. Cooking in the Building is prohibited (except that
tenants may use Underwriters Laboratory approved microwave ovens and equipment
for the preparation of coffee, tea, hot chocolate and similar beverages for
Lessee and its employees and invitees, provided that such equipment is utilized
in accordance with applicable Laws). Use of any part of the Demised Premises as
a residence is prohibited. The Building is a non-smoking facility. Lessee shall
not permit any of its employees, agents, representatives, contractors, guests,
licensees or invitees to smoke or carry lighted tobacco products in the Demised
Premises, the Common Area, the elevators, or any other portion of the Building.
4 No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by any Lessee on any part of the outside of the
Demised Premises of the Building or on the inside of the Demised Premises
without the prior consent of Lessor. In the event of the violation of the
foregoing by any Lessee, Lessor may remove same without any liability, and may
charge the expense incurred by such removal to any Lessee violating this rule.
Interior signs on suite entry doors and directory tablet shall be inscribed,
printed or affixed for such Lessee by Lessor at the expense of Lessor, and shall
be of a size, color and style acceptable to Lessor. No Lessee shall in any way
deface any part of the Demised Premises or the Building of which they form a
part. No boring, cutting or stringing of wires shall be permitted, F-l
1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem078.jpg]
except with the prior consent of Lessor, and as Lessor may direct. No Lessee
shall lay linoleum, or other similar floor covering so that the same shall come
in direct contact with the floor of the Demised Premises, and, if linoleum or
other similar floor covering is desired to be used, an interlining of builder's
deadening felt shall be first affixed to the floor, by a paste or other
material, soluble in water, the use of cement or other similar adhesive material
being expressly prohibited. 6. Lessor reserves the right to exclude from the
Building between the hours of 6 p.m. and 8 a.m. and at all hours on Saturdays,
Sundays and legal holidays all persons who do not present a pass to the Building
signed by Lessor. In such event, Lessor will furnish passes to persons for whom
any Lessee requires same in writing. Each Lessee shall be responsible for all
persons for whom it requests such pass and shall be liable to Lessor for all
acts of such persons. Lessor shall have the right to prohibit any advertising by
any Lessee which, in Lessor's opinion, tends to impair the reputation of the
Building or its desirability as a Building for offices, and upon written notice
from Lessor, Lessee shall refrain from or discontinue such advertising. 8.
Lessee shall not bring or permit to be brought or kept in or on the Demised
Premises any inflammable, combustible or explosive fluid, material, chemical or
substance, or cause or permit any odors of cooking or other processes, or any
unusual or other objectionable odors to permeate in or emanate from the Demised
Premises. 9 Lessor shall furnish two (2) keys for each corridor door entering
the Demised Premises. Additional keys required by Lessee shall be obtained from
Lessor at a charge by Lessor to reimburse it for the cost of making and
providing any such keys. All such keys shall remain the property of Lessor. No
additional locks shall be permitted on any doors of the Demised Premises without
Lessor's prior permission and Lessee shall not make, or permit to be made, any
duplicate keys except those furnished by Lessor. Upon termination of the Lease,
Lessee shall surrender to Lessor all keys to the Demised Premises and shall give
to Lessor the keys to and combination of all locks for safes, safe cabinets and
vault doors, if any, remaining in the Demised Premises. 10. Canvassing,
peddling, soliciting and distribution of handbills or any other written
materials in the Building are prohibited, and each Lessee shall cooperate to
prevent the same. 11. The Demised Premises shall not be used for lodging or
sleeping, or for immoral or illegal purposes. 12. Lessee shall comply with all
energy conservation, safety, fire protection and evacuation procedures and
regulations established by Lessor or any governmental agency. 13. Lessee assumes
any and all responsibility for protecting its Demised Premises from theft,
robbery and pilferage. 14. Lessee shall not at any time permit undue
accumulations of garbage, trash, rubbish and other refuse on or around the
Demised Premises. F-2 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem079.jpg]
15. Parking spaces for the Building are intended for the exclusive use of
passenger vehicles and delivery trucks and vans. Except for intermittent
deliveries, no vehicles, delivery trucks or vans, other than passenger vehicles,
may be parked in a parking space without the express written consent of the
Lessor. Vehicles other than passenger vehicles and delivery trucks and vans,
including without limitation semi-cabs, storage pods, and trailers, are herein
referred to as "Oversized Vehicles". During the term of this Lease, tenants
shall not at any time: (a) Use or permit its agents, employees, invitees or
customers to use the parking areas for any purpose other than the parking of
passenger vehicles of employees, invitees and customers; (b) Use or permit its
agents, employees, invitees or customers to use the roads, streets and drives in
the Office Park for any purpose other than pedestrian and vehicular traffic; (c)
Permit or allow parking or storage of Oversized Vehicles anywhere within the
Office Park; (d) If Lessee permits or allows any of the prohibited activities
described in this rule, then Lessor shall have the right, without notice, in
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor as Additional Rent. 16. All deliveries
and all removals, or the carrying in or out of any freight, furniture or bulky
matter of any description must be by way of truck ramp and loading dock and on
an elevator (if applicable) designated by Lessor. Such deliveries and removals
shall be made during non-business hours or such other hours which the Lessor or
its agent may determine from time to time. The tenant or tenant's furniture
installer shall be responsible for the removal of all trash associated with the
move-in and any costs incurred should the Lessor arrange for this removal.
Lessor reserves the right to inspect all freight to be brought into the Building
and to exclude from the Building all freight which violates any of these Rules
and Regulations or the Lease of which these Rules and Regulations are a part.
17. The requirements of the Lessees under these rules will be attended to only
upon application by telephone or in person at the office of the Building,
followed by a written request. Employees of Lessor shall not perform any work or
do anything outside of their regular duties at the direction of any Lessee
unless under special instructions from Lessor. Any request made by Lessee under
a lease shall be made in accordance with the terms of the Lease. 18. Lessor may
waive any one or more of these Rules for the benefit of any particular Lessee or
Lessees, but no such waiver by Lessor shall be construed as a waiver of such
Rules in favor of any other Lessee or Lessees, nor prevent Lessor from
thereafter enforcing any such Rules against any or all of the Lessees of the
Building. F-3 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem080.jpg]
19. These Rules of the Building are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of premises in the Building. 20. Lessor
reserves the right to make such other reasonable rules and regulations as in its
judgment may from time to time be needed for the safety, care and cleanliness of
the Building, and for the preservation of good order therein. F-4 1/2597618.8
FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem081.jpg]
EXHIBIT G TERMINATION FEE SCHEDULE STONEGATE MORTGAGE CORPORATION Termination
Fee Total Leasing Cost $ 1,504,079.24 Lessor's Work $482,120.00 (Sec 2,2,
estimate based on $17.00/sf) Discretionary Allowance $250,000.00 (Seo 24.26)
Leasing Commission $305,437.20 Relocation Allowance $56,720.00 (Sec 24.27) Rent
Abetment $409,802.04 (See 3.1) Months Amortized 120 Beginning Ending Term
Balance Balance 1 2 3 5 6 7 8 10 11 12 13 1,504,079.24 1.496.084.70 14
1,496,084.70 1,488,033.54 15 1,488,033.54 1,479,925.35 16 1,479,925.35
1,471,759.72 17 1,471,759.72 1,463,536.26 18 1,463,536.26 1,455,254.54 19
1,455,254.54 1,446,914.17 20 1,446,914.17 1.438.514.71 21 1,438,514.71
1,430,055.76 22 1,430,055.76 1,421,536.89 23 1,421,536.89 1,412,957.68 24
1,412,957.68 1.404.317.70 25 1.404.317.70 1.395.616.52 26 1.395.616.52
1.386.853.71 27 1.386.853.71 1,378,028.83 28 1.378,028.83 1,369,141.43 29
1,369,141.43 1.360.191.09 30 1.360.191.09 1.351.177.35 31 1.351.177.35
1,342,099.75 32 1,342,099.75 1.332.957.86 33 1,332,957.86 1,323,751.22 34
1,323,751.22 1.314.479.36 35 1.314.479.36 1,305,141.83 36 1,305,141.83
1,295,738.15 37 1,295,738.15 1.286.267.87 38 1,286,267.87 1,276,730.50 39
1,276,730.50 1,267,125.58 40 1,267,125.58 1,257,452.62 41 1,257,452.62
1,247,711.15 42 1,247,711.15 1,237,900.67 43 1,237,900.67 1,228,020.70 44
1,228,020.70 1,218,070.75 45 1,218,070.75 1,208,050.32 46 1,208,050.32
1.197.958.92 47 1,197,958.92 1,187,796.03 48 1,187,796.03 1,177,561.15 49
1,177,561.15 1,167,253.78 50 1,167,253.78 1,156,873.40 51 1,156,873.40
1,146,419.49 52 1,146,419.49 1.135.891.53 53 1.135.891.53 1,126,289.00 54
1,125,289.00 1.114.611.37 55 1.114.611.37 1.103.858.10 56 1.103.858.10
1,093,028.66 57 1,093,028.66 1,082,122.52 58 1,082,122.52 1,071,139.13 59
1,071,139.13 1.060.077.93 G-l 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem082.jpg]
60 1,060,077.93 1,048,938.39 61 1,048,938.39 1,037,719.94 62 1,037,719.94
1,026,422.02 63 1,026,422,02 1,015,044.08 64 1,015,044.08 1,003,585.55 65
1,003,585.55 992,045.86 66 992,045.85 980,424.41 67 980,424.41 968.720.65 68
968.720.65 956,933.99 69 956,933,99 945,063,85 70 945,063.85 933.109.62 71
933.109.62 921,070.71 72] 921,070.71 [ 908.946.54 | 73 908.946.54 896,736.48 74
896,736.48 884.439.93 75 884.439.93 872,056.28 76 872,056.28 859,584.92 77
859,584.92 847.025.21 78 847.025.21 834.376.55 79 834.376.55 821,638.28 80
821,638.28 808,809,79 81 808,809,79 795.890.43 82 795.890.43 782.879.56 83
782.879.56 769.776.52 84 769.776.52 756.580.68 85 756.580.68 743,291.36 86
743,291.36 729,907.91 87 729,907.91 716.429.66 88 716.429.66 702.855.94 89
702.855.94 689.186.08 90 689.186.08 675.419.38 91 675.419.38 661,555.17 92
661,555.17 647,592.76 93 647,592.76 633.531.44 94 633.531.44 619.370.53 95
619.370.53 605,109.30 | 96] 605,109.30 f 590,747.061 97 590,747.06 576.283.09 98
576.283.09 561.716.67 99 561.716.67 547.047.06 100 547.047.06 532,273.55 101
532,273.55 517.395.39 102 517.395.39 502,411.85 103 502,411.85 487,322.17 104
487,322.17 472,125.60 105 472,125,60 456,821.39 106 456,821.39 441.408.78 107
441.408.78 425,887.00 108 425,887.00 410,255.27 109 410,255.27 394,512.81 110
394,512.81 378,658.85 111 378,658.85 362,692.58 112 362,692.58 346,613.23 113
346,613.23 330,419.97 114 330,419.97 314,112.02 115 314,112.02 297,688.55 116
29'7,688.55 281,148.75 117 281,148.75 264.491.79 118 264.491.79 247.716.84 119
247.716.84 230.823.07 120 230.823.07 213,809.64 121 213,809.64 196.675.69 122
196.675.69 179,420.38 123 179,420.38 162.042.85 124 162.042.85 144.542.22 125
144.542.22 126.917.63 126 126.917.63 109,168.20 127 109,168.20 91,293.04 128
91,293.04 73,291.27 129 73,291.27 55,161.99 130 55,161.99 36,904.29 131
36,904.29 18,517.27 132 18,517.27 0.00 G-2 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem083.jpg]
EXHIBIT H FORM OF MEMORANDUM OF LEASE (to be attached) H-l 1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem084.jpg]
EXHIBIT H-l FORM OF RELEASE OF MEMORANDUM OF LEASE (to be attached) H-l-1
1/2597618.8 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem085.jpg]
LEASE ADDENDUM THIS LEASE ADDENDUM (this "Addendum") is entered into as of ^ 3-1
, 2012 (the "Effective Date"), by and between PP INDIANAPOLIS IV PROJECT
CORPORATION, a Delaware corporation ("Lessor"), and STONEGATE MORTGAGE
CORPORATION, an Ohio corporation ("Lessee"). WITNESSETH THAT: WHEREAS, Lessor
and Lessee are parties to a Lease Agreement dated May 24, 2011 (the "Lease"),
for office space in the building known as 9190 Priority Way West Drive,
Indianapolis, Indiana 46240, as more particularly described in said Lease (the
"Demised Premises"); and WHEREAS the parties hereto desire to expand the Demised
Premises and to amend, modify and supplement the Lease as follows. NOW
THEREFORE, in consideration of the mutual agreements set forth hereunder and
under the Lease, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lessor and Lessee hereby agree
that the Lease shall be amended, modified and supplemented as follows as of the
Effective Date unless otherwise noted. 1. Lessee hereby acknowledges, confirms
and agrees that, to Lessee's knowledge. Lessor has performed all of Lessor's
obligations under the Lease, including with limitation, performance of Lessor's
Work, payment of the Discretionary Allowance and payment of the Relocation
Allowance. 2. The Demised Premises is hereby expanded by 4,000 rentable square
feet (the "Expansion Premises"), as depicted and shown on Exhibit B-l attached
hereto and made a part hereof. Section 1.3(B) of the Lease is hereby amended to
provide that the Demised Premises shall increase from a total of 28,360 rentable
square feet (referred to in this Addendum as the "Existing Premises") to a total
of 32,360 rentable square feet, to include the Expansion Premises. From and
after the Expansion Commencement Date (as defined below), Section 1.3(B) of the
Lease shall read as follows: "B. Demised Premises, (i) Suite 300 (also sometimes
referred to as the "Existing Premises"), consisting of the entire third floor of
the Building and containing approximately 28,360 RSF of office space, for a
total of 32,360 rentable square feet ("RSF") of office space, as depicted and
shown on Exhibit B attached hereto and made a part hereof, and (ii) Suite 120 on
the first floor of the Building (also sometimes referred to as the "Expansion
Premises"), containing approximately 4,000 RSF of office space, as depicted and
shown on Exhibit B-l attached hereto and made a part hereof." 3. The "Expansion
Commencement Date" shall be the later of (a) the date of substantial completion
of the Expansion Premises Work (as defined below) or (b) June 1,2012. A new
Section 2.6 is hereby added to the Lease to read as follows: 1/2780945.4 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem086.jpg]
"Section 2.6. Preparation of Expansion Premises. (a) Expansion Premises Work.
Lessor agrees to perform and complete the work required of Lessor ("Expansion
Premises Work") for preparation of the Expansion Premises for occupancy by
Lessee, as a "turn-key" tenant improvement package, said Expansion Premises Work
to be based on the final space plan attached hereto as Exhibit B-l (hereafter
referred to as the "Expansion Space Plan"), the finish features described in
Exhibit C-1 attached hereto (the "Finish Features"), and construction drawings
to be provided by Lessee and agreed upon by Lessor and Lessee. Except as
otherwise provided in the Expansion Space Plan, the Finish Features, or the
Approved Expansion Plans (as defined below), the Expansion Premises Work shall
include finish selections chosen from Lessor's building standard. Within ten
(10) days after the Effective Date, Lessee shall submit plans and specifications
for the Expansion Premises Work based on the Expansion Space Plan and the Finish
Features, to Lessor for approval (the "Expansion Plans"). Within ten (10) days
after Lessor's receipt of the Expansion Plans, Lessor shall notify Lessee of any
failures of the Expansion Plans to meet with Lessor's approval. Lessee shall,
within ten (10) days after receipt of any such notice, cause the Expansion Plans
to be revised to the extent necessary to obtain Lessor's approval and to be
resubmitted for Lessor's approval. When Lessor has approved the original or
revised Expansion Plans, Lessor shall initial and return one (1) set of approved
Expansion Plans (the "Approved Expansion Plans") to Lessee and they shall also
be attached hereto as Exhibit C-2. Lessee shall be responsible for ensuring that
the Approved Expansion Plans satisfy and comply with all applicable Laws, and
Lessor shall have no responsibility or liability therefor. If Lessee requests
any change, addition or alteration ("Additional Expansion Work") of the
Expansion Space Plan or the Finish Features or to the Approved Expansion Plans
after the same have been finalized by the parties, including that any finish
selections are made by Lessee that are not included in Lessor's building
standard or in the Expansion Space Plan, the Finish Features or the Approved
Expansion Plans, and Lessor approves of such Additional Expansion Work, which
approval Lessor agrees shall not be unreasonably withheld, Lessor shall promptly
give Lessee an estimate of (i) the cost of such changes and (ii) the resulting
delay in the delivery of the Expansion Premises to Lessee and a proposed change
order for the Additional Expansion Work in the standard form then in use by
Lessor. Within five (5) business days after receipt of such estimate and change
order. Lessee shall give Lessor written notice whether Lessee elects to proceed
with such Additional Expansion Work, and if so Lessee shall execute and deliver
to Lessor such change order and shall pay to Lessor the entire cost of the
Additional Expansion Work, as reflected in Lessor's estimate of such cost, and
Lessor shall thereafter undertake such Additional Expansion Work. If Lessee
fails to execute or deliver such change order and pay the entire cost of such
Additional Expansion Work within such 5 business day period, then Lessor shall
not be obligated to do any of the Additional Expansion Work and may proceed to
do only the Expansion Premises Work, as specified in the Approved Expansion
Plans. 1/2780945.4 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem087.jpg]
Delays in the performance of the Expansion Premises Work resulting from the
failure of Lessee to comply with the provisions of this Section shall be deemed
to be delays caused by Lessee. Except for (i) the Expansion Premises Work, (ii)
all other work, upgrades or improvements that are the obligation of Lessor under
the Lease, and (iii) any other provision of the Lease to the contrary, Lessee
accepts the Expansion Premises in its "AS- IS" condition. (b) Early Entry Date.
For up to seven (7) days prior to the substantial completion of the Expansion
Premises Work, Lessee shall have the right and privilege of going onto the
Expansion Premises to complete interior decoration work and otherwise complete
preparation of the Expansion Premises for Lessee's occupancy; provided, however,
that Lessee shall be responsible for the cost of any repairs to the Expansion
Premises necessitated by damage caused by its occupancy of the Expansion
Premises for the performance of the work described herein. Lessee's schedule for
such work shall be communicated with Lessor in advance, who shall then have the
right to reschedule such work to avoid interference with the Expansion Premises
Work. Occupancy by Lessee prior to die Expansion Commencement Date shall be
subject to all the terms and provisions of this Lease other than payment of
Rent. (c) Lessee's Acceptance of the Expansion Premises. Upon substantial
completion of the Expansion Premises Work as herein provided. Lessee shall
execute a letter of understanding, substantially in the form attached hereto as
Exhibit D-L acknowledging (a) the Expansion Commencement Date, (b) the cost of
the Expansion Premises Work and the substitution of a revised Exhibit G to
include such cost, and (c) that Lessee has accepted the Expansion Premises for
occupancy and that the condition of the Expansion Premises, including the
Expansion Premises Work constructed thereon, was at the time satisfactory and in
conformity with the provisions of this Lease and the Approved Expansion Plans in
all respects, except for any defects or omissions as may be listed in any final
inspection "punch-list". The "punch-list" shall be created during a final
inspection at which Lessee or its designated representative is present. Lessor
shall thereafter correct all such defects or omissions within thirty (30) days
after execution of the letter of understanding; provided, however, that if any
item on the "punch-list" is not capable of being cured or repaired within such
thirty (30) day period, Lessor shall have such additional time as is necessary
to complete the fix or repair provided Lessor is proceeding with reasonable
diligence. Such letter of understanding shall become a part of this Lease. For
purposes of this Lease, the terms "substantial completion," "substantially
complete" and any logical derivations thereof with respect to the Expansion
Premises Work shall mean completion of the Expansion Premises Work in
substantial compliance with the Approved Expansion Plans, to the extent
necessary in order for Lessee to comfortably occupy and conduct normal business
operations in the Expansion Premises (except for minor finish-out and
"punch-list" items). If Lessee disagrees with Lessor's notice that indicates
that the Expansion Premises Work has been substantially completed (except for
minor finish-out and "punch-list" items), Lessee shall notify Lessor in writing
of such disagreement within seven (7) days of receipt of such notice. If Lessee
fails to dispute substantial completion and fails to execute the letter of -3-
1/2780945.4 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem088.jpg]
understanding within seven (7) days of being notified by Lessor of substantial
completion of the Expansion Premises Work, Lessee shall be deemed to have
accepted the Expansion Premises in the manner described in this Section, even
though the letter of understanding provided for herein may not have been
executed by Lessee. If Lessee timely notifies Lessor of its disagreement with
substantial completion, Lessor and Lessee, or their designated representatives,
shall meet within seven (7) days in an attempt to resolve the disagreement. If
Lessor and Lessee cannot agree upon a resolution, they shall select a mutually
agreeable, licensed architect to determine whether or not substantial completion
of the Expansion Premises Work has occurred, which determination shall be final.
If the parties cannot agree upon an architect, they shall each select one, and
the two selected architects will then select a third architect who shall make
the determination. The fees of any mutually agreed upon architect, or if
applicable, the third architect, shall be shared equally by Lessor and Lessee.
The fees of each party's respective architect, if applicable, shall be borne by
that party." 5. Section 1.3(E) of the Lease is hereby deleted in its entirety
and the following substituted therefor: "E. Expiration Date: October 31,2022" 6.
As of the Expansion Commencement Date, the schedule for Base Annual Rent in
Section 1.3(G) of the Lease is hereby deleted in its entirety and the following
schedules shall be substituted therefor: "G. Base Annual Rent: For the Existing
Premises: Period PSF Base Annual Rent# Expansion Commencement Date —10/31/13: a)
$17.00 $409,802.00*+ plus (b) $ 1.24 $35,166.40** 11/1/13-10/31/14 $18.24
$517,286.40** 11/1/14-10/31/17 $19.34 $548,482.40** 11/1/17-10/31/22 $19.99
$566,916.40** #Annualized + See Section 3.1 of the Lease *Based on 85% of RSF in
the Existing Premises **Based on 100% of RSF in the Existing Premises PLUS For
the Expansion Premises: Period PSF Base Annual Rent # Expansion Commencement " 4
•• 1/2780945.4 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem089.jpg]
Date-10/31/13: $17.00 $57,800.00*+ 11/1/13-10/31/14 $17.00 $68,000.00**
11/1/14-10/31/17 $18.10 $72,400.00** 11/1/17-10/31/22 $18.75 $75,000.00**
#AnnuaHzed +See the amendment to Section 1.3(H) below in this Addendum *Based on
85% of RSF in the Expansion Premises **Based on 100% of RSF in the Expansion
Premises" As of the Expansion Commencement Date, the schedule for Monthly Rental
Installments in Section 1.3(H) of the Lease is hereby deleted in its entirety
and the following schedules shall be substituted therefor: "H. Monthly Rental
Installment: For the Existing Premises: Period Monthly Rental Installment
Expansion Commencement Date-10/31/13: (a) $34,150.17*+ plus (b) $ 2,930.53**
11/1/13-10/31/14 $43,107.20** 11/1/14-10/31/17 $45,706.87** 11/1/17-10/31/22
$47,243.03** + See Section 3.1 of the Lease *Based on 85% of RSF in the Existing
Premises **Based on 100% of RSF in the Existing Premises PLUS For the Expansion
Premises: Period Monthly Rental Installment Expansion Commencement Date -
10/31/13: $4,816.67*+ 11/1/13-10/31/14 $5,666.67** 11/1/14-10/31/17 $6,033.33**
11/1/17-10/31/22 $6,250.00** +Notwithstanding the foregoing with respect to the
Expansion Premises, so long as Lessee is not in default under this Lease, Lessee
shall be entitled to a partial abatement of Monthly Rental Installments for the
Expansion Premises, in the amount of Four Thousand Eight Hundred Sixteen and
67/100 Dollars ($4,816.67) per month (the total of such amounts being the
"Abated Expansion Base Rent"), 1/2780945.4 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem090.jpg]
from the Expansion Commencement Date through October 31, 2012 (the "Expansion
Base Rent Abatement Period"). If Lessee defaults at any time during the Term and
fails to cure such default within any applicable cure period under this Lease,
all Abated Expansion Base Rent shall immediately become due and payable. The
payment by Lessee of the Abated Expansion Base Rent in the event of a default
shall not limit or affect any of Lessor's other rights or remedies pursuant to
this Lease or at law or in equity. During the Expansion Base Rent Abatement
Period, only the Monthly Rental Installments for the Expansion Premises as
indicated above shall be abated pursuant to this paragraph, and all Additional
Rent and other costs and charges specified in this Lease for the Expansion
Premises shall remain as due and payable pursuant to the provisions of this
Lease. *Based on 85% of RSF in the Expansion Premises **Based on 100% of RSF in
the Expansion Premises" 8. Effective from and after the Expansion Commencement
Date, Section 1.3(K) of the Lease is hereby amended to read as follows: "K.
Percentage of Excess Building Operating Expenses: 41.12%" 9. Effective from and
after the Expansion Commencement Date, Section 1.3(L) of the Lease is hereby
amended to read as follows: "L. Percentage of Excess Real Estate Taxes: 41.12%"
10. Section 1.3(P) of the Lease is hereby amended to replace the "with a copy
to" address for Lessor with the following: "With a copy to: Gail Burlant, Esq.
HDG Mansur New York LLC 575 Lexington Avenue, 4th Floor New York, New York
10022" 11. Section 11.1 ("Insurance - Rates") of the Lease is hereby amended to
add the following to the end thereof: "Lessee shall carry such insurance as it
deems adequate to fully protect it against loss or damage to its property by any
casualty or peril included within the standard classification of "special cause
of loss" or "all risk" coverage." 12. Section 14.1 ("Waiver of Subrogation") of
the Lease is hereby amended in its entirety to read as follows: "Each of Lessor
and Lessee agree to release the other party from any loss or damage to property
insurable under the policies required by this Lease and that might arise by
virtue of a fire or other casualty in or about the Demised Premises, and both
parties agree that the insurance carried by either of them against loss or
damage to property by fire or other •6" 1/2780945.4 PINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem091.jpg]
casualty shall contain a clause or endorsement whereby the insurer permits
waiver of rights of recovery prior to loss and waives all rights of
subrogation." 13. Lessor and Lessee hereby represent to each other that they
have dealt with no broker other than the Brokers in connection with this
Addendum. Lessor shall be responsible for payment of any commissions that are
payable to Lessor's Broker as a result of the transactions contemplated by this
Addendum, as more parlioularly set forth in an agreement between Lessor and
Lessor's Broker. Lessor's Broker shall be responsible for payment of any
commissions that arc payable to Lessee's Broker as a result of the transactions
contemplated by this Addendum. The parties hereby acknowledge, represent and
warrant to each other that no broker or person, except for the Brokers, is
entitled to any leasing commission or compensation as a result of the
negotiation or execution of this Addendum. Each party shall indemnify and hold
the other harmless from any and all liability for the breach of any such
representation and warranty on the indemnifying party's part and shall pay any
compensation to any other broker or person who may be deemed or held to be
entitled thereto because of any act, omission or statement of the indemnifying
party or its employees or agents. Such indemnifying obligations shall be deemed
to include the payment of reasonable attorneys' fees and court costs incurred in
defending such a claim. 14. To the extent not expressly amended, modified or
supplemented hereby, all other terms and provisions of the Lease are hereby
ratified and confirmed and shall remain in full force and effect. The foregoing
recitals are hereby incorporated into this Addendum and made a part hereof as
though set forth herein verbatim. Capitalized terms used herein and not
otherwise defined shall have the respective meanings assigned thereto in the
Lease. In the event of an inconsistency between the terms and provisions
contained in the Lease and those set forth in this Addendum, the terms and
provisions of this Addendum shall control. This Addendum shall be construed
without regard to any presumption or other rule that would require construction
against the party causing this Addendum to be drafted. This Addendum may be
executed by the parties on one or more counterparts, and by each of the parties
on separate counterparts, each of which shall be deemed an original but all of
which, taken together, shall constitute one and the same instrument. 15. Lessor
and Lessee hereby represent and warrant to one another that this Addendum is
being executed by their duly authorized representatives. 16. This Addendum shall
have no binding force or effect on either party unless and until each of the
parties shall have executed this Addendum and submitted fully-executed
counterparts hereof, bearing their respective signatures, to one another. 17.
This Addendum is subject to Mortgagee's approval. Lessor shall use reasonable
efforts to obtain Mortgagee's approval hereof as soon as possible, and in any
event within thirty (30) days, after the date hereof. In the event notice of
disapproval by Mortgagee of this Addendum is received within thirty (30) days
after the date hereof, this Addendum shall be null, void, and of no further
force or effect. [Signatures begin on following page] 1/2780945.4 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem092.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Lease Addendum VI to be
executed by their duly authorized representatives as of the Effective Date set
forth above. Lessor: Lessee: PP INDIANAPOLISW PROJECT STONEGATE MORTGAGE
CORPORATION, a/Delawarexorporation CORPORATION, an Ohio corporation BY: By:. C
Thomas T. Kmiecikp/ice President (Signature) Its: (Printed Name and Title) Date:
H/y, 21 j 2012 Date:. 2012 1/2780945.4 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem093.jpg]
EXHTRTT B-1 EXPANSION SPACE PLAN ml! z 'dKy% sI IBp! 4 A i Mil K, fair ScT" is /
F %, < u f o tn <lO Z - 13 /is "' .5^S l/l \ /V/ ui WP?&sY Q 2 0 5 C/l / /W o; i
it < u > L f t. u H ' 'I K j Q. 8S n "•? B-l-l 1/2780945.4 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem094.jpg]
EXHIBIT C-l FINISH FEATURES Pricing Notes •it DATE May 7,20! I CARSON TO:
RIckTrimpe CB Richard Ellis DESIGN ASSOCIATES 9229 DELEGATES ROW FROM; Julio
Berry SUITE 250 PROJECT: Stoncgatc Mortgage The Precedent — Bldg. 74
INDIANAPOUSIN •4&240 9190 Priority Way West Drive First Floor Expansion
317.843.5979 TEL PRQJECTNO: 11020040 3I7.8'I3.5975 FAX COPIES TO: File, Erika
Russell All Inrormatlon listed below Is pending tenant review. Pricing notes
reference Stonegate Mortgage space plan dated 4-24-12. Centra] Notai: 1. All
work Is assumed to be during normal business hours with the exception of any
excessively noisy tasks. 2. Any questions or conflicting Information contained
within this document should be addressed directly to Carson Design Associates.
Demolition: 1. Where new construction or demolition occurs, patch and repair all
surfaces as required to match adjacent surfaces. 2. Repair all celling grid
where wall demolition has occurred. 3. Any plumbing being removed Is to be
capped off at the floor or Inside the wall. 4. Remove all existing finishes in
the space, unless otherwise noted. Prepare all surfaces to receive new finishes
per the product manufacturers recommended Instructions. 5. Remove & patch all
existing blank cover plates or holes on existing walls to remain If not reused.
Walls: 1. Partitions to ceiling throughout unless otherwise noted. All
partitions to eliminator track 2 'A" or 3-5/8" metal studs and one layer of
5/8"gypsum board on each side. 2. Provide Insulation Inside wall and 2'-0" each
side of wall on celling In all new walls. 3. Provide blocking for vrall hung
cabinetry at Kitchenette. 4. Provide blocking on one wall in Lobby for signage.
C-l-I 1/2780945.4 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem095.jpg]
Pridng Notes Pogft 2 of 3 Door* & Hardwire; 1. Provide new building standard
wood doors and frames throughout, unless noted otherwise. 2. Hardware Types a.
Provide building standard passage sets throughout except as noted In Item b. b.
Provide building standard lock sets for all Offices. e. All hardware and
thresholds to meet ADA requirements. Flooring: 1. Provide upgraded carpet In
Waiting area and Application rooms: Mfg: Shaw Style: Cross Stitch Color: 92750
Coco 2. Provide carpet In all Offices and Open OfficeArea (Bigelow, Style
"Grldworks III" Mfff Bigelow Style: Grldworks III Colon 788? Paragon 3. Provide
4" vinyl base at all carpet, except as noted below. Install continuous lengths
only. Mfg VPI Color; Bumc Umber A. Waiting area to have 6" wood base (birch,
stained to match doors). Match profile on Third Floor. Reflected Celling Plan:
1. Existing celling grid and tile to remain. Repair grid and replace damaged
celling tiles as needed 2. Price as alternate: Install new 2,x 2' celling grid
and tiles throughout Lighting: 1. All lighting to be building standard 2x4 deep
cell parabolic lighting except as noted below. Provide I light for every 75
square feet In each room per ASHRAE 90.1 2. Provide downilghts (fluorescent or
LED) In Waldng area. 3. Provide (2) linear wall wash fixtures In Waltingarea. 4.
Provide exit signs, emergency battery packs, life safety horns/strobes as
required by Building Code. 5. Provide occupancy sensors as required by Code.
Wall Rniihct: 1. Provide new paint throughout (up to 3 colors) except as noted
below. Contractorto provide one base coat and two coats of top coat (eggshell
finish). 2. Install vinyl wallcovering In Waiting area: Mfg: Vycon Distributor:
MDC Style: Legacy Color: Cocoon (General wallcovering) and Steel Patina (accent
wallcovering behind reception desk). Note: Use Quote Number •'10615471 for
pricing of $12.19/LYD 3. Install vinyl vrallcovering In Application rooms: Mfg:
Genon Distributor: MDC CARSON DESIGN ASSOCIATES C-l-2 r/2780945.4 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem096.jpg]
Pricing Notes Page 3 of 3 Style: Connection Texture Color: Film Buff Note: Use
Quote Number -40615471 for pricing of 59.59/LYD <4. Install stone veneer as
shown on Elevation A0.2, dated 4/24/12. Mfg: Realstone System: Style:
Shadowstone Panel Color: Terracotta MlHworlc 1. Kitchenette will have
prefabricated maple wood rablnetry to match cabinetry on the Third Floor
(Merillat, Style "Sutton Cliffs Arch'*! Finish "Sable"). 2. Countertop In
Kitchenette to be Corian, 3. Provide $7,500 allowance for built-in reception
desk in Waiting area. Electrical and Data: 1. Provide building standard lire
alarm plates. 2. Provide convenience outlets throughout 3. Reuse existing
electrical deviceswhere possible. ProvTde new as required to meet standard
quantities listed below and to accommodate (urnUurc and equipment shown on plan:
a. Waiting area - 2 duplex outlets and I data at desk, 2 duplexes In seating
area b. Application Rooms-2 duplex outlets, I data. c. Modular workstations In
Open Oflice area- basefeed In wail; no more than 4 workstations per circuit. d.
Kitchenette - 2 duplex outlets (I of which will be a GFI outlet). e. Offices - 2
duplex outlets, I data. f. Printer area - 2 duplex outlets, 2 data outlets
Mechanical: Provide adequate heating/cooling In space per occupants In each
area. Plumbing: 1. Provide single bowl stainless steel sink In Kitchenette. 2.
Provide copper line for coffeemaker in Kitchenette. Sprinkler System: 1.
Relocate existing heads to lie new wall layout. Provide new sprinkler heads as
required. 2. All sprinkler locations to be determined by fire protection
contractor. Mlscellineous: 1. Appliances to be provided by tenant 2.
Repair/replace window blinds as required. 3. Furniture mil be provided by tenant
and is shown on plan for reference only. CARSON DESIGN ASSOCIATES C-l-3
1/2780945.4 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem097.jpg]
EXHIBIT C-2 APPROVED EXPANSION PLANS (to be attached) C-2-1 1/2780945.4 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem098.jpg]
EXHIBIT D-l FORM OF LETTER OF UNDERSTANDING This Letter of Understanding (this
"Letter of Understanding") is made and entered into as of the day of 20 (the
"Effective Date") by and between PP Indianapolis IV Project Corporation, a
Delaware corporation ("Lessor") and Stonegate Mortgage Corporation, an Ohio
corporation ("Lessee"). RECITALS: Lessor and Lessee are parties to a Lease
Agreement dated May 24, 2011, as amended by that certain Addendum dated , 2012
(the "Addendum" and collectively, the "Lease"), for office space in the building
known as 9190 Priority Way West Drive, Indianapolis, Indiana, 46240, as more
particularly described in said Lease (the "Demised Premises"). B. Lessor and
Lessee wish to confirm certain matters pertaining to the Expansion Premises (as
defined in the Addendum) as set forth in this Letter of Understanding. NOW,
THEREFORE, Lessor and Lessee do hereby confinn and agree as follows: Lessor and
Lessee do hereby declare and acknowledge that the Expansion Commencement Date
was ., 2012. 2. Lessee hereby acknowledges and agrees that the cost of the
Expansion Premises Work was Dollars ($ _) and that Exhibit G to the Lease is
hereby revised to reflect such cost and Exhibit G attached to the Lease is
hereby deleted in its entirety and Exhibit G attached hereto is substituted
therefor. 3. Lessee hereby acknowledges that, effective as of , 2012, Lessee
accepted the Expansion Premises for occupancy. Lessee hereby further
acknowledges that the condition of the Demised Premises, including the Expansion
Premises and the Expansion Premises Work (as defined in the Addendum)
constructed thereon, is satisfactory and in conformity with the provisions of
the Lease and the Approved Expansion Plans (as defined in the Addendum) in all
respects, that Lessor has heretofore corrected any defects or omissions listed
in any final inspection "punch-lisl" with respect to the Expansion Premises
Work, and that, as of the date hereof. Lessor has fulfilled all of its
obligations under the Lease. 4. The parties hereby acknowledge that the Lease,
as supplemented by this Letter of Understanding, is in full force and effect and
that this Letter of Understanding is hereby made a part of the Lease.
[Signatures begin on following page.] D-l-1 1/2780945.4 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem099.jpg]
IN WITNESS WHEREOF, the parties have caused this Letter of Understanding to be
executed by their duly authorized representatives as of the Effective Date.
LESSOR: PP INDIANAPOLIS IV PROJECT CORPORATION a Delaware corporation By: Date:
.,2012 Name Typed: Title: LESSEE: STONEGATE MORTGAGE CORPORATION, an Ohio
corporation By: Date: ^ 2012 Name Typed Title: D-l-2 1/2780945.4 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem100.jpg]
EXHIBIT G TERMINATION FEE SCHEDULE (to be attached to Letter of Understanding)
G-l-1 1/2780945.4 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem101.jpg]
LEASE ADDENDUM II THIS LEASE ADDENDUM II (this "Addendum" or the "Second
Addendum") is entered into as of ? , 2012 (the "Effective Date"), by and between
PP INDIANAPOLIS IV PROJECT CORPORATION, a Delaware corporation ("Lessor"), and
STONEGATE MORTGAGE CORPORATION, an Ohio corporation ("Lessee"). WITNESSETH THAT:
WHEREAS, Lessor and Lessee are parties to a Lease Agreement dated May 24, 2011
(the "Original Lease"), as amended by that certain Lease Addendum dated May 21,
2012 (the "First Addendum" and collectively with the Original Lease, the
"Lease"), for office space in the building known as 9190 Priority Way West
Drive, Indianapolis, Indiana 46240, as more particularly described in said Lease
(the "Demised Premises"); and WHEREAS the parties hereto desire to expand the
Demised Premises and to amend, modify and supplement the Lease as follows. NOW
THEREFORE, in consideration of the mutual agreements set forth hereunder and
under the Lease, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lessor and Lessee hereby agree
that the Lease shall be amended, modified and supplemented as follows as of the
Effective Date unless otherwise noted. Lessee hereby acknowledges, confirms and
agrees that, to Lessee's knowledge. Lessor has performed all of Lessor's
obligations under the Lease, other than the Second Expansion Premises Work as
contemplated in the First Addendum. The Demised Premises is hereby expanded by
14,005 rentable square feet (the "Second Expansion Premises"), as depicted and
shown on Exhibit B-2 attached hereto and made a part hereof. Section 1.3(B) of
the Lease is hereby amended to provide that the Demised Premises shall increase
from a total of 32,360 rentable square feet to a total of 46,365 rentable square
feet, to include the Second Expansion Premises. From and after the Second
Expansion Commencement Date (as defined below). Section 1.3(B) of the Lease
shall read as follows: "B. Demised Premises, (i) Suite 300 (also sometimes
referred to as the "Existing Premises"), consisting of the entire third floor of
the Building and containing approximately 28,360 rentable square feet ("RSF") of
office space, as depicted and shown on Exhibit B attached hereto (meaning the
Original Lease) and made a part hereof, (ii) Suite 120 on the first floor of the
Building (also sometimes referred to as the "Expansion Premises"), containing
approximately 4,000 RSF of office space, as depicted and shown on Exhibit B-l
attached hereto (meaning the First Addendum) and made a part hereof, and (iii)
Suite 100 on the first floor of the Building (also sometimes referred to as the
"Second Expansion Premises"), containing approximately 14,005 RSF of office
space, as depicted and shown in yellow on Exhibit B-2 attached hereto (meaning
the Second Addendum) and made a part hereof, for a total of 46,365 RSF of office
space." 1/2818946.3 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem102.jpg]
The "Second Expansion Commencement Date" shall be the later of (a) the date of
substantial completion of the Second Expansion Premises Work (as defined below)
or (b) December 1, 2012. zj. A new Section 2.7 is hereby added to the Lease to
read as follows: "Section 2.7. Preparation of Second Expansion Premises. (a)
Second Expansion Premises Work. Lessor agrees to perform and complete the work
required of Lessor ("Second Expansion Premises Work") for preparation of the
Second Expansion Premises for occupancy by Lessee, as a "turn-key" tenant
improvement package (in accordance with Section 24.28(b)(iii)), said Second
Expansion Premises Work to be based on the final space plan attached hereto as
Exhibit B-2 (hereafter referred to as the "Second Expansion Space Plan"), and
construction drawings to be provided by Lessee and agreed upon by Lessor and
Lessee. Except as otherwise provided in the Second Expansion Space Plan or the
Second Approved Expansion Plans (as defined below), the Second Expansion
Premises Work shall include finish selections chosen from Lessor's building
standard. Within ten (10) days after the Effective Date, Lessee shall submit
plans and specifications for the Second Expansion Premises Work based on the
Second Expansion Space Plan to Lessor for approval (the "Second Expansion
Plans"). Within ten (10) days after Lessor's receipt of the Second Expansion
Plans, Lessor shall notify Lessee of any failures of the Second Expansion Plans
to meet with Lessor's approval. Lessee shall, within ten (10) days after receipt
of any such notice, cause the Second Expansion Plans to be revised to the extent
necessary to obtain Lessor's approval and to be resubmitted for Lessor's
approval. When Lessor has approved the original or revised Second Expansion
Plans, Lessor shall initial and return one (1) set of approved Second Expansion
Plans (the "Second Approved Expansion Plans") to Lessee and they shall also be
attached hereto as Exhibit C-3. Lessee shall be responsible for ensuring that
the Second Approved Expansion Plans satisfy and comply with all applicable Laws,
and Lessor shall have no responsibility or liability therefor. If Lessee
requests any change, addition or alteration ("Additional Second Expansion Work")
of the Second Expansion Space Plan or to the Second Approved Expansion Plans
after the same have been finalized by the parties, including that any finish
selections are made by Lessee that are not included in Lessor's building
standard or in the Second Expansion Space Plan or the Second Approved Expansion
Plans, and Lessor approves of such Additional Second Expansion Work, which
approval Lessor agrees shall not be unreasonably withheld. Lessor shall promptly
give Lessee an estimate of (i) the cost of such changes and (ii) the resulting
delay in the delivery of the Second Expansion Premises to Lessee and a proposed
change order for the Additional Second Expansion Work in the standard form then
in use by Lessor. Within five (5) business days after receipt of such estimate
and change order. Lessee shall give Lessor written notice whether Lessee elects
to proceed with such Additional Second Expansion Work, and if so Lessee shall
execute and deliver to Lessor such change order and shall pay to Lessor the
entire cost of the Additional Second Expansion Work, as reflected in Lessor's
estimate of such cost, and Lessor shall thereafter undertake such Additional
Second Expansion Work. If Lessee fails to execute or deliver such change order
and pay the 1/2818946.3 final



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem103.jpg]
entire cost of such Additional Second Expansion Work within such 5 business day
period, then Lessor shall not be obligated to do any of the Additional Second
Expansion Work and may proceed to do only the Second Expansion Premises Work, as
specified in the Second Approved Expansion Plans. Delays in the performance of
the Second Expansion Premises Work resulting from the failure of Lessee to
comply with the provisions of this Section shall be deemed to be delays caused
by Lessee. Except for (i) the Second Expansion Premises Work, (ii) all other
work, upgrades or improvements that are the obligation of Lessor under the
Lease, and (iii) any other provision of the Lease to the contrary, Lessee
accepts the Second Expansion Premises in its "AS-IS" condition. (b) Early Entry
Date. For up to seven (7) days prior to the substantial completion of the Second
Expansion Premises Work, Lessee shall have the right and privilege of going onto
the Second Expansion Premises to complete interior decoration work and otherwise
complete preparation of the Second Expansion Premises for Lessee's occupancy;
provided, however, that Lessee shall be responsible for the cost of any repairs
to the Second Expansion Premises necessitated by damage caused by its occupancy
of the Second Expansion Premises for the performance of the work described
herein. Lessee's schedule for such work shall be communicated with Lessor in
advance, who shall then have the right to reschedule such work to avoid
interference with the Second Expansion Premises Work. Occupancy by Lessee prior
to the Second Expansion Commencement Date shall be subject to all the terms and
provisions of this Lease other than payment of Rent. (c) Lessee's Acceptance of
the Second Expansion Premises. Upon substantial completion of the Second
Expansion Premises Work as herein provided, Lessee shall execute a letter of
understanding, substantially in the form attached hereto as Exhibit D-2.
acknowledging (a) the Second Expansion Commencement Date, (b) the cost of the
Second Expansion Premises Work and the substitution of a revised Exhibit G to
include such cost, and (c) that Lessee has accepted the Second Expansion
Premises for occupancy and that the condition of the Second Expansion Premises,
including the Second Expansion Premises Work constructed thereon, was at the
time satisfactory and in conformity with the provisions of this Lease and the
Second Approved Expansion Plans in all respects, except for any defects or
omissions as may be listed in any final inspection "punch-list". The
"punch-list" shall be created during a final inspection at which Lessee or its
designated representative is present. Lessor shall thereafter correct all such
defects or omissions within thirty (30) days after execution of the letter of
understanding; provided, however, that if any item on the "punch-list" is not
capable of being cured or repaired within such thirty (30) day period. Lessor
shall have such additional time as is necessary to complete the fix or repair
provided Lessor is proceeding with reasonable diligence. Such letter of
understanding shall become a part of this Lease. For purposes of this Lease, the
terms "substantial completion," "substantially complete" and any logical
derivations thereof with respect to the Second Expansion Premises Work shall
mean completion of the Second Expansion Premises Work in substantial compliance
with t/2818946.3 final



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem104.jpg]
the Second Approved Expansion Plans, to the extent necessary in order for Lessee
to comfortably occupy and conduct normal business operations in the Second
Expansion Premises (except for minor finish-out and "punch-list" items). If
Lessee disagrees with Lessor's notice that indicates that the Second Expansion
Premises Work has been substantially completed (except for minor finish-out and
"punch-list" items), Lessee shall notify Lessor in writing of such disagreement
within seven (7) days of receipt of such notice. If Lessee fails to dispute
substantial completion and fails to execute the letter of understanding within
seven (7) days of being notified by Lessor of substantial completion of the
Second Expansion Premises Work, Lessee shall be deemed to have accepted the
Second Expansion Premises in the manner described in this Section, even though
the letter of understanding provided for herein may not have been executed by
Lessee. If Lessee timely notifies Lessor of its disagreement with substantial
completion, Lessor and Lessee, or their designated representatives, shall meet
within seven (7) days in an attempt to resolve the disagreement. If Lessor and
Lessee cannot agree upon a resolution, they shall select a mutually agreeable,
licensed architect to determine whether or not substantial completion of the
Second Expansion Premises Work has occurred, which determination shall be final.
If the parties cannot agree upon an architect, they shall each select one, and
the two selected architects will then select a third architect who shall make
the determination. The fees of any mutually agreed upon architect, or if
applicable, the third architect, shall be shared equally by Lessor and Lessee.
The fees of each party's respective architect, if applicable, shall be borne by
that party." 5. As of the Second Expansion Commencement Date, the schedule for
Base Annual Rent in Section 1.3(G) of the Lease is hereby deleted in its
entirety and the following schedules shall be substituted therefor; "G. Base
Annual Rent: For the Existing Premises: Period PSF Base Annual Rent # Expansion
Commencement Date - 10/31/13: a) $17.00 $409,802.00*+ plus (b) $ 1.24
$35,166.40** 11/1/13-10/31/14 $18.24 $517,286.40** 11/1/14-10/31/17 $19.34
$548,482.40** 11/1/17- 10/31/22 $19.99 $566,916.40** #Annualized + See Section
3.1 of the Lease *Based on 85% of RSF in the Existing Premises **Based on 100%
of RSF in the Existing Premises PLUS For the Expansion Premises: - 4 -
1/2818946.3 final



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem105.jpg]
Period PSF Base Annual Rent # Expansion Commencement Date-10/31/13: $17.00
$57,800.00*+ 11/1/13-10/31/14 $17.00 $68,000.00** 11/1/14-10/31/17 $18.10
$72,400.00** 11/1/17-10/31/22 $18.75 $75,000.00** #Annualized +See the amendment
to Section 1.3(H) below with respect to the Expansion Premises *Based on 85% of
RSF in the Expansion Premises **Based on 100% of RSF in the Expansion Premises
PLUS For the Second Expansion Premises: Period PSF Base Annual Rent # Second
Expansion Commencement Date-10/31/13: $17.00 $202,372.25* 11/1/13-10/31/14
$17.00 $238,085.00** 11/1/14-10/31/17 $18.10 $253,490.50** 11/1/17-10/31/22
$18.75 $262,593.75** #Anniialized *Based on 85% of RSF in the Second Expansion
Premises **Based on 100% of RSF in the Second Expansion Premises" 6. As of the
Second Expansion Commencement Date, the schedule for Monthly Rental Installments
in Section 1.3(H) of the Lease is hereby deleted in its entirety and the
following schedules shall be substituted therefor: "H. Monthly Rental
Installment: For the Existing Premises: Period Monthly Rental Installment
Expansion Commencement Date-10/31/13: (a) $34,150.17*+ plus (b) $ 2,930.53**
11/1/13-10/31/14 $43,107.20** 11/1/14-10/31/17 $45,706.87** 11/1/17-10/31/22
$47,243.03** + See Section 3.1 of the Lease *Based on 85% of RSF in the Existing
Premises 1/2818946.3 final



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem106.jpg]
**Based on 100% of RSF in the Existing Premises PLUS For the Expansion Premises:
Period Monthly Rental Installment Expansion Commencement Date-10/31/13:
$4,816.67*+ 11/1/13-10/31/14 $5,666.67** 11/1/14-10/31/17 $6,033.33**
11/1/17-10/31/22 $6,250.00** +Notwithstanding the foregoing with respect to the
Expansion Premises, so long as Lessee is not in default under this Lease, Lessee
shall be entitled to a partial abatement of Monthly Rental Installments for the
Expansion Premises, in the amount of Four Thousand Eight Hundred Sixteen and
67/100 Dollars ($4,816.67) per month (the total of such amounts being the
"Abated Expansion Base Rent"), from the Expansion Commencement Date through
October 31, 2012 (the "Expansion Base Rent Abatement Period"). If Lessee
defaults at any time during the Term and fails to cure such default within any
applicable cure period under this Lease, all Abated Expansion Base Rent shall
immediately become due and payable. The payment by Lessee of the Abated
Expansion Base Rent in the event of a default shall not limit or affect any of
Lessor's other rights or remedies pursuant to this Lease or at law or in equity.
During the Expansion Base Rent Abatement Period, only the Monthly Rental
Installments for the Expansion Premises as indicated above shall be abated
pursuant to this paragraph, and all Additional Rent and other costs and charges
specified in this Lease for the Expansion Premises shall remain as due and
payable pursuant to the provisions of this Lease. *Based on 85% of RSF in the
Expansion Premises **Based on 100% of RSF in the Expansion Premises PLUS For the
Second Expansion Premises: Period Monthly Rental Installment Second Expansion
Commencement Date-10/31/13: $16,864.35* 11/1/13-10/31/14 $19,840.42**
11/1/14-10/31/17 $21,124.21** 11/1/17-10/31/22 $21,882.81** *Based on 85% of RSF
in the Second Expansion Premises - 6 - t/2818946.3 final



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem107.jpg]
**Based on 100% of RSF in the Second Expansion Premises" Effective from and
after the Second Expansion Commencement Date, Section I.3(K) of the Lease is
hereby amended to read as follows: "K. Percentage of Excess Building Operating
Expenses: 58.92%" 8 Effective from and after the Second Expansion Commencement
Date, Section 1.3(L) of the Lease is hereby amended to read as follows: "L.
Percentage of Excess Real Estate Taxes: 58.92%" C) Lessor and Lessee hereby
represent to each other that they have dealt with no broker other than the
Brokers in connection with this Addendum. Lessor shall be responsible for
payment of any commissions that are payable to Lessor's Broker as a result of
the transactions contemplated by this Addendum, as more particularly set forth
in an agreement between Lessor and Lessor's Broker. Lessor's Broker shall be
responsible for payment of any commissions that are payable to Lessee's Broker
as a result of the transactions contemplated by this Addendum. The parties
hereby acknowledge, represent and warrant to each other that no broker or
person, except for the Brokers, is entitled to any leasing commission or
compensation as a result of the negotiation or execution of this Addendum. Each
party shall indemnify and hold the other harmless from any and all liability for
the breach of any such representation and warranty on the indemnifying party's
part and shall pay any compensation to any other broker or person who may be
deemed or held to be entitled thereto because of any act, omission or statement
of the indemnifying party or its employees or agents. Such indemnifying
obligations shall be deemed to include the payment of reasonable attorneys' fees
and court costs incurred in defending such a claim. 10. To the extent not
expressly amended, modified or supplemented hereby, all other terms and
provisions of the Lease are hereby ratified and confirmed and shall remain in
full force and effect. The foregoing recitals are hereby incorporated into this
Addendum and made a part hereof as though set forth herein verbatim. Capitalized
terms used herein and not otherwise defined shall have the respective meanings
assigned thereto in the Lease. In the event of an inconsistency between the
terms and provisions contained in the Lease and those set forth in this
Addendum, the terms and provisions of this Addendum shall control. This Addendum
shall be construed without regard to any presumption or other rule that would
require construction against the party causing this Addendum to be drafted. This
Addendum may be executed by the parties on one or more counterparts, and by each
of the parties on separate counterparts, each of which shall be deemed an
original but all of which, taken together, shall constitute one and the same
instrument. 11. Lessor and Lessee hereby represent and warrant to one another
that this Addendum is being executed by their duly authorized representatives.
12. This Addendum shall have no binding force or effect on either party unless
and until each of the parties shall have executed this Addendum and submitted
fully-executed counterparts hereof, bearing their respective signatures, to one
another. 1/2818946.3 final



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem108.jpg]
13. This Addendum is subject to Mortgagee's approval. Lessor shall use
reasonable efforts to obtain Mortgagee's approval hereof as soon as possible,
and in any event within thirty (30) days, after the date hereof. In the event
notice of disapproval by Mortgagee of this Addendum is received within thirty
(30) days after the date hereof, this Addendum shall be null, void, and of no
further force or effect. [Signatures begin on following page] 1/2818946.3 final



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem109.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Lease Addendum VI to be
executed by their duly authorized representatives as of the Effective Date set
forth above. Lessor: Lessee: PP INDIANAPOLtS IV PROJECT STONEGATE MORTGAGE
CORPORATION/a Delawarefcorporation CORPORATION, an Ohio corporation By:. By:
Thomas/T. Kmieciie; Vice President (Signature) Its: JAHCS <j. fpT'OLc CCt)
(Printed Name and Title) Date: ja, i , 2012 Date: , 2012 - 9 - 1/2818946.3 final



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem110.jpg]
ro 00 oo •o ON Lo 2 > r Exhibit 1 Stonegate Mortgage 9190 Priority Way Wert Dr
Indlonopolra. IN 5/9/12 4,004 RSF 2/1/15 00 14,005 RSF tn 10/1/12 o m o 2: c
3,150 RSF o 9/1/12 ^ m x w "d > X co 2: 3 to • 00 CO s HH O H 2 00 o I o GO •-c
txr > O m ^0 r 4,000 RSF > ASAP z Note: All dates are estimated First Floor Plan
construction start dates. CARSON DESIGN ASSOCIATES lrt('t«n*j»olis IN VX | Un
Antvfllo IX



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem111.jpg]
EXHIBIT C-3 SECOND APPROVED EXPANSION PLANS (to be attached) C-3-1 1/2818946.3
final



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem112.jpg]
EXHIBIT D-2 FORM OF LETTER OF UNDERSTANDING This Letter of Understanding (this
"Letter of Understanding") is made and entered into as of the day of 20 (the
"Effective Date") by and between PP Indianapolis IV Project Corporation, a
Delaware corporation ("Lessor") and Stonegate Mortgage Corporation, an Ohio
corporation ("Lessee"). RECITALS: /K. Lessor and Lessee are parties to a Lease
Agreement dated May 24, 2011, as amended by that certain Lease Addendum dated
May 21, 2012 and as further amended by that certain Lease Addendum II dated
,2012 (the "Second Addendum" and collectively. the "Lease"), for office space in
the building known as 9190 Priority Way West Drive, Indianapolis, Indiana,
46240, as more particularly described in said Lease (the "Demised Premises"). g
Lessor and Lessee wish to confirm certain matters pertaining to the Expansion
Premises (as defined in the Addendum) as set forth in this Letter of
Understanding. NOW, THEREFORE, Lessor and Lessee do hereby confirm and agree as
follows: 1. Lessor and Lessee do hereby declare and acknowledge that the Second
Expansion Commencement Date was ,2012. Lessee hereby acknowledges and agrees
that the cost of the Second Expansion Premises Work was Dollars ($ ) and that
Exhibit G to the Lease is hereby revised to reflect such cost and Exhibit G
attached to the Lease is hereby deleted in its entirety and Exhibit G attached
hereto is substituted therefor. Lessee hereby acknowledges that, effective as of
, 2012, Lessee accepted the Second Expansion Premises for occupancy. Lessee
hereby further acknowledges that the condition of the Demised Premises,
including the Second Expansion Premises and the Second Expansion Premises Work
(as defined in the Second Addendum) constructed thereon, is satisfactory and in
conformity with the provisions of the Lease and the Second Approved Expansion
Plans (as defined in the Second Addendum) in all respects, that Lessor has
heretofore corrected any defects or omissions listed in any final inspection
"punch-list" with respect to the Second Expansion Premises Work, and that, as of
the date hereof, Lessor has fulfilled all of its obligations under the Lease. 4.
The parties hereby acknowledge that the Lease, as supplemented by this Letter of
Understanding, is in full force and effect and that this Letter of Understanding
is hereby made a part of the Lease. [Signatures begin on following page.] D-2-1
1/2818946.3 final



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem113.jpg]
IN WITNESS WHEREOF, the parties have caused this Letter of Understanding to be
executed by their duly authorized representatives as of the Effective Date.
LESSOR: PP INDIANAPOLIS IV PROJECT CORPORATION a Delaware corporation By: Date:
, 2012 Name Typed: Title: LESSEE: STONEGATE MORTGAGE CORPORATION, an Ohio
corporation By: Date: 2012 Nai vped zX Lmciso Title: ^ ( cDo D-2-2 1/2818946.3
FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem114.jpg]
EXHIBIT G TERMINATION FEE SCHEDULE (to be attached to Letter of Understanding)
G-l 1/2818946.3 final



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem115.jpg]
LEASE ADDENDUM IH THIS LEASE ADDENDUM III (this "Addendum" or the "Third
Addendum") is entered into as of / , 2013 (the "Effective Date"), by and between
PP INDIANAPOLIS IV PROJECT CORPORATION, a Delaware coiporation ("Lessor"), and
STONEGATE MORTGAGE CORPORATION, an Ohio corporation ("Lessee"). WITNESSETH THAT:
WHEREAS, Lessor and Lessee are parties to a Lease Agreement dated May 24, 2011
(the "Original Lease"), as amended by that certain Lease Addendum dated May 21,
2012 (the "First Addendum"), and as further amended by that certain Lease
Addendum II dated July 2, 2012 (the "Second Addendum" and collectively with the
Original Lease and the First Addendum, the "Lease"), for office space in the
building known as 9190 Priority Way West Drive, Indianapolis, Indiana 46240, as
more particularly described in said Lease (the "Demised Premises"); and WHEREAS
the parties hereto desire to expand the Demised Premises and to amend, modify
and supplement the Lease as follows. NOW THEREFORE, in consideration of the
mutual agreements set forth hereunder and under the Lease, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Lessee hereby agree that the Lease shall be amended,
modified and supplemented as follows as of the Effective Date unless otherwise
noted. 1. Lessee hereby acknowledges, confirms and agrees that, to Lessee's
knowledge. Lessor has performed all of Lessor's obligations under the Lease,
including without limitation the Expansion Premises Work as contemplated in the
First Addendum and the Second Expansion Premises Work as contemplated in the
Second Addendum. 2, The Demised Premises is hereby expanded by a total of 27,916
rentable square feet which is also the entirety of the second floor of the
Building (collectively, the "Third Expansion Premises"), to be accomplished in
three phases as depicted and shown on Exhibit B-3 attached hereto and made a
part hereof. "Phase I of the Third Expansion Premises" shall consist of 4,374
rentable square feet. "Phase II of the Third Expansion Premises " shall consist
of 13,115 rentable square feet. "Phase III of the Third Expansion Premises "
shall consist of 10,427 rentable square feet. Section 1.3(B) of the Lease is
hereby amended to provide that upon substantial completion of the Third
Expansion Premises Work (as defined below) for each of the three phases, the
Demised Premises shall increase from a total of 46,365 rentable square feet by
the number of rentable square feet in each phase, provided that such expansion
and such amendment of Section 1.3(B) of the Lease shall be accomplished as
follows. (a) From and after the Third Expansion Commencement Date for Phase I
(as defined below), Section 1.3(B) of the Lease shall read as follows: "B.
Demised Premises, (i) Suite 300 (also sometimes referred to as the "Existing
Premises"), consisting of the entire third floor of the Building and containing
approximately 28,360 rentable square feet ("RSF") of office space, as depicted
1/2857652.6 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem116.jpg]
and shown on Exhibit B attached hereto (meaning the Original Lease) and made a
part hereof, (ii) Suite 120 on the first floor of the Building (also sometimes
referred to as the "Expansion Premises"), containing approximately 4,000 RSF of
office space, as depicted and shown on Exhibit B-l attached hereto (meaning the
First Addendum) and made a part hereof, (iii) Suite 100 on the first floor of
the Building (also sometimes referred to as the "Second Expansion Premises"),
containing approximately 14,005 RSF of office space, as depicted and shown in
yellow on Exhibit B-2 attached hereto (meaning the Second Addendum) and made a
part hereof, and (iv) that portion of the second floor of the Building (also
sometimes referred to as "Phase I of the Third Expansion Premises") containing
approximately 4,374 RSF of office space, as depicted and shown on Exhibit B-3
attached hereto and made a part hereof, for a total of 50,739 RSF of office
space." (b) From and after the Third Expansion Commencement Date for Phase II
(as defined below), Section 1.3(B) of the Lease shall read as follows: "B.
Demised Premises, (i) Suite 300 (also sometimes referred to as the "Existing
Premises"), consisting of the entire third floor of the Building and containing
approximately 28,360 rentable square feet ("RSF") of office space, as depicted
and shown on Exhibit B attached hereto (meaning the Original Lease) and made a
part hereof, (ii) Suite 120 on the first floor of the Building (also sometimes
referred to as the "Expansion Premises"), containing approximately 4,000 RSF of
office space, as depicted and shown on Exhibit B-l attached hereto (meaning the
First Addendum) and made a part hereof, (iii) Suite 100 on the first floor of
the Building (also sometimes referred to as the "Second Expansion Premises"),
containing approximately 14,005 RSF of office space, as depicted and shown in
yellow on Exhibit B-2 attached hereto (meaning the Second Addendum) and made a
part hereof, and (iv) that portion of the second floor of the Building (also
sometimes referred to as "Phase I of the Third Expansion Premises") containing
approximately 4,374 RSF of office space, as depicted and shown on Exhibit B-3
attached hereto and made a part hereof, and (v) that portion of the second floor
of the Building (also sometimes referred to as "Phase II of the Third Expansion
Premises") containing approximately 13,115 RSF of office space, as depicted and
shown on Exhibit B-3 attached hereto and made a part hereof, for a total of
63,854 RSF of office space." (c) From and after the Third Expansion Commencement
Date for Phase III (as defined below), Section 1.3(B) of the Lease shall read as
follows: "B. Demised Premises, (i) Suite 300 (also sometimes referred to as the
"Existing Premises"), consisting of the entire third floor of the Building and
containing approximately 28,360 rentable square feet ("RSF") of office space, as
depicted and shown on Exhibit B attached hereto (meaning the Original Lease) and
made a part hereof, (ii) Suite 120 on the first floor of the Building (also
sometimes referred to as the "Expansion Premises"), containing approximately
4,000 RSF of office space, as depicted and shown on Exhibit B-l attached hereto
(meaning the First Addendum) and made a part hereof, (iii) Suite 100 on the
first floor of the 1/2857652.6 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem117.jpg]
Building (also sometimes referred to as the "Second Expansion Premises"),
containing approximately 14,005 RSF of office space, as depicted and shown in
yellow on Exhibit B-2 attached hereto (meaning the Second Addendum) and made a
part hereof, and (iv) that portion of the second floor of the Building (also
sometimes referred to as "Phase I of the Third Expansion Premises") containing
approximately 4,374 RSF of office space, as depicted and shown on Exhibit B-3
attached hereto and made a part hereof, (v) that portion of the second floor of
the Building (also sometimes referred to as "Phase n of the Third Expansion
Premises") containing approximately 13,115 RSF of office space, as depicted and
shown on Exhibit B-3 attached hereto and made a part hereof, and (vi) that
portion of the second floor of the Building (also sometimes referred to as
"Phase III of the Third Expansion Premises") containing approximately 10,427 RSF
of office space, as depicted and shown on Exhibit B-3 attached hereto and made a
part hereof, for a total of 74,281 RSF of office space. Phase I of the Third
Expansion Premises, Phase II of the Third Expansion Premises and Phase III of
the Third Expansion Premises are also identified collectively as Suite 200 of
the Building and as the "Third Expansion Premises"." The parties acknowledge and
agree that the Expansion Commencement Date occurred on August 1, 2012 and that
the Second Expansion Commencement Date occurred on December 1, 2012. 4 The
"Third Expansion Commencement Date for Phase I" or "Phase I Commencement Date"
shall be the date of substantial completion of the Third Expansion Premises Work
(as defined below) for Phase I of the Third Expansion Premises. The "Third
Expansion Commencement Date for Phase 11" or "Phase II Commencement Date" shall
be the date of substantial completion of the Third Expansion Premises Work for
Phase II of the Third Expansion Premises. 6. The "Third Expansion Commencement
Date for Phase III" or "Phase III Commencement Date" shall be the date of
substantial completion of the Third Expansion Premises Work for Phase III of the
Third Expansion Premises. Section 1.3(P) of the Lease is hereby amended to
update the Lessor's notice addresses to read as follows: "Notices to Lessor: PP
Indianapolis IV Project Corporation c/o CBRE Global Investors, LLC 515 S. Flower
Street, Suite 3100 Los Angeles, CA 90071 Attn: Gavin Hinze, Senior Director With
a copy to: PP Indianapolis IV Project Corporation c/o CBRE Global Investors, LLC
515 S. Flower Street, Suite 3100 Los Angeles, CA 90071 1/2857652.6 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem118.jpg]
Attn: Legal Department And a copy to: Ice Milier LLP One American Square, Suite
2900 Indianapolis, IN 46282 Attn: Aaron J. Dixon" 8. A new Section 2.8 is hereby
added to the Lease to read as follows: "Section 2.8. Preparation of Third
Expansion Premises. (a) Third Expansion Premises Work. Lessor agrees to perform
and complete the work required of Lessor ("Third Expansion Premises Work") for
preparation of each phase of the Third Expansion Premises for occupancy by
Lessee, each as a "turn-key" tenant improvement package (each phase of said
Third Expansion Premises Work to be based on the fmal space plan attached hereto
as Exhibit B-4 (the "Third Expansion Space Plan"), and construction drawings to
be provided by Lessee and agreed upon by Lessor and Lessee. Except as otherwise
provided in the Third Expansion Space Plan or the Third Approved Expansion Plans
(as defined below), the Third Expansion Premises Work for each phase shall
include finish selections that are consistent with the existing finish for the
Existing Premises. On or before February 28, 2013, Lessee shall submit plans and
specifications for all phases of Third Expansion Premises Work, based on the
Third Expansion Space Plan, to Lessor for approval (the "Third Expansion
Plans"). Within ten (10) days after Lessor's receipt of the Third Expansion
Plans, Lessor shall notify Lessee of any failures of the Third Expansion Plans
to meet with Lessor's approval, which shall include a detailed description for
the reason of such disapproval. Lessee shall, within ten (10) days after receipt
of any such notice, cause the Third Expansion Plans to be revised to the extent
necessary to obtain Lessor's approval and to be resubmitted for Lessor's
approval. When Lessor has approved the original or revised Third Expansion
Plans, Lessor shall initial and return one (1) set of approved Third Expansion
Plans (the "Third Approved Expansion Plans") to Lessee and they shall also be
attached hereto as Exhibit C-4. Lessee shall be responsible for ensuring that
the Third Approved Expansion Plans satisfy and comply with all applicable Laws,
and Lessor shall have no responsibility or liability therefor. Lessor shall not
disapprove the Third Expansion Plans if they are consistent with the build out
of the Existing Premises. If Lessee requests any change, addition or alteration
("Additional Third Expansion Work") of the Third Expansion Space Plan or to the
Third Approved Expansion Plans after the same have been finalized by the
parties, including any finish selections made by Lessee that are not included in
Lessor's building standard, the Existing Premises, the Third Expansion Space
Plan or the Third Approved Expansion Plans, and Lessor approves of such
Additional Third Expansion Work, which approval Lessor agrees shall not be
unreasonably withheld, Lessor shall promptly give Lessee an estimate of (y) the
cost of such changes and (z) the resulting delay in the delivery of any phase of
the Third Expansion Premises to Lessee and a proposed change order for the • 4 -
1/2857652.6 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem119.jpg]
Additional Third Expansion Work in the standard form then in use by Lessor.
Within five (5) business days after receipt of such estimate and change order,
Lessee shall give Lessor written notice whether Lessee elects to proceed with
such Additional Third Expansion Work, and if so Lessee shall execute and deliver
to Lessor such change order and shall pay to Lessor the entire cost of the
Additional Third Expansion Work, as reflected in Lessor's estimate of such cost,
and Lessor shall thereafter undertake such Additional Third Expansion Work. If
Lessee fails to execute or deliver such change order and pay the entire cost of
such Additional Third Expansion Work within such 5 business day period, then
Lessor shall not be obligated to do any of the Additional Third Expansion Work
and may proceed to do only the Third Expansion Premises Work, as specified in
the Third Approved Expansion Plans. Delays in the performance of the Third
Expansion Premises Work for any phase resulting from the failure of Lessee to
comply with the provisions of this Section shall be deemed to be delays caused
by Lessee. Lessor shall use commercially reasonable efforts to start
construction on the following dates: as to Phase I, as soon as possible after
March 1, 2013 (subject to the time reasonably required for approval, permitting
and bidding of the Third Expansion Plans after receipt from Lessee); as to Phase
II, on August 1, 2013, and as to Phase III, on October 1, 2013, which
construction start dates are subject to any delays caused by (i) Lessee or its
agents or employees, (ii) Events of Force Majeure, and (iii) any of the
following: (A) as to Phase I, the failure of existing tenant NICO Corporation to
vacate Phase I of the Third Expansion Premises on or before the latest
expiration of its lease on February 28, 2013; provided, however, that in such
event Lessor shall take timely steps to commence eviction proceedings against
NICO Corporation, including the filing of a claim for eviction in the applicable
Marion County Circuit or Superior Court; (B) as to Phase II, the failure of
existing tenant Turner Construction Company to vacate Phase II of the Third
Expansion Premises on or before the expiration of its lease on July 31, 2013;
provided, however, that in such event Lessor shall take timely steps to commence
eviction proceedings against Turner Construction Company, including the filing
of a claim for eviction in the applicable Marion County Circuit or Superior
Court. (C) as to Phase III, the failure of existing tenant EMC Corporation to
vacate Phase III of the Third Expansion Premises on or before the expiration of
its lease on September 30, 2013; provided, however, that in such event Lessor
shall take timely steps to commence eviction proceedings against EMC
Coiporation, including the filing of a claim for eviction in the applicable
Marion County Circuit or Superior Court. In the event that construction of any
phase of the Third Expansion Premises Work should not commence on the target
date for such phase as listed above for any reason, including holding over by a
prior tenant. Lessor shall not be liable for any claims, damages, or liabilities
in connection therewith or by any reason thereof, but shall keep Lessee apprised
of any expected delays caused by any such holdover by prior tenants. 1/2857652.6
FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem120.jpg]
Except for (1) the Third Expansion Premises Work applicable to each of Phase I,
Phase II and Phase III, respectively, (2) all other work, upgrades or
improvements that are the obligation of Lessor under the Lease, and (3) any
other provision of the Lease to the contrary, Lessee accepts each of Phase I,
Phase II and Phase III, respectively, of the Third Expansion Premises in its
"AS-IS" condition. (b) Early Entry Date, For up to seven (7) days prior to the
substantial completion of the Third Expansion Premises Work for each phase.
Lessee shall have the right and privilege of going onto such phase of the Third
Expansion Premises to complete interior decoration work and otherwise complete
preparation of such phase of the Third Expansion Premises for Lessee's
occupancy; provided, however, that Lessee shall be responsible for the cost of
any repair's to such phase of the Third Expansion Premises necessitated by
damage caused by its occupancy of such phase of the Third Expansion Premises for
the performance of the work described herein. Lessee's schedule for such work
shall be communicated with Lessor in advance, who shall then have the right to
reschedule such work to avoid interference with the Third Expansion Premises
Work. Occupancy by Lessee of any phase of the Third Expansion Premises prior to
the Third Expansion Commencement Date for such phase of the Third Expansion
Premises shall be subject to all the terms and provisions of this Lease other
than payment of Rent. (c) Lessee's Acceptance of the Third Expansion Premises.
Upon substantial completion of each phase of the Third Expansion Premises Work
as herein provided, Lessee shall execute a letter of understanding,
substantially in the form attached hereto as Exhibit D-3, acknowledging (a) the
Third Expansion Commencement Date for that phase, (b) the cost of the Third
Expansion Premises Work for that phase and the substitution of a revised Exhibit
G to include such cost for such phase, and (c) that Lessee has accepted that
phase of the Third Expansion Premises for occupancy and that the condition of
that phase of the Third Expansion Premises, including the Third Expansion
Premises Work constructed thereon, was at the time satisfactory and in
conformity with the provisions of this Lease and the Third Approved Expansion
Plans for that phase in all respects, except for any defects or omissions as may
be listed in any final inspection "punch-list". The "punch-list" for each phase
shall be created during a final inspection of such phase at which Lessee or its
designated representative is present. Lessor shall thereafter correct all such
defects or omissions for that phase within thirty (30) days after execution of
the letter of understanding for that phase; provided, however, that if any item
on the "punch-list" is not capable of being cured or repaired within such thirty
(30) day period, Lessor shall have such additional time as is necessary to
complete the fix or repair provided Lessor is proceeding with reasonable
diligence, Such letter of understanding shall become a part of this Lease. For
purposes of this Lease, the terms "substantial completion," "substantially
complete" and any logical derivations thereof with respect to each phase of the
Third Expansion Premises Work shall mean completion of such phase of the Third
Expansion Premises Work in substantial compliance with the Third Approved
Expansion Plans for such phase, to the extent necessary in order for Lessee to
comfortably occupy and conduct normal business operations in such phase of the
Third Expansion Premises (except for minor finish-out and "punch-list" items).
If Lessee disagrees with Lessor's notice that indicates that such phase of the
Third Expansion Premises Work has been substantially completed (except for minor
finish-out - 6 - 1/2857652.6 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem121.jpg]
and "punch-list" items), Lessee shall notify Lessor in writing of such
disagreement within seven (7) days of receipt of such notice. If Lessee fails to
dispute substantial completion and fails to execute the letter of understanding
within seven (7) days of being notified by Lessor of substantial completion of
such phase of the Third Expansion Premises Work, Lessee shall be deemed to have
accepted such phase of the Third Expansion Premises in the manner described in
this Section, even though the letter of understanding provided for herein may
not have been executed by Lessee. If Lessee timely notifies Lessor of its
disagreement with substantial completion, Lessor and Lessee, or their designated
representatives, shall meet within seven (7) days in an attempt to resolve the
disagreement. If Lessor and Lessee cannot agree upon a resolution, they shall
select a mutually agreeable, licensed architect to determine whether or not
substantial completion of such phase of the Third Expansion Premises Work has
occurred, which determination shall be final. If the parties cannot agree upon
an architect, they shall each select one, and the two selected architects will
then select a third architect who shall make the determination. The fees of any
mutually agreed upon architect, or if applicable, the third architect, shall be
shared equally by Lessor and Lessee. The fees of each party's respective
architect, if applicable, shall be borne by that party." 9. As of the Third
Expansion Commencement Date for Phase I, the following shall be added to the
schedule for Base Annual Rent in Section 1.3(G) of the Lease: "PLUS For Phase I
of the Third Expansion Premises: Period PSF Base Annual Rent # Phase I
Commencement Date-10/31/13: $17.00 $63,204.30* 11/1/13- 10/31/14 $17.00
$74,358.00** 11/1/14-10/31/17 $18.10 $79,169.40** 11/1/17-10/31/22 $18.75
$82,012.50** #Annualized *If applicable, based on 85% of RSF in Phase I of the
Third Expansion Premises **Based on 100% of RSF in Phase I of the Third
Expansion Premises" 10. As of the Third Expansion Commencement Date for Phase
II, the following shall be added to the schedule for Base Annual Rent in Section
1.3(G) of the Lease: "PLUS For Phase II of the Third Expansion Premises: Period
PSF Base Annual Rent # Phase II Commencement Date-10/31/13: $17.00 $189,511.75*
11/1/13-10/31/14 $17.00 $222,955.00** 1/2857652.6 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem122.jpg]
11/1/14- 10/31/17 $18.10 $237,381.50** 11/1/17-10/31/22 $18.75 $245,906.25**
#Aiinualized *If applicable, based on 85% of RSF in Phase II of the Third
Expansion Premises **Based on 100% of RSF in Phase II of the Third Expansion
Premises (* and ** - Tenant hereby acknowledges that the Phase II Commencement
Date may occur after 11/1/13)" 11. As of the Third Expansion Commencement Date
for Phase III, the following shall be added to the schedule for Base Annual Rent
in Section 1.3(G) of the Lease: "PLUS For Phase III of the Third Expansion
Premises: Period PSF Base Annual Rent # Phase IE Commencement Date-10/31/13:
$17.00 $150,670.15* 11/1/13-10/31/14 $17.00 $177,259.00** 11/1/14-10/31/17
$18.10 $188,728.70** 11/1/17-10/31/22 $18.75 $195,506.25** #Annualized *If
applicable, based on 85% of RSF in Phase III of the Third Expansion Premises
**Based on 100% of RSF in Phase III of the Third Expansion Premises (* and ** -
Tenant hereby acknowledges that Phase III Commencement Date may occur after
11/1/13)" 12. As of the Third Expansion Commencement Date for Phase I, the
following shall be added to the schedule for Monthly Rental Installments in
Section 1.3(H) of the Lease: "PLUS For Phase I of the Third Expansion Premises:
Period Monthly Rental Installment Phase I Commencement Date-10/31/13: $5,267.03*
11/1/13-10/31/14 $6,196.50** 11/1/14-10/31/17 $6,597.45** 11/1/17-10/31/22
$6,834.38** *If applicable, based on 85% of RSF in Phase I of the Third
Expansion Premises **Based on 100% of RSF in Phase I of the Third Expansion
Premises" 13. As of the Third Expansion Commencement Date for Phase II, the
following shall be added to the schedule for Monthly Rental Installments in
Section 1.3(H) of the Lease: g 1/2857652.6 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem123.jpg]
"PLUS For Phase II of the Third Expansion Premises: Period Monthly Rental
Installment Phase II Commencement Date-10/31/13: $15,792.65* 11/1/13-10/31/14
$18,579.58** 11/1/14-10/31/17 $19,781.79** 11/1/17-10/31/22 $20,492.19** *If
applicable, based on 85% of RSF in Phase II of the Third Expansion Premises
**Based on 100% of RSF in Phase II of the Third Expansion Premises (* and ** -
Tenant hereby acknowledges that the Phase II Commencement Date may occur after
11/1/13)" 14. As of the Third Expansion Commencement Date for Phase III, the
following shall be added to the schedule for Monthly Rental Installments in
Section 13(H) of the Lease: "PLUS For Phase III of the Third Expansion Premises:
Period Monthly Rental Installment Phase III Commencement Date-10/31/13:
$12,555.85* 11/1/13-10/31/14 $14,771.58** 11/1/14-10/31/17 $15,727.39**
11/1/17-10/31/22 $16,292.19** *If applicable, based on 85% of RSF in Phase III
of the Third Expansion Premises **Based on 100% of RSF in Phase III of the Third
Expansion Premises (* and ** - Tenant hereby acknowledges that the Phase III
Commencement Date may occur after 11/1/13)" 15. Section 1.3(1) of the Lease is
hereby amended to read as follows: "I. Base Year for Real Estate Taxes: Existing
Premises, Expansion Premises and Second Expansion Premises: 2011 Third Expansion
Premises (all phases): 2013" 16. Section 1.3(J) of the Lease is hereby amended
to read as follows: "J. Base Year for Building Operating Expenses: - 9 -
1/2857652.6 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem124.jpg]
Existing Premises, Expansion Premises and Second Expansion Premises'. 2011 Third
Expansion Premises (all phases): 2013" 17. Section 1.3(K) of the Lease is hereby
amended to read as follows: "K. Percentage of Excess Building Operating Expenses
(with respect to the Existing Premises, Expansion Premises and Second Expansion
Premises): 58.92% Percentage of Excess Building Operating Expenses (with respect
to Phase I of the Third Expansion Premises): 5.51% Percentage of Excess Building
Operating Expenses (with respect to Phase II of the Third Expansion Premises):
16.50% Percentage of Excess Building Operating Expenses (with respect to Phase
III of the Third Expansion Premises): 12.79%" 18. Section 1.3(L) of the Lease is
hereby amended to read as follows: "L. Percentage of Excess Real Estate Taxes
(with respect to the Existing Premises, Expansion Premises and Second Expansion
Premises): 58.92% Percentage of Excess Real Estate Taxes (with respect to Phase
I of the Third Expansion Premises): 5.51% Percentage of Excess Real Estate Taxes
(with respect to Phase II of the Third Expansion Premises): 16.50% Percentage of
Excess Real Estate Taxes (with respect to Phase III of the Third Expansion
Premises): 12.79%" 19. Section 24.31 of the Lease is hereby amended to add the
following after the first sentence thereof: "Lessor shall designate (by marking
"Reserved for Stonegate Guests" on the pavement), at Lessor's sole cost and
expense, two (2) additional parking spaces (to be located in a mutually
agreeable location on the north/west side of the Building next to the tree line)
for the use of Lessee and its agents, contractors, visitors, and invitees." 20.
Lessor and Lessee hereby represent to each other that they have dealt with no
broker other than the Brokers in connection with this Addendum. Lessor shall be
responsible for payment of any commissions that are payable to Lessor's Broker
as a result of the transactions contemplated by this Addendum, as more
particularly set forth in an agreement between Lessor and Lessor's Broker.
Lessor's Broker shall be responsible for payment of any commissions that are
payable to Lessee's Broker as a result of the transactions contemplated by this
Addendum. The parties hereby acknowledge, represent and warrant to each other
that no broker or person, except for the Brokers, is entitled to any leasing
commission or compensation as a result of the negotiation or execution of this
Addendum. Each party shall indemnify and hold the other harmless from any and
all liability for the breach of any such representation and warranty on the -10-
1/2857652.6 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem125.jpg]
indemnifying party's part and shall pay any compensation to any other broker or
person who may be deemed or held to be entitled thereto because of any act,
omission or statement of the indemnifying party or its employees or agents. Such
indemnifying obligations shall be deemed to include the payment of reasonable
attorneys' fees and court costs incurred in defending such a claim. 21. To the
extent not expressly amended, modified or supplemented hereby, all other terms
and provisions of the Lease are hereby ratified and confirmed and shall remain
in full force and effect. The foregoing recitals are hereby incorporated into
this Addendum and made a part hereof as though set forth herein verbatim.
Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned thereto in the Lease. In the event of an
inconsistency between the terms and provisions contained in the Lease and those
set forth in this Addendum, the terms and provisions of this Addendum shall
control. This Addendum shall be construed without regard to any presumption or
other rule that would require constmction against the party causing this
Addendum to be drafted. This Addendum may be executed by the parties on one or
more counterparts, and by each of the parties on separate counterparts, each of
which shall be deemed an original but all of which, taken together, shall
constitute one and the same instrument. 22. Lessor and Lessee hereby represent
and wan-ant to one another that this Addendum is being executed by their duly
authorized representatives. 23. This Addendum shall have no binding force or
effect on either party unless and until each of the parties shall have executed
this Addendum and submitted fully-executed counterparts hereof, bearing their
respective signatures, to one another. 24. This Addendum is subject to
Mortgagee's approval. Lessor shall use reasonable efforts to obtain Mortgagee's
approval hereof as soon as possible, and in any event within thirty (30) days,
after the date hereof. In the event notice of disapproval by Mortgagee of this
Addendum is received within thirty (30) days after the date hereof, this
Addendum shall be null, void, and of no further force or effect. [Signatures
begin on following page] -11 - 1/2857652.6 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem126.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Lease Addendum III to be
executed by their duly authorized representatives as of the Effective Date set
forth above. Lessor: Lessee: PP INDIANAPOLIS IV PROJECT STONEGATE MORTGAGE
CORPORATION, a Delawa^eorp CORPORATION, an Ohio corporation By:. Bv: p" .aj
(Signature) ECUTIVE VICE PRESIDENT Barbara A. Cutillo Its: Its: Chief Financial
OffinRr (Printed Name and Title) (Printed Name and Title) By:. (Signature) Its:
(Printed Name and Title) Date: „ 2013 Date: ,2013 -12- 1/2857652.6 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem127.jpg]
EXHIBIT B-3 THIRD EXPANSION SPACE PLAN SHOWING PHASES Exhibit 1 Stonegate
Mortgage The Precendent- S^dg. 74 8180Pnoray Way West Dfwe Ind'enapsSs, IN
•12/20M2 /isi Phase II Phase II! sX / I3,M5RSF i0,427 RSF > >• Start Con^ruction
# I /13 Start Corefructfc>n K 0 X- ** / / si / ^ V / V7- / \- / \x'- V Wxni rS /
' Phase I 4374 RSF m* ^^artCoretHKilon 3/1/13 Phase Plan CAK'f.OK' Dl'^lGr^ AS5
OCf AT i. : ; v B-3-1 1/2857652.6 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem128.jpg]
EXHIBIT B-4 THIRD EXPANSION SPACE PLAN Exhibit 2 Stonegate Mortgage The
PtecenderJ - Bdg. 74 9190 Pricuiy WajtWest Drive indanwcn'?, IfJ 12^002 . ri
Star 27,916 RSF SecaxiFteon. o 0, Second Floor Overall CARSON LH si (i N
AKiOCiAUS B-4-1 F2857652.6 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem129.jpg]
EXHTBTT C-4 THIRD APPROVED EXPANSION PLANS (to be attached) C-4-1 1/2857652.6
FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem130.jpg]
RXHTRTT n-3 FORM OF LETTER OF UNDERSTANDING - THIRD EXPANSION This Letter of
Understanding (this "Letter of Understanding") is made and entered into as of
the day of , 20 (the "Effective Date") by and between PP Indianapolis IV Project
Corporation, a Delaware corporation ("Lessor") and Stonegate Mortgage
Corporation, an Ohio corporation ("Lessee"). RECITALS: Lessor and Lessee are
parties to a Lease Agreement dated May 24, 2011, as amended by that certain
Lease Addendum dated May 21, 2012, as further amended by that certain Lease
Addendum II dated July 2, 2012, and as further amended by that certain Lease
Addendum m dated ,2013 (the "Third Addendum" and collectively, the "Lease"), for
office space in the building known as 9190 Priority Way West Drive,
Indianapolis, Indiana, 46240, as more particularly described in said Lease (the
"Demised Premises"). g Lessor and Lessee wish to confirm certain matters
pertaining to the Third Expansion Premises (as defined in the Addendum) as set
forth in this Letter of Understanding. NOW, THEREFORE, Lessor and Lessee do
hereby confirm and agree as follows: 1. Lessor and Lessee do hereby declare and
acknowledge that the Third Expansion Commencement Date [for Phase I [II][III]]
was 201 . 2. Lessee hereby acknowledges and agrees that the cost of the Third
Expansion Premises Work [for Phase I [II] [III]] was Dollars ($ ) and that
Exhibit G to the Lease is hereby revised to reflect such cost and Exhibit G
attached to the Lease is hereby deleted in its entirety and Exhibit G attached
hereto is substituted therefor. Lessee hereby acknowledges that, effective as of
, 201 , Lessee accepted [Phase I [II][III]] of the Third Expansion Premises for
occupancy. Lessee hereby further acknowledges that the condition of the Demised
Premises, including [Phase I [II][III]] of the Third Expansion Premises and the
Third Expansion Premises Work [for Phase I [II][HI]] (as defined in the Third
Addendum) constructed thereon, is satisfactory and in conformity with the
provisions of the Lease and the Third Approved Expansion Plans [for Phase I
[II][III]] (as defined in the Third Addendum) in all respects, that Lessor has
heretofore corrected any defects or omissions listed in any final inspection
"punch-list" with respect to the Third Expansion Premises Work [for Phase I
[II][III]], and that, as of the date hereof, Lessor has fulfilled all of its
obligations under the Lease. 4. The parties hereby acknowledge that the Lease,
as supplemented by this Letter of Understanding, is in full force and effect and
that this Letter of Understanding is hereby made a part of the Lease.
[Signatures begin on following page.] D-3-1 1/2857652.6 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem131.jpg]
IN WITNESS WHEREOF, the parties have caused this Letter of Understanding to be
executed by their duly authorized representatives as of the Effective Date.
LESSOR: PP INDIANAPOLIS IV PROJECT CORPORATION a Delaware corporation By: Date:
, 201 Name Typed: Title: By: Date: ,201 Name Typed: Title: LESSEE: STONEGATE
MORTGAGE CORPORATION, an Ohio corporation By: Date: , 201 Name Typed Title: *
D-3-2 1/2857652.6 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem132.jpg]
EXTTTBTT G TERMINATION FEE SCHEDULE (to be attached to Letter of Understanding)
G-l 1/2857652.6 FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem133.jpg]
LEASE ADDENDUM IV THIS LEASE ADDENDUM IV (this "Addendum" or the "Fourth
Addendum") is entered into as oftTlfiwh I , 2013 (the "Effective Date"), by and
between PP INDIANAPOLIS IV PROJECT CORPORATION, a Delaware corporation
("Lessor"), and STONEGATE MORTGAGE CORPORATION, an Ohio corporation ("Lessee").
WITNESSETH THAT: WHEREAS, Lessor and Lessee are parties to a Lease Agreement
dated May 24, 2011 (the "Original Lease"), as amended by that certain Lease
Addendum dated May 21, 2012 (the "First Addendum"), as further amended by that
certain Lease Addendum II dated July 2, 2012 (the "Second Addendum"), and as
further amended by that certain Lease Addendum III dated I , 2013 (the "Third
Addendum" and collectively with the Original Lease, the First Addendum and the
Second Addendum, the "Lease"), for office space in the building known as 9190
Priority Way West Drive, Indianapolis, Indiana 46240, as more particularly
described in said Lease (the "Demised Premises"); and WHEREAS the parties hereto
desire to expand the Demised Premises and to amend, modify and supplement the
Lease as follows. NOW THEREFORE, in consideration of the mutual agreements set
forth hereunder and under the Lease, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Lessor and Lessee
hereby agree that the Lease shall be amended, modified and supplemented as
follows as of the Effective Date unless otherwise noted. Lessee hereby
acknowledges, confinns and agrees that, to Lessee's knowledge. Lessor has
performed all of Lessor's obligations under the Lease, other than the Third
Expansion Premises Work as contemplated in the Third Addendum. The Demised
Premises is hereby expanded by 3,150 rentable square feet on the first floor of
the Building (the "Fourth Expansion Premises"), as depicted and shown on Exhibit
B-5 attached hereto and made a part hereof. Section 1.3(B) of the Lease is
hereby amended to provide that upon substantial completion of the Fourth
Expansion Premises Work (as defined below), the Demised Premises shall increase
by 3,150 rentable square feet, provided that such amendment of Section 1.3(B) of
the Lease shall be memorialized in the Letter of Understanding (as defined
below), or by separate lease addendum at such time if requested by either party.
The "Fourth Expansion Commencement Date" shall be the date of substantial
completion of the Fourth Expansion Premises Work (as defined below). A new
Section 2.9 is hereby added to the Lease to read as follows: "Section 2.9.
Preparation of Fourth Expansion Premises. (a) Fourth Expansion Premises Work.
Lessor agrees to perform and complete the work required of Lessor ("Fourth
Expansion Premises Work") for preparation of the Fourth Expansion Premises for
occupancy by Lessee, as a "turn-key" tenant improvement 1/3148254.2 -FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem134.jpg]
package (to be based on the final space plan attached hereto as Exhibit B-5 (the
"Fourth Expansion Space Plan"), and construction drawings to be provided by
Lessee and agreed upon by Lessor and Lessee. Except as otherwise provided in the
Fourth Expansion Space Plan or the Fourth Approved Expansion Plans (as defined
below), the Fourth Expansion Premises Work shall include finish selections that
are consistent with the existing finish for the Existing Premises. On or before
February 28, 2013, Lessee shall submit plans and specifications for the Fourth
Expansion Premises Work, based on the Fourth Expansion Space Plan, to Lessor for
approval (the "Fourth Expansion Plans"). Within ten (10) days after Lessor's
receipt of the Fourth Expansion Plans, Lessor shall notify Lessee of any
failures of the Fourth Expansion Plans to meet with Lessor's approval, which
shall include a detailed description for the reason of such disapproval. Lessee
shall, within ten (10) days after receipt of any such notice, cause the Fourth
Expansion Plans to be revised to the extent necessary to obtain Lessor's
approval and to be resubmitted for Lessor's approval. When Lessor has approved
the original or revised Fourth Expansion Plans, Lessor shall initial and return
one (1) set of approved Fourth Expansion Plans (the "Fourth Approved Expansion
Plans") to Lessee and they shall also be attached hereto as Exhibit C-5. Lessee
shall be responsible for ensuring that the Fourth Approved Expansion Plans
satisfy and comply with all applicable Laws, and Lessor shall have no
responsibility or liability therefor. Lessor shall not disapprove the Fourth
Expansion Plans if they are consistent with the build out of the Existing
Premises. If Lessee requests any change, addition or alteration ("Additional
Fourth Expansion Work") of the Fourth Expansion Space Plan or to the Fourth
Approved Expansion Plans after the same have been finalized by the parties,
including any finish selections made by Lessee that are not included in Lessor's
building standard, the Existing Premises, the Fourth Expansion Space Plan or the
Fourth Approved Expansion Plans, and Lessor approves of such Additional Fourth
Expansion Work, which approval Lessor agrees shall not be unreasonably withheld,
Lessor shall promptly give Lessee an estimate of (y) the cost of such changes
and (z) the resulting delay in the delivery of the Fourth Expansion Premises to
Lessee and a proposed change order for the Additional Fourth Expansion Work in
the standard form then in use by Lessor. Within five (5) business days after
receipt of such estimate and change order, Lessee shall give Lessor written
notice whether Lessee elects to proceed with such Additional Fourth Expansion
Work, and if so Lessee shall execute and deliver to Lessor such change order and
shall pay to Lessor the entire cost of the Additional Fourth Expansion Work, as
reflected in Lessor's estimate of such cost, and Lessor shall thereafter
undertake such Additional Fourth Expansion Work. If Lessee fails to execute or
deliver such change order and pay the entire cost of such Additional Fourth
Expansion Work within such 5 business day period, then Lessor shall not be
obligated to do any of the Additional Fourth Expansion Work and may proceed to
do only the Fourth Expansion Premises Work, as specified in the Fourth Approved
Expansion Plans. Delays in the performance of the Fourth Expansion Premises Work
resulting from the failure of Lessee to comply with the provisions of this
Section shall be deemed to be delays caused by Lessee. I/3148254.2-FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem135.jpg]
Lessor shall use commercially reasonable efforts to start construction as soon
as possible after March 1, 2013 (subject to the time reasonably required for
approval, permitting and bidding of the Fourth Expansion Plans after receipt
from Lessee), which construction start date is subject to any delays caused by
(i) Lessee or its agents or employees, or (ii) Events of Force Majeure. In the
event that construction of the Fourth Expansion Premises Work should not
commence on the target date as listed above for any reason, including holding
over by a prior tenant, Lessor shall not be liable for any claims, damages, or
liabilities in connection therewith or by any reason thereof, but shall keep
Lessee apprised of any expected delays caused by any such holdover by prior
tenants. Except for (1) the Fourth Expansion Premises Work, (2) all other work,
upgrades or improvements that are the obligation of Lessor under the Lease, and
(3) any other provision of the Lease to the contrary, Lessee accepts the Fourth
Expansion Premises in its "AS-IS" condition. (b) Early Entry Date. For up to
seven (7) days prior to the substantial completion of the Fourth Expansion
Premises Work, Lessee shall have the right and privilege of going onto the
Fourth Expansion Premises to complete interior decoration work and otherwise
complete preparation of the Fourth Expansion Premises for Lessee's occupancy;
provided, however, that Lessee shall be responsible for the cost of any repairs
to the Fourth Expansion Premises necessitated by damage caused by its occupancy
of the Fourth Expansion Premises for the performance of the work described
herein. Lessee's schedule for such work shall be communicated with Lessor in
advance, who shall then have the right to reschedule such work to avoid
interference with the Fourth Expansion Premises Work. Occupancy by Lessee of the
Fourth Expansion Premises prior to the Fourth Expansion Commencement Date shall
be subject to all the terms and provisions of this Lease other than payment of
Rent. (c) Lessee's Acceptance of the Fourth Expansion Premises. Upon substantial
completion of the Fourth Expansion Premises Work as herein provided, Lessee
shall execute a letter of understanding, substantially in the form attached
hereto as Exhibit D-4. acknowledging (i) the Fourth Expansion Commencement Date,
(ii) the cost of the Fourth Expansion Premises Work and the substitution of a
revised Exhibit G to include such cost, (iii) amendment of Section 1.3(B) of the
Lease to include the Fourth Expansion Premises if requested by Lessor or Lessee,
and (iv) that Lessee has accepted the Fourth Expansion Premises for occupancy
and that the condition of the Fourth Expansion Premises, including the Fourth
Expansion Premises Work constructed thereon, was at the time satisfactory and in
conformity with the provisions of this Lease and the Fourth Approved Expansion
Plans in all respects, except for any defects or omissions as may be listed in
any final inspection "punch-list". The "punch-list" shall be created during a
final inspection at which Lessee or its designated representative is present.
Lessor shall thereafter correct all such defects or omissions within thirty (30)
days after execution of the letter of understanding; provided, however, that if
any item on the "punch-list" is not capable of being cured or repaired within
such thirty (30) day period, Lessor shall have such additional time as is
necessary to complete the fix or repair provided Lessor is proceeding with
reasonable diligence. Such letter of understanding shall become a part
I/3148254.2-FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem136.jpg]
of this Lease. For puiposes of this Lease, the terms "substantial completion,"
"substantially complete" and any logical derivations thereof with respect to the
Fourth Expansion Premises Work shall mean completion of the Fourth Expansion
Premises Work in substantial compliance with the Fourth Approved Expansion
Plans, to the extent necessaiy in order for Lessee to comfortably occupy and
conduct normal business operations in the Fourth Expansion Premises (except for
minor finish-out and "punch- list" items). If Lessee disagrees with Lessor's
notice that indicates that the Fourth Expansion Premises Work has been
substantially completed (except for minor finish-out and "punch-list" items),
Lessee shall notify Lessor in writing of such disagreement within seven (7) days
of receipt of such notice. If Lessee fails to dispute substantial completion and
fails to execute the letter of understanding within seven (7) days of being
notified by Lessor of substantial completion of the Fourth Expansion Premises
Work, Lessee shall be deemed to have accepted the Fourth Expansion Premises in
the manner described in this Section, even though the letter of understanding
provided for herein may not have been executed by Lessee. If Lessee timely
notifies Lessor of its disagreement with substantial completion, Lessor and
Lessee, or their designated representatives, shall meet within seven (7) days in
an attempt to resolve the disagreement. If Lessor and Lessee cannot agree upon a
resolution, they shall select a mutually agreeable, licensed architect to
determine whether or not substantial completion of the Fourth Expansion Premises
Work has occurred, which determination shall be final. If the parties cannot
agree upon an architect, they shall each select one, and the two selected
architects will then select a third architect who shall make the determination.
The fees of any mutually agreed upon architect, or if applicable, the third
architect, shall be shared equally by Lessor and Lessee. The fees of each
party's respective architect, if applicable, shall be borne by that party." 5.
As of the Fourth Expansion Commencement Date, the following shall be added to
the schedule for Base Annual Rent in Section 1.3(G) of the Lease: "PLUS For the
Fourth Expansion Premises: Period PSF Base Annual Rent # Fourth Expansion
Commencement Date-10/31/13: $17.00 $45,517.50* 11/1/13-10/31/14 $17.00
$53,550.00** 11/1/14-10/31/17 $18.10 $57,015.00** 11/1/17-10/31/22 $18.75
$59,062.50** #Annualized *If applicable, based on 85% of RSF in the Fourth
Expansion Premises **Based on 100% of RSF in the Fourth Expansion Premises" 6.
As of the Fourth Expansion Commencement Date, the following shall be added to
the schedule for Monthly Rental Installments in Section 1.3(H) of the Lease: • 4
- 1/3148254.2-FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem137.jpg]
"PLUS For the Fourth Expansion Premises: Period Monthly Rental Installment
Fourth Expansion Commencement Date-10/31/13: $3,793.13* 11/1/13-10/31/14
$4,462.50** 11/1/14-10/31/17 $4,751.25** 11/1/17-10/31/22 $4,921.88** *If
applicable, based on 85% of RSF in the Fourth Expansion Premises **Based on 100%
of RSF in the Fourth Expansion Premises" Section 1.3(1) of the Lease is hereby
amended to read as follows: "I. Base Year for Real Estate Taxes: Existing
Premises, Expansion Premises and Second Expansion Premises: 2011 Third Expansion
Premises (all phases) and Fourth Expansion Premises'. 2013" g Section 1.3(J) of
the Lease is hereby amended to read as follows: "J. Base Year for Building
Operating Expenses: Existing Premises, Expansion Premises and Second Expansion
Premises'. 2011 Third Expansion Premises (allphases) and Fourth Expansion
Premises: 2013" 9. Section 1.3(K) of the Lease is hereby amended to add the
following to the end thereof: "Percentage of Excess Building Operating Expenses
(with respect to the Fourth Expansion Premises): 3.86%" 10. Section 1.3(L) of
the Lease is hereby amended to add the following to the end thereof: "Percentage
of Excess Real Estate Taxes (with respect to the Fourth Expansion Premises):
3.86%" 11. Lessor and Lessee hereby represent to each other that they have dealt
with no broker other than the Brokers in connection with this Addendum. Lessor
shall be responsible for payment of any commissions that are payable to Lessor's
Broker as a result of the transactions contemplated by this Addendum, as more
particularly set forth in an agreement between Lessor and Lessor's Broker.
Lessor's Broker shall be responsible for payment of any commissions that are
payable to Lessee's Broker as a result of the transactions contemplated by this
Addendum. The parties hereby acknowledge, represent and warrant to each other
that no broker or person. I/3148254.2-FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem138.jpg]
except for the Brokers, is entitled to any leasing commission or compensation as
a result of the negotiation or execution of this Addendum. Each party shall
indemnify and hold the other harmless from any and all liability for the breach
of any such representation and warranty on the indemnifying party's part and
shall pay any compensation to any other broker or person who may be deemed or
held to be entitled thereto because of any act, omission or statement of the
indemnifying party or its employees or agents. Such indemnifying obligations
shall be deemed to include the payment of reasonable attorneys' fees and court
costs incurred in defending such a claim. 12. To the extent not expressly
amended, modified or supplemented hereby, all other terms and provisions of the
Lease are hereby ratified and confirmed and shall remain in full force and
effect. The foregoing recitals are hereby incorporated into this Addendum and
made a part hereof as though set forth herein verbatim. Capitalized terms used
herein and not otherwise defined shall have the respective meanings assigned
thereto in the Lease. In the event of an inconsistency between the terms and
provisions contained in the Lease and those set forth in this Addendum, the
terms and provisions of this Addendum shall control. This Addendum shall be
construed without regard to any presumption or other rule that would require
construction against the party causing this Addendum to be drafted. This
Addendum may be executed by the parties on one or more counterparts, and by each
of the parties on separate counterparts, each of which shall be deemed an
original but all of which, taken together, shall constitute one and the same
instrument. 13. Lessor and Lessee hereby represent and warrant to one another
that this Addendum is being executed by their duly authorized representatives.
14. This Addendum shall have no binding force or effect on either party unless
and until each of the parties shall have executed this Addendum and submitted
fully-executed counterparts hereof, bearing their respective signatures, to one
another. 15. This Addendum is subject to Mortgagee's approval. Lessor shall use
reasonable efforts to obtain Mortgagee's approval hereof as soon as possible,
and in any event within thirty (30) days, after the date hereof. In the event
notice of disapproval by Mortgagee of this Addendum is received within thirty
(30) days after the date hereof, this Addendum shall be null, void, and of no
further force or effect. [Signatures begin on following page] - 6 -
1/3148254.2-FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem139.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Lease Addendum III to be
executed by their duly authorized representatives as of the Effective Date set
forth above. Lessor: Lessee: PP INDIANAPOLIS IV PROJECT STONEGATE MORTGAGE
CORPORATION, a Delaware corpdration CORPORATION, an Ohio corporation By: By:.
.s( X ^ (Signature) Sign^g^^RAUL C. CHAPMAN Barbara A. Cutillo Chief Financial
Officer Its: EXECUTIVE VICE PRESiDENTIts: (Printed Name and Title) (Printed Name
and Title) By:. (Signature) Its: (Printed Name and Title) ,2013 Date: ,2013
Date:. 1/3148254.2-FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem140.jpg]
EXHIBIT B-5 FOURTH EXPANSION SPACE PLAN B-5-1 1/3148254.2 -FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem141.jpg]
EXHIBIT C-5 FOURTH APPROVED EXPANSION PLANS (to be attached) C-5-1 1/3148254.2
-FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem142.jpg]
EXHTBTT T)-4 FORM OF LETTER OF UNDERSTANDING - FOURTH EXPANSION This Letter of
Understanding (this "Letter of Understanding") is made and entered into as of
the day of 20 (the "Effective Date") by and between PP Indianapolis IV Project
Corporation, a Delaware corporation ("Lessor") and Stonegate Mortgage
Corporation, an Ohio corporation ("Lessee"). RECITALS: Lessor and Lessee are
parties to a Lease Agreement dated May 24, 2011, as amended by that certain
Lease Addendum dated May 21, 2012, as further amended by that certain Lease
Addendum 11 dated July 2, 2012, as further amended by that certain Lease
Addendum III dated , 2013, and as further amended by that certain Lease Addendum
IV dated 2013 (the "Fourth Addendum" and collectively, the "Lease"), for office
space in the building known as 9190 Priority Way West Drive, Indianapolis,
Indiana, 46240, as more particularly described in said Lease (the "Demised
Premises"). g Lessor and Lessee wish to confirm certain matters pertaining to
the Fourth Expansion Premises (as defined in the Fourth Addendum) as set forth
in this Letter of Understanding. NOW, THEREFORE, Lessor and Lessee do hereby
confirm and agree as follows: 1. Lessor and Lessee do hereby declare and
acknowledge that the Fourth Expansion Commencement Date was , 201_. 2. Lessee
hereby acknowledges and agrees that the cost of the Fourth Expansion Premises
Work was Dollars ($ ) and that Exhibit G to the Lease is hereby revised to
reflect such cost and Exhibit G attached to the Lease is hereby deleted in its
entirety and Exhibit G attached hereto is substituted therefor. Lessee hereby
acknowledges that, effective as of 201 , Lessee accepted the Fourth Expansion
Premises for occupancy. Lessee hereby further acknowledges that the condition of
the Demised Premises, including the Fourth Expansion Premises and the Fourth
Expansion Premises Work (as defined in the Fourth Addendum) constructed thereon,
is satisfactory and in conformity with the provisions of the Lease and the
Fourth Approved Expansion Plans (as defined in the Fourth Addendum) in all
respects, that Lessor has heretofore corrected any defects or omissions listed
in any final inspection "punch-list" with respect to the Fourth Expansion
Premises Work, and that, as of the date hereof, Lessor has fulfilled all of its
obligations under the Lease. 4 [optional if not done by separate addendum: From
and after the Fourth Expansion Commencement Date, Section 1.3(B) of the Lease
shall read as follows: [add appropriate language depending on timing and whether
any phases of the Third Expansion Premises have been added by such time]. D-4-1
1/3148254.2 -FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem143.jpg]
The parties hereby acknowledge that the Lease, as supplemented by this Letter of
Understanding, is in full force and effect and that this Letter of Understanding
is hereby made a part of the Lease. [Signatures begin on following page.] D-4-2
1/3148254.2 -FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem144.jpg]
IN WITNESS WHEREOF, the parties have caused this Letter of Understanding to be
executed by their duly authorized representatives as of the Effective Date.
LESSOR: PP INDIANAPOLIS IV PROJECT CORPORATION a Delaware corporation By: Date:
201 Name Typed: Title: By: Date: , 201 Name Typed: Title: LESSEE: STONEGATE
MORTGAGE CORPORATION, an Ohio corporation By: Date: , 201 Name Typed Title: *
D-4-3 1/3148254.2 -FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem145.jpg]
EXHIBIT G TERMINATION FEE SCHEDULE (to be attached to Letter of Understanding)
G-l 1/3148254.2 -FINAL



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem146.jpg]
FIFTH AMENDMENT TO LEASE THIS FIFTH AMENDMENT TO LEASE (this "Amendment") is
dated solely for reference purposes as of September?, 2016, between PRECEDENT
CO-INVESTOR, LLC, a Delaware limited liability company ("Landlord"), and
STONEGATE MORTGAGE CORPORATION, an Ohio corporation ("Tenant"). SICIIALS A.
Landlord's predecessor in title (PR Indianapolis IV Project Corporation) and
Tenant entered into a certain Lease Agreement, dated as of May 24. 2011 (the
"Original Lease"), as amended and supplemented by the following: (i) Lease
Addendum, dated May 21, 2012; (ii) Lease Addendum II, dated July 2, 2012; (ill)
Lease Addendum III, dated March 1, 2013; and (iv) Lease Addendum IV, dated March
1, 2013 (the Original Lease, as so amended and supplemented, the "Lease"), Under
the terms of the Lease, Landlord leases to Tenant certain space (the "PrGmises")
of the building commonly known as Building 74 of The Precedent Office Park
located at 9190 Priority Way West Drive, Indianapolis, Indiana 46240 (the
"Building"). The parties desire to amend the Lease to provide for (1) the
short-term expansion of the Premises to include certain additional space on the
first floor of the Building mutually stipulated to contain 4,084 rentable square
feet and currently known as Suite 110 as outlined on the diagram attached as
Exhibit A (the "Temporary Expansion Premises") on the terms and conditions set
forth in this Amendment, and (ii) certain other agreements, all as set forth in
and subject to the terms and conditions contained in this Amendment. NOW,
THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties agree as follows: Capitalized Terms: Effect of
Amendment. All capitalized terms which are not specifically defined In this
Amendment and which are defined in the Lease will have the same meaning for
purposes of this Amendment as they have in the Lease. The Lease shall be amended
only as specifically provided below. Except as specifically amended hereby, all
of the terms, conditions, covenants and provisions of the Lease are hereby
restated, reaffirmed, and re-ratified by Landlord and Tenant. The Lease, as
amended and modified by this Amendment, shall remain in full force and effect,
and for purposes of clarification, the terms of the Lease with respect to the
Premises will be unchanged by this Amendment. Temoorarv Expansion Premises.
Effective as of September 15, 2016 (the "Temporary Expansion Effective Date")
and ending on December 19, 2016 (subject to earlier termination by Landlord
pursuant to the terms of this Section) (the "Temporary Expansion Term"),
Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the
Temporary Expansion Premises. Such lease will be on the terms and conditions of
the Lease as amended by this Amendment, except that the gross Rent for the
Temporary Expansion Premises will be equal lo $10,000.00 for the duration of the
Temporary Expansion Term (and Tenant will not be obligated to pay Tenant's
Percentage of Excess Building Operating Expenses or Excess Real Estate Taxes
with respect to the Temporary Expansion Premises). Such Rent in respect to the
Temporary Expansion Premises will be due to Landlord along with Tenant's
delivery of an executed copy of this Amendment. During the Temporary Expansion
Term, Landlord is leasing the Temporary Expansion Premises to Tenant "AS IS" and
"With All Faults", without any representations or warranties of any kind
(including, without limitation, any express or implied warranties of
merchantability, fitness or habitablllty). Landlord will have no obligation to
make any improvements or alterations whatsoever to the Temporary Space, or to
provide any allowance therefor, and Tenant may not perform any leasehold
improvements to the Temporary Space without Landlord's prior written consent,
which consent may be given or withheld in Landlord's sole and absolute
discretion except that Landlord will not unreasonably refuse to consent to
Tenant's installalion (at Tenant's sole cost) of voice/data cabling. On or
before the last day of the Temporary Expansion Term, Tenant will deliver to
Landlord possession of the Temporary Expansion Premises, having had the
Temporary Expansion Premises professionally cleaned by such time (at Tenant's
sole cost and expense), and with any and all voice/data cabling installed by
Tenant removed at such lime. Section 16.2 (Holdover) of the Original Lease will
apply to Tenant's failure to vacate the Temporary Expansion Premises within the
required lime, except that the gross Rent during the holdover period will be
$210.00 per day. Tenant may not sublease all or any portion of the Temporary
Expansion Premises, and may not assign its rights to or interests in the
Temporary Expansion Premises. AmendAZ 5lh Precedent Stonogale 1



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem147.jpg]
Notwithstanding anything in this Amendment to the contrary, Landlord shall have
the option to terminate Tenant's lease of the Temporary Expansion Premises
earlier than December 19, 2016 (but with at least 10 days' written notice to
Tenant) in the event that Landlord has entered into an agreement to lease the
Temporary Expansion Premises to another party. In such event, Tenant will
surrender the Temporary Expansion Premises to Landlord in the condition set
forth in the foregoing paragraph on such early termination date, and the gross
Rent due for the Temporary Expansion Premises will be prorated accordingly
(based on the actual number of days in the Temporary Expansion Term as
terminated early, divided by 96 days (the number of days in the full anticipated
Temporary Expansion Term)), with any prepaid Rent over such prorated amount
payable back to Tenant by Landlord. Authority: Not Restricted. Landlord and
Tenant each represent and warrant to the other that this Amendment has been duly
authorized, executed and delivered by and on behalf of each party hereto and
constitutes the valid and binding agreement of Landlord and Tenant in accordance
with the terms hereof. Tenant warrants and represents to Landlord that Tenant is
not, and shall not become, a person or entity with whom Landlord is restricted
from doing business under regulations of the Office of Foreign Asset Control
("OFAC") of the Department of the Treasury (including, but not limited to, those
named on OF AG's Specially Designated and Blocked Persons list) or under any
statute, executive order (including, but not limited to, the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
and is not and shall not engage In any dealings or transaction or be otherwise
associated with such persons or entities. Real Estate Brokers. Each party hereto
hereby represents and warrants to the other that in connection with this
Amendment, the party so representing and warranting has not dealt with any real
estate broker, agent or finder, except for Jones Lang LaSalle Brokerage, Inc.
(the "Broker"), and, to its knowledge no other broker initiated or participated
in the negotiation of this Amendment, submitted or showed the applicable
premises to Tenant or is entitled to any commission in connection with this
Amendment. Each party hereto will indemnify, defend and hold harmless the other
against any and all claims, costs, liabilities and expenses (including, without
limitation, reasonable attorneys' fees) in connection with any inaccuracy in
such party's representation. Landlord hereby agrees that it will pay a
commission to the Broker according to a separate agreement. 5, Stipulation. The
Temporary Expansion Premises are stipulated for all purposes to contain the
number of rentable square feet as set forth In this Amendment. Unless otherwise
expressly provided herein, any statement of square footage set forth in this
Amendment, or that may have been used in calculating rental, is an approximation
which Landlord and Tenant agree is reasonable and the rental based thereon is
not subject to revision whether or not the actual square footage is more or
less. Counterparts. This Amendment may be executed in any number of counterparts
and by each of the undersigned on separate counterparts, and each such
counterpart will be deemed to be an original, but all such counterparts will
together constitute but one and the same Amendment. Time of Essence. Time is of
the essence of this Amendment. 8. No Offer. Submission of this instrument for
examination or negotiation will not bind Landlord, and no obligation on the part
of Landlord will arise until this Amendment is executed and delivered by both
Landlord and Tenant. 9, Entire Agreement. This Amendment and the Lease contain
all the terms, covenants, conditions and agreements between Landlord and Tenant
relating to Tenant's lease of the Temporary Expansion Premises and the other
matters provided for in this instrument. No prior or other agreement or
understanding pertaining to such matters other than the Lease will be valid or
of any force or effect. This Amendment may only be modified by an agreement in
writing signed by Landlord and Tenant. 10. No Presumption. Landlord and Tenant
understand, agree and acknowledge that (1) this Amendment has been freely
negotiated by both parties, and (2) in any controversy, dispute or contest over
the meaning, interpretation, validity or enforceability of this Amendment or any
of its terms or conditions, there will be no inference, presumption or
conclusion drawn whatsoever against either party by virtue of that party having
drafted this Amendment or any portion thereof. AtnenJA2 5lli Precedent Slonegale



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem148.jpg]
11. fcleclronic Delivery. The parties agree that this agreement may be
transmitted between them by facsimile machine or email. The parties intend that
faxed or scanned signatures (such as, without limitation, scanned signatures in
.pdf format) constitute original signatures and that a faxed or scanned
agreement containing the signatures (original, faxed or scanned) of all the
parties is binding on the parties. 12. Limitation on Liability. The liability of
Landlord to Tenant under this Amendment will be limited as provided in Section
24.4 of the Original Lease, which Section is incorporated herein by reference as
though fully set forth herein. 13. Lease in Full Force and Effect. As modified
hereby, the Lease and all of the terms and provisions thereof remain in full
force and effect and are incorporated herein as if herein fully recited.
[remainder of this page left intentionally blank] AinendA2 5lh Precedent
Stonegate 3



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem149.jpg]
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their respective and duly authorized officers, as applicable, as of
the date first written above. Landlord: PRECEDENT CO-INVESTOR, LLC, a Delaware
limited liability company By: Signature Its: CAj 0^ ^ kfUW ^ vP (Printed Name
and Title) Tenant: STONEGATE MORTGAGE CORPORATION, an Ohio corporation By: .
Signature( Its: %rrwif,u.r\ Av^ gsfeyfe- (P'nnted Nfime and Title) ArnenUA2 5th
Precedent Slonegate S-1



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem150.jpg]
Exhibit A Temporary Expansion Premises Floor Plan THE PRECEDENT > OFFICE PARK
Plan 'MA A vrv—rv VI I I a rtottec etlenl LJ 3(S Acre late 0 ?OBTH cy C..I
MANAGED & LEASED BY Suite no Available tor Lease !" >1 ' I Building 74 • First
Floor EJE 9100 Pricrify Wo/Wo^lDf. ®JLL ncTannpiniv. It! 4<i?40 AmendA2 Gth
PrGCRrient Slanegate A-1



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem151.jpg]
Exhibit B Diagram of the Premises Page 14 of 14



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem152.jpg]
onnnnna SOP uuuuu , oriLh . v> a JI 1 m n v & IIJ in 1 o •8c^ v.. <> Q/ n® v m?
A Py - A ^.X- •v t; ^ tru & 0 &- -• C"V C; 5^ 'a oo C .V & & c) ©• s. 02 fi. •Q'
©7 $MP o & vQ- s '•• A &- &/ 9 > 07 AptS 2015 CARSON DESIGN Stonegate Mortgage
Floor Plan • 2nd Floor NOT TO SCALE C3 A1.2



--------------------------------------------------------------------------------



 
[exhibit101subleaseagreem153.jpg]
I e&/c& o o 5E1T i o\c ol • L O "Yl ggJl cP" A y> , >Q< & 0 a m ^ n & w •©• ,0
®> o < c; •& u. & J&^L- :o nnnnnn^npnpn, v* P •& o AO SS o » V- pnpnp.ap^ y 4 i
i o> p. <& e 4 >v^ >&•• OfH'^ P & •& '0- P • •:. « •©• c 3 ¥ 8- 9 Xo^ :: s>% 7
o. P o n 'o vrA o.o. 'O 07 Aprt 2015 Stonegate Mortgage Floor Plan - 3rd Floor
NOT TO SCALE AT.3 GOfrvoHTnu



--------------------------------------------------------------------------------



 